[sgmo-20200331xexfe7001.jpg]
Confidential Execution Version [*] = Certain confidential information contained
in this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. COLLABORATION AND LICENSE AGREEMENT by and
between Sangamo Therapeutics, Inc., Biogen MA, Inc. and Biogen International
GmbH February 26, 2020



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7002.jpg]
Confidential Table of Contents ARTICLE 1 DEFINITIONS
...........................................................................................................
1 ARTICLE 2 LICENSES; EXCLUSIVITY
..................................................................................
28 2.1 Licenses to Biogen
................................................................................................
28 2.2 Licenses to
Sangamo.............................................................................................
30 2.3 No Implied Licenses; Negative Covenant
............................................................ 31 2.4 Upstream
Licenses
................................................................................................
31 2.5 Exclusivity
............................................................................................................
33 ARTICLE 3 GOVERNANCE
......................................................................................................
36 3.1 Alliance Managers
................................................................................................
36 3.2 Joint Steering Committee
......................................................................................
37 3.3 Joint Research Committee
....................................................................................
37 3.4 Joint Manufacturing Committee
........................................................................... 38
3.5 Committee Membership and Meetings
................................................................. 39 3.6
Decision-Making...................................................................................................
40 3.7 Limitations of Committee Authority
.................................................................... 41 3.8
Dissolution of JSC and the JRC
............................................................................ 41
3.9 Dissolution of JMC
...............................................................................................
42 ARTICLE 4 RESEARCH COLLABORATION; TARGET SELECTION
................................. 42 4.1 General
..................................................................................................................
42 4.2 Research Plans
......................................................................................................
42 4.3 Research Activities
...............................................................................................
44 4.4 Research Costs
......................................................................................................
45 4.5 Research Records
..................................................................................................
47 4.6 Research Report
....................................................................................................
47 4.7 Selection of Collaboration Targets
....................................................................... 48 4.8
Materials
...............................................................................................................
52 4.9
Subcontractors.......................................................................................................
53 4.10 [*]
.........................................................................................................................
53 ARTICLE 5 DEVELOPMENT
....................................................................................................
54 i [*] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7003.jpg]
Confidential 5.1 Development and Medical Affairs
........................................................................ 54 5.2
Development Diligence
........................................................................................
54 5.3 Technology Transfer and Assistance
.................................................................... 54 5.4
Support Costs
........................................................................................................
55 5.5 Conduct of Development
......................................................................................
55 5.6 Development
Reports............................................................................................
55 5.7 Assistance
.............................................................................................................
56 ARTICLE 6
REGULATORY.......................................................................................................
56 6.1 General
..................................................................................................................
56 6.2 Regulatory Materials and Update
......................................................................... 57 6.3
Product Recalls
.....................................................................................................
57 ARTICLE 7 MANUFACTURE AND SUPPLY
.......................................................................... 57
7.1 General
..................................................................................................................
57 7.2 Sangamo Supply Obligations
................................................................................
57 7.3 Product Delivery
...................................................................................................
59 7.4 Manufacture by CMO
...........................................................................................
59 7.5 Manufacturing Costs
.............................................................................................
59 7.6 Observation by Biogen
.........................................................................................
60 7.7 Manufacturing Technology Transfer
.................................................................... 60 7.8
Restrictions on Sublicenses to Manufacturing
Technology.................................. 62 7.9 Sangamo Manufacturing
Support
......................................................................... 62
ARTICLE 8 COMMERCIALIZATION
......................................................................................
63 8.1 General
..................................................................................................................
63 8.2 Commercial Diligence
..........................................................................................
63 8.3 Commercialization Reports
..................................................................................
63 8.4 Trademarks
...........................................................................................................
64 ARTICLE 9 FINANCIAL
PROVISIONS....................................................................................
64 9.1 Upfront Payment and Equity Investment
.............................................................. 64 9.2
Collaboration Target Selection Fee
...................................................................... 64 9.3
Milestone Payments
..............................................................................................
64 9.4 Royalty Payments
.................................................................................................
67 ii [*] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7004.jpg]
Confidential 9.5 Payment Allocations
.............................................................................................
69 9.6 Currency; Exchange Rate
.....................................................................................
69 9.7 Late Payments; Refunds
.......................................................................................
69 9.8 Tax
........................................................................................................................
70 9.9 Records and
Audit.................................................................................................
71 ARTICLE 10 INTELLECTUAL PROPERTY RIGHTS
............................................................. 72 10.1 Ownership
of Inventions
.......................................................................................
72 10.2 Patent Prosecution
.................................................................................................
75 10.3 Patent Enforcement
...............................................................................................
78 10.4 Defense of Claims
.................................................................................................
80 10.5 Patent Listing
........................................................................................................
81 10.6 Patent Extensions
..................................................................................................
81 10.7 Patent Rights Licensed From Third Parties
.......................................................... 81 ARTICLE 11
CONFIDENTIALITY; PUBLICATION
............................................................... 81 11.1
Confidential Information
......................................................................................
81 11.2 Duty of Confidence
...............................................................................................
82 11.3 Exceptions
.............................................................................................................
82 11.4 Authorized Disclosures
.........................................................................................
83 11.5 Confidential Treatment
.........................................................................................
84 11.6 Technical
Publication............................................................................................
84 11.7 Publicity
................................................................................................................
86 ARTICLE 12 TERM AND TERMINATION
..............................................................................
87 12.1 Term
......................................................................................................................
87 12.2 Termination
...........................................................................................................
87 12.3 Rights in Bankruptcy
............................................................................................
89 12.5 Additional Effects of Certain Terminations
.......................................................... 91 12.6 Survival
.................................................................................................................
95 12.7 Termination Not Sole Remedy
............................................................................. 95
ARTICLE 13 REPRESENTATIONS AND WARRANTIES
...................................................... 95 13.1 Mutual
Representations and Warranties
............................................................... 95 13.2
Additional Representations and Warranties by Sangamo
..................................... 96 iii [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7005.jpg]
Confidential 13.3 Additional Representations and Warranties by Biogen
........................................ 99 13.4 Mutual Covenants
.................................................................................................
99 13.5 Covenants of Sangamo
.......................................................................................
100 13.6 No Other Warranties
...........................................................................................
101 ARTICLE 14 INDEMNIFICATION; LIABILITY; INSURANCE
........................................... 101 14.1 Indemnification by Sangamo
..............................................................................
101 14.2 Indemnification by Biogen
.................................................................................
102 14.3 Indemnification Procedure
..................................................................................
102 14.4 Mitigation of Loss
...............................................................................................
103 14.5 Limitation of
Liability.........................................................................................
103 14.6 Insurance
.............................................................................................................
104 ARTICLE 15 ANTITRUST
.......................................................................................................
104 15.1 Effective Date
.....................................................................................................
104 15.2 HSR Filing
..........................................................................................................
105 15.3 Outside
Date........................................................................................................
105 ARTICLE 16 GENERAL PROVISIONS
..................................................................................
105 16.1 Force Majeure
.....................................................................................................
105 16.2 Assignment
.........................................................................................................
106 16.3 Severability
.........................................................................................................
106 16.4 Notices
................................................................................................................
106 16.5 Dispute Resolution
..............................................................................................
107 16.6 Information Resolution
.......................................................................................
107 16.7 Injunctive
Relief..................................................................................................
108 16.8 Governing Law
...................................................................................................
108 16.9 Jurisdiction; Venue
.............................................................................................
108 16.10 Export Control
....................................................................................................
108 16.11 Performance by Affiliates
...................................................................................
109 16.12 Entire Agreement;
Amendments.........................................................................
109 16.13 Headings
.............................................................................................................
109 16.14 Independent Contractors
.....................................................................................
109 16.15 Waiver
.................................................................................................................
109 iv [*] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7006.jpg]
Confidential 16.16 Cumulative Remedies.
........................................................................................
109 16.17 Waiver of Rule of Construction
.......................................................................... 110
16.18 Business Day Requirements
...............................................................................
110 16.19 Further Actions
...................................................................................................
110 16.20 Counterparts
........................................................................................................
110 Schedules: Schedule 1.77: Excluded Targets Schedule 1.116: Licensed Patent
Rights Schedule 1.165: Reserved Targets Schedule 1.217: Upstream Licenses
Schedule 2.4: Upstream License Provisions Applicable to Biogen Schedule 4.2:
Initial Research Plans Schedule 4.7(e): Data Package Schedule 5.3(c): Form of
AAV Vector Report Schedule 7.2(d): Approved CMOs Schedule 7.8: [*] Provisions
Schedule 11.6(a): Academic Research Agreements Schedule 11.7(a): Press Release
Schedule [*]: Baseball Arbitration Schedule 13.2(c): Sangamo Platform Technology
Schedule 13.2(d): Additional Representations and Warranties by Sangamo v [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7007.jpg]
Confidential COLLABORATION AND LICENSE AGREEMENT This COLLABORATION AND LICENSE
AGREEMENT (this “Agreement”) is made as of February 26, 2020 (the “Execution
Date”), by and between Sangamo Therapeutics, Inc., a Delaware corporation having
an office at 7000 Marina Boulevard, Brisbane, CA 94005 (“Sangamo”), and Biogen
MA, Inc., a corporation organized under the laws of the Commonwealth of
Massachusetts having an office at 225 Binney Street, Cambridge, MA 02142
(“BIMA”), and Biogen International GmbH, a Gesellschaft mit beschränkter Haftung
organized under the laws of Switzerland, whose registered office is at
Neuhofstrasse 30, 6340 Baar, Switzerland (“BIG”, together with BIMA,
collectively, “Biogen”). Biogen and Sangamo are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS,
Biogen is a biopharmaceutical company engaged in the research, development,
manufacturing and commercialization of biopharmaceutical products for the
treatment of human disease, including neurological or psychiatric diseases.
WHEREAS, Sangamo is a clinical stage biotechnology company focused on the
research, development and commercialization of genome editing and gene therapy
products targeting genetic diseases with unmet medical needs. WHEREAS, Biogen
and Sangamo desire to establish a collaboration for the research and development
and, if successful, commercialization of zinc finger protein-based products
targeting neurological or psychiatric disease gene targets, all under the terms
and conditions set forth herein. NOW, THEREFORE, in consideration of the
foregoing premises and the mutual covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, Biogen and Sangamo hereby agree as
follows: ARTICLE 1 DEFINITIONS Unless the context otherwise requires, the terms
in this Agreement with initial letters capitalized shall have the meanings set
forth below: 1.1 “AAV Vector” means any adeno-associated virus vector, including
the capsid. 1.2 “Academic Research Agreement” has the meaning set forth in
Section 11.6(a). 1.3 “Acquiree” has the meaning set forth in Section 2.5(b)(ii).
1.4 “Acquiror” has the meaning set forth in Section 2.5(b)(i). 1.5 “Additional
Cure Period” has the meaning set forth in Section 12.2(b) (Termination for
Material Breach). 1 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7008.jpg]
Confidential 1.6 “Affiliate” means, with respect to any Person, any other Person
that (directly or indirectly) controls, is controlled by, or is under common
control with, such Person. For purposes of this Agreement, a Person shall be
deemed to “control” another Person if it owns or controls, directly or
indirectly, at least fifty percent (50%) of the equity securities (or other
ownership interests, by contract or otherwise) of such other Person entitled to
vote in the election of directors (or, in the case that such other Person is not
a corporation, for the election of the corresponding managing authority), or
otherwise has the power to direct the management and policies of such other
Person. 1.7 “Alliance Manager” has the meaning set forth in Section 3.1
(Alliance Managers). 1.8 “Allowable Overruns” means, for one or more given
Research Activities in a given Calendar Year, any FTE Costs or Out-of-Pocket
Costs incurred by or on behalf of a given Party in the performance of such
Research Activities allocated to such Party under the Research Plan that (a) are
not attributable to any breach of this Agreement by such Party and (b) are in
excess of the aggregate amount budgeted for such Research Activities in the
Research Budget for such Calendar Year (i) by an amount not to exceed [*] of
such amount budgeted for such Calendar Year or (ii) otherwise approved by the
JSC in accordance with Section 3.2 (Joint Steering Committee). 1.9 “Antitrust
Clearance Date” has the meaning set forth in Section 15.1 (Effective Date). 1.10
“Antitrust Laws” means any and all applicable Laws designed to prohibit,
restrict or regulate actions for the purpose or effect of monopolization or
restraint of trade. 1.11 “BIMA” has the meaning set forth in the preamble. 1.12
“Biogen” has the meaning set forth in the preamble. 1.13 “Biogen [*] Patent
Right” means any Patent Right [*] that Covers or otherwise claims any Inventions
developed or invented [*] [*] employees, agents, or independent contractors or
any Persons contractually required to assign or license such Invention to [*]
that [*], but expressly excluding [*]. 1.14 “Biogen [*] Know-How” means all
Inventions developed or invented [*] employees, agents, or independent
contractors or any Persons contractually required to assign or license such
Inventions to [*] employees, agents, or independent contractors or any Persons
contractually required to assign or license such Inventions to [*], in each
case, that (a) [*] and (b) [*]. 1.15 “Biogen [*] Patent Rights” means all Patent
Rights that Cover or otherwise claim Biogen [*] Know-How. 1.16 “Biogen [*]
Technology” means Biogen [*] Know-How and Biogen [*] Patent Rights. 2 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7009.jpg]
Confidential 1.17 “Biogen First Right Patent Rights” has the meaning set forth
in Section 10.2(a) (Biogen-Prosecuted Patent Rights). 1.18 “Biogen Indemnitees”
has the meaning set forth in Section 14.1 (Indemnification by Sangamo). 1.19
“Biogen Licensed Know-How” means any Know-How Controlled by Biogen or any of its
Affiliates that is (a) [*] such Know-How is [*], or (b) [*] under this Agreement
and [*]. 1.20 “Biogen Licensed Patent Right Rights” means any Patent Rights
Controlled by Biogen or any of its Affiliates that Cover or otherwise claim any
Biogen Licensed Know-How. 1.21 “Biogen Licensed Technology” means Biogen
Licensed Know-How and Biogen Licensed Patent Right Rights. 1.22
“Biogen-Prosecuted Patent Rights” has the meaning set forth in Section 10.2(a)
(Biogen-Prosecuted Patent Rights). 1.23 “Biogen Research Activities” has the
meaning set forth in Section 4.3(b) (Biogen Research Activities). 1.24 “Biogen
Sole-Prosecuted Patent Rights” has the meaning set forth in Section 10.2(a)
(Biogen-Prosecuted Patent Rights). 1.25 “Biogen [*] Technology” means, with
respect to [*], (a) all Know-How [*] Biogen or any of its Affiliates [*] with
respect to [*] that (i) [*] Biogen or any of its Affiliates [*] (ii) [*] Biogen
or its Affiliates and (iii) [*] under this Agreement and (b) all Patent Rights
Controlled by Biogen or any of its Affiliates that Cover or otherwise claim such
Know-How. 1.26 “Biogen [*] Technology” means, with respect to [*], (a) all
Know-How (i) [*] Biogen’s or its Affiliates’, [*], either [*] or [*], in each
case, in connection with [*] with respect to [*] or (ii) [*] Biogen or its
Affiliates [*] with respect to [*] that [*] with respect to [*] and (b) all
Patent Rights Controlled by Biogen or its Affiliates that Cover or otherwise
claim such Know- How described in the foregoing clause (a), but expressly
excluding all Biogen [*] Technology. 1.27 “Biosimilar Product” means, with
respect to a particular Product in a particular country in the Territory, any
biological product sold by a Third Party that is not a Sublicensee of, or Third
Party Distributor for, Biogen or its Affiliates and that did not purchase such
product in a chain of distribution that included Biogen or any of its Affiliates
or Sublicensees, (a) where such product is approved by the applicable Regulatory
Authority as biosimilar to or interchangeable with such Product (including, with
respect to the United States, a product that is the subject of an application
submitted under Section 351(k) of the Public Health Services Act citing the
Product as the reference product) or (b) for which the Regulatory Approval
otherwise relies on such Product as a reference product or any corresponding
foreign application in the Territory (including, with respect to the EU, a
marketing authorization application for a biosimilar biological medicinal
product pursuant to Article 10(4) of Directive 2001/83/EC). 3 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7010.jpg]
Confidential 1.28 “Blocked Target” has the meaning set forth in Section 4.7(d)
(Blocked Targets). 1.29 “[*]” means [*]. 1.30 “Breach Notice” has the meaning
set forth in Section 12.2(b) (Termination for Material Breach). 1.31 “Business
Day” means a day other than a Saturday, Sunday, or a bank or other public
holiday in California or Massachusetts. 1.32 “Calendar Quarter” means the
respective periods of three consecutive calendar months ending on March 31, June
30, September 30 or December 31, during the Term, or the applicable part thereof
during the first or last calendar quarter of the Term. 1.33 “Calendar Year”
means any calendar year ending on December 31, or the applicable part thereof
during the first or last calendar year of the Term. 1.34 “Challenge” means, with
respect to any Licensed Patent Right, to contest the validity or enforceability
of any such Patent Right in any court, arbitration proceeding or other tribunal,
including the United States Patent and Trademark Office, the European Patent
Office or the United States International Trade Commission. As used in this term
“Challenge”, the term “contest” means (a) filing an action under 28 U.S.C. §§
2201-2202 seeking a declaration of invalidity or unenforceability of any such
Licensed Patent Right; (b) filing, or joining in, a petition under 35 U.S.C. §
311 to institute inter partes review of any such Licensed Patent Right, or any
portion thereof; (c) filing, or joining in, a petition under 35 U.S.C. § 321 to
institute post-grant review of any such Licensed Patent Right, or any portion
thereof; (d) any foreign equivalent of clauses (a), (b) or (c) in the Territory
outside of the United States; or (e) filing or commencing any opposition,
nullity or similar proceedings challenging the validity or enforceability of any
such Licensed Patent Right in any country outside the United States; but
expressly excluding filing a request under 35 U.S.C. § 251 for a reissue of any
such Licensed Patent Right or any foreign equivalents thereto in the Territory
outside of the United States. 1.35 “Change of Control” means, with respect to a
Party, (a) a merger, reorganization, combination or consolidation of such Party
with a Third Party that results in the holders of beneficial ownership of the
voting securities or other voting interests of such Party (or, if applicable,
the ultimate parent of such Party) immediately prior to such merger,
reorganization, combination or consolidation ceasing to hold beneficial
ownership of more than fifty percent (50%) of the combined voting power of the
surviving entity or the ultimate parent of the surviving entity immediately
after such merger, reorganization, combination or consolidation, (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of more than fifty percent
(50%) or more of the combined voting power of the outstanding securities or
other voting interest of such Party, (c) the sale, lease, exchange, contribution
or other transfer (in one transaction or a series of related transactions) to a
Third Party of all or substantially all of such Party’s assets or (d) a
liquidation or dissolution of such Party or any direct or indirect parent of
such Party. 4 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7011.jpg]
Confidential 1.36 “Clearance Date” means, with respect to a Product, (a) in the
U.S., the date that is [*] days following the filing of the first IND for such
Product, if Biogen or its Affiliates or Sublicensees has not received any notice
of a clinical hold or any other regulatory administrative delay (that is
initiated by the FDA and not caused by an action or inaction of Biogen) from the
FDA during such [*] day period; provided that, if Biogen or its Affiliate or
Sublicensee does receive a notice of a clinical hold or there is such other
regulatory administrative delay, then the “Clearance Date” for such Product will
be the date on which the FDA lifts such clinical hold or such other regulatory
administrative delay is otherwise resolved and the FDA first allows the
applicable Product to be administered to a human pursuant to such IND filing, or
(b) in other regulatory jurisdictions outside the U.S., the date on which such
Product is first permitted by the applicable Regulatory Authority of such
jurisdiction to be administered to a human pursuant to an IND filing in
accordance with applicable Laws (or, to the extent no IND filing is required
under applicable Laws in such regulatory jurisdiction, the date of Initiation of
the first Clinical Trial using such Product). 1.37 “Clinical Trial” means any
clinical trial in humans, including any Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Registration Trial or any post-approval clinical trial in humans. 1.38
“Clinical Trial Material” means a Product that intended for administration and
dosing to humans in Clinical Trials, but not intended for commercial sale (for
example, in a form that does not include external packaging). 1.39 “CMC Budget”
has the meaning set forth in Section 7.2(c). 1.40 “CMC Plan” has the meaning set
forth in Section 7.2(c). 1.41 “CMC Plan Know-How” means all Inventions developed
or invented during the Term by Biogen’s or its Affiliates’, licensees’,
Sublicensees’ or Subcontractors’ employees, agents or independent contractors or
any Persons contractually required to assign or license such Know- How to Biogen
or any Affiliate of Biogen, either alone or jointly with Sangamo’s or its
Affiliates’, licensees’, Sublicensees’ or Subcontractors’ employees, agents or
independent contractors or any Persons contractually required to assign or
license such Know-How to Sangamo or any Affiliate of Sangamo, in each case, in
the performance of activities under a CMC Plan. 1.42 “CMC Plan Patent Rights”
means any Patent Rights that Cover or otherwise claim CMC Plan Know-How. 1.43
“CMC Plan Technology” means all CMC Plan Know-How and CMC Plan Patent Rights.
1.44 “CMO” has the meaning set forth in Section 7.2(d) (Sangamo Supply
Obligations). 1.45 “Collaboration Target” means (a) any Initial Target; or (b)
any other Target that has been selected by Biogen as a “Collaboration Target”
pursuant to Section 4.7(b) (Selection of Collaboration Targets) and is deemed a
“Collaboration Target” pursuant to Section 4.7(c) (Notice of Target Nomination).
5 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7012.jpg]
Confidential 1.46 “Collaboration Target Exclusivity Period” has the meaning set
forth in Section 2.5(a)(i) (Exclusivity Obligations). 1.47 “Collaboration Target
Selection Fee” has the meaning set forth in Section 9.2 (Collaboration Target
Selection Fee). 1.48 “[*] Know-How” means all Inventions developed or invented,
whether solely or jointly, by [*] employees, agents or independent contractors
or any Persons contractually required to assign or license such Invention to [*]
that [*]. 1.49 “[*] Patent Rights” means any Patent Rights that Cover or
otherwise claim [*] Know-How. 1.50 “[*] Technology” means all [*] Know-How and
[*] Patent Rights. 1.51 “Combination Product” means a Product that is: (a) sold
in the form of a combination that contains or comprises a Therapeutic Candidate
and a delivery technology together with one or more other therapeutically active
pharmaceutical or biologic agents (whether coformulated or copackaged or
otherwise sold together for a single price) that are not a Therapeutic Candidate
or a delivery technology; or (b) sold for a single invoice price together with
any: (i) [*]; (ii) [*] related to any Product; or (iii) product, process,
service or therapy other than [*] (such additional therapeutically active
pharmaceutical agent and each of (i) – (iii), an “Other Component”). 1.52
“Commercialize” or “Commercialization” means all activities directed to
marketing, promoting, distributing, detailing or selling a pharmaceutical or
biological product (as well as importing and exporting activities in connection
therewith), including all activities directed to obtaining Pricing Approvals,
but excluding activities directed to Manufacturing, Development, or Medical
Affairs. “Commercialize,” “Commercializing,” and “Commercialized” will be
construed accordingly. 1.53 “Commercially Reasonable Efforts” means, (a) with
respect to the efforts to be expended by Biogen or its Affiliate with respect to
any Development or Commercialization objective, activity or goal related to a
Therapeutic Candidate or Product under this Agreement, those efforts that Biogen
would normally use to accomplish such objective, activity or goal, and
specifically means the carrying out of Development and Commercialization
activities using efforts that [*] would normally devote to a product at a
similar stage in its development or product life and of similar market
potential, strategic importance and profit potential, based on conditions then
prevailing and taking into account efficacy, safety, approved labeling, the
competitiveness of 6 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7013.jpg]
Confidential alternative products sold by Third Parties in the marketplace, the
patent and other proprietary position of the product, the likelihood of
Regulatory Approval or Pricing Approval given the regulatory structure involved
and all other relevant factors; and (b) with respect to the efforts to be
expended by a Party or its Affiliates with respect to the Research Activities,
those efforts that are no less than [*] would normally use to accomplish similar
activities for other research programs (whether internal or for a Third Party
collaborator), based on conditions then prevailing and taking into account
existing data, technical challenges and other relevant scientific factors.
Commercially Reasonable Efforts pursuant to clause (a) of this Section 1.53
(Commercially Reasonable Efforts) will be determined on a country-by-country and
indication-by-indication basis for the applicable Therapeutic Candidate or
Product, and it is anticipated that the level of effort will change over time,
reflecting changes in the status of such Therapeutic Candidate or Product (as
applicable) and the market or country involved. [*] expressly understands and
accepts that the use of such Commercially Reasonable Efforts may [*]. 1.54
“Committee” means the JSC, JRC, JMC or any joint subcommittee established by the
JSC, as applicable, and collectively all such committees and subcommittees. 1.55
“Competing Program” has the meaning set forth in Section 2.5(b) (Exception).
1.56 “Competitive Infringement” has the meaning set forth in Section 10.3(a)
(Notification). 1.57 “Confidential Information” of a Party means (a) the terms
of this Agreement, and (b) all Know-How or other proprietary information
(whether or not patentable), including proprietary information regarding or
embodying such Party’s technology, products, business or objectives, unpublished
patent applications, and other non-public information and data of a financial,
commercial, business, operational or technical nature (including information
comprising or relating to concepts, discoveries, inventions, data, designs or
formulae), in each case, that is disclosed by or on behalf of the Disclosing
Party or any of its Affiliates or otherwise made available to the Receiving
Party or any of its Affiliates or permitted recipients, including information
disclosed prior to the Effective Date pursuant to the Confidentiality Agreement.
1.58 “Confidentiality Agreement” has the meaning set forth in Section 16.11
(Entire Agreement; Amendments). 1.59 “Control” or “Controlled” means the
possession by a Party (whether by ownership, license, or otherwise, other than
pursuant to this Agreement) of (i) with respect to any tangible Know-How, the
legal authority or right to physical possession of such tangible Know- How, with
the right to provide such tangible Know-How to the other Party on the terms set
forth herein, or (ii) with respect to Patent Rights, Regulatory Approvals,
Regulatory Materials, intangible Know-How, or other Intellectual Property, the
legal authority or right to grant a license, sublicense, access, or right to use
(as applicable) to the other Party under such Patent Rights, Regulatory
Approvals, Regulatory Materials, intangible Know-How or other Intellectual
Property on the terms set forth herein, in each case ((i) and (ii)), without
breaching or otherwise violating the terms of any arrangement or agreement with
a Third Party in existence as of the time such Party or its Affiliates would
first be required hereunder to grant the other Party such access, right 7 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7014.jpg]
Confidential to use, licenses, or sublicense. Notwithstanding any provision to
the contrary set forth in this Agreement, a Party and its Affiliates will not be
deemed to “Control” any Know-How, Patent Rights, Regulatory Approvals,
Regulatory Materials or other Intellectual Property that, prior to the
consummation of a Change of Control of such Party, is owned or in-licensed by a
Third Party that becomes an Affiliate of such acquired Party after the Effective
Date as a result of such Change of Control unless (A) prior to the consummation
of such Change of Control, such acquired Party or any of its Affiliates also
Controlled such Know-How, Patent Rights, Regulatory Approvals, Regulatory
Materials or other Intellectual Property, (B) any such Know-How, Patent Rights,
Regulatory Approvals, Regulatory Materials or other Intellectual Property arises
from participation by employees or consultants of such Third Party in any
activities under this Agreement after such Change of Control or (C) the
Know-How, Patent Rights, Regulatory Approvals, Regulatory Materials or other
Intellectual Property owned or in-licensed by such Third Party were not used in
the performance of activities under this Agreement prior to the consummation of
such Change of Control, but after the consummation of such Change of Control,
such acquired Party or any of its Affiliates uses any such Know-How, Materials,
Patent Rights, Regulatory Approvals, Regulatory Materials or other Intellectual
Property in the performance of its obligations or exercise of its rights under
this Agreement, in each of which cases ((A) through (C)), such Know-How, Patent
Rights, Regulatory Approvals, Regulatory Materials or other Intellectual
Property will be “Controlled” by such Party for purposes of this Agreement. 1.60
“Cover” means, with respect to a particular subject matter at issue and a
relevant Patent Right or individual claim in such Patent Right, as applicable,
that the composition, manufacture, use, sale, offer for sale, or importation of
such subject matter would, without a license or other right to use, infringe one
or more claims in such Patent Right or the individual claim of such Patent
Right, and for the purpose of determining such infringement, considering Valid
Claims of pending patent applications as if they have already been issued. 1.61
“Data Package” has the meaning set forth in Section 4.7(e) (Data Packages). 1.62
“Data Package Review Period” means, on a Reserved Target-by-Reserved Target
basis, the period commencing on the date on which Sangamo delivers a Data
Package to Biogen with respect to such Reserved Target and ending [*] days
thereafter, as such period may be extended pursuant to Section 4.7(e)(iv)
(Extension of Data Package Review Period). 1.63 “Debarred” means, with respect
to an individual or entity, that such individual or entity has been (a) debarred
or suspended under 21 U.S.C. §335(a) or (b), (b) the subject of a conviction
described in Section 306 of the Federal Food, Drug and Cosmetic Act, (c)
excluded from a federal or governmental health care program, (d) debarred from
federal contracting, (e) convicted of or pled nolo contendere to any felony, or
to any federal or state legal violation (including misdemeanors) relating to
prescription drug products or fraud, (f) the subject to OFAC sanctions or on the
OFAC list of specially designated nationals or (g) the subject of any similar
sanction of any Governmental Authority in the Territory. 1.64 “Defaulting Party”
has the meaning set forth in Section 12.2(b) (Termination for Material Breach).
8 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7015.jpg]
Confidential 1.65 “Delivery System” has the meaning set forth in Section 1.142
(Product). 1.66 “Develop” or “Development” means all internal and external
research or development activities for any pharmaceutical or biological product,
including conducting pre- clinical and clinical studies, toxicology studies of a
product for use in clinical trials (including placebos and comparators), and
statistical analyses, and the preparation, filing, prosecution and maintenance
of any Regulatory Approval for a product and interacting with Regulatory
Authorities with respect to the foregoing (including following receipt of
Regulatory Approval) in the applicable country or region for such product, as
well as all regulatory activities related to any of the foregoing, but excluding
activities directed to Manufacturing, Medical Affairs or Commercialization.
Development will include development and regulatory activities for additional
forms, formulations or indications for a pharmaceutical or biologic product
after receipt of Regulatory Approval of such product (including label
expansion), including Clinical Trials initiated following receipt of Regulatory
Approval or any Clinical Trial to be conducted after receipt of Regulatory
Approval that was mandated by the applicable Regulatory Authority as a condition
of such Regulatory Approval with respect to an approved formulation or
indication (such as post-marketing studies, observational studies,
implementation and management of registries and analysis thereof, in each case,
if required by any Regulatory Authority in any region in the Territory to
support or maintain Regulatory Approval for a pharmaceutical or biologic product
in such region). “Develop,” “Developing,” and “Developed” will be construed
accordingly. 1.67 “Diagnostic Field” means the diagnosis of disease in humans or
animals in any and all indications. 1.68 “Disclosing Party” has the meaning set
forth in Section 11.2 (Duty of Confidence). 1.69 “Dispute” has the meaning set
forth in Section 16.5 (Dispute Resolution). 1.70 “Dollar” means the U.S. dollar,
and “$” shall be interpreted accordingly. 1.71 “Duties” has the meaning set
forth in Section 9.8(a) (Duties on Sangamo Research Activities). 1.72 “Effective
Date” has the meaning set forth in Section 15.1 (Effective Date). 1.73 “EMA”
means the European Medicines Agency or any successor entity thereto. 1.74 “EU
Registration Trial” means a Clinical Trial of a Product that is designed to, and
for which the EMA or other applicable Regulatory Authorities have provided
guidance that the design of such Clinical Trial is sufficient to, ascertain
efficacy and safety of such Product in support of the preparation and submission
of an MAA for such Product to (a) the EMA or (b) [*] of the following countries:
[*], regardless of whether such trial is referred to as a phase 2, phase 2b or
phase 3 clinical trial. If a Clinical Trial of a Product is not initially
designed as an EU Registration Trial but is later re-designed, converted or
expanded into such a trial, then it shall be deemed to be an EU Registration
Trial as of the date of such re-design, conversion or expansion. If Biogen or
its Affiliate or Sublicensee publicly describes (including in public
announcements or 9 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7016.jpg]
Confidential information on its web site) a Clinical Trial of a Product that has
not otherwise been classified as an EU Registration Trial pursuant to this
Section 1.74 (EU Registration Trial) as a registration trial or a phase 3
clinical trial for the EU (or [*] of the following countries: [*]), then such
Clinical Trial shall be deemed to be an EU Registration Trial as of the first
date that such description is available to the public. 1.75 “Ex-U.S. Major
Market” means [*]. 1.76 “Ex-U.S. Milestone Payments” means Milestone Payments
[*]. 1.77 “Excluded Target” means each of the human genes set forth in the
Schedule 1.77 (Excluded Targets). 1.78 “Excluded Upstream Licenses” means the
following agreements between Sangamo (or its Affiliate) with a Third Party: (a)
that certain [*] between Sangamo and [*], having an effective date of [*]; (b)
that certain [*] between Sangamo and [*], having an effective date of [*], as
amended; and (c) any agreement that is deemed an “Excluded Upstream License”
pursuant to Section 2.4(b) (Additional Third Party Agreements). 1.79 “Executive
Officers” means, for Sangamo, the Chief Executive Officer of Sangamo or his/her
designee, and for Biogen, the Executive Vice President, Research & Development
of Biogen or his/her designee, provided in each case that such person is not a
member of the JSC at the time that the applicable disagreement arises. 1.80
“Exploit” means Develop, have Developed, make, have made, use, have used,
perform Medical Affairs, have performed Medical Affairs, offer for sale, have
offered for sale, sell, have sold, export, have exported, import, have imported,
Manufacture, have Manufactured, Commercialize or have Commercialized.
“Exploitation” and “Exploiting” will be construed accordingly. 1.81 “FDA” means
the United States Food and Drug Administration or any successor entity thereto.
1.82 “Field” means the Diagnostic Field or the Therapeutic Field. 1.83 “First
Commercial Sale” means, with respect to a particular Product in a particular
country in the Territory, the first sale of such Product to a Third Party (other
than a Sublicensee) for distribution, use or consumption in such country or
region after receipt of Regulatory Approval for such Product in such country or
region. First Commercial Sale excludes any transfers of Product to Third Parties
for Clinical Trial purposes, as donations or for similar bona fide promotional
purposes in accordance with applicable Law. 10 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7017.jpg]
Confidential 1.84 “FTE” means the equivalent of a full-time individual’s work
for a twelve (12) month period (consisting of [*] hours per year) of Development
or Manufacturing work carried out by one or more duly qualified employees or
consultants of a given Party. In the case that any full-time individual works
partially on activities under this Agreement and partially on other work in a
given year, then the full-time equivalent to be attributed to such individual’s
work hereunder shall be equal to the percentage of such individual’s total work
time in such year that such individual spent working on such activities under
this Agreement. In no event shall any one individual be counted as more than one
(1) FTE. Overtime, and work on weekends, holidays, and the like will not be
counted with any multiplier (e.g. time-and-a-half or double time) toward the
number of hours that are used to calculate the FTE contribution. 1.85 “FTE
Costs” means, with respect to a period, the FTE Rate times the number of FTEs,
or portion thereof, actually utilized in performing activities under the
Research Plan during such period. 1.86 “FTE Rate” means an initial rate of [*]
per FTE per year. The FTE Rate is “fully burdened” and will include employee
salaries and all overhead allocated to such employee’s work hereunder.
Commencing on January 1, 2021, the FTE Rate shall be changed annually on a
Calendar Year basis to reflect the year-to-year percentage increase (if any) in
the Consumer Price Index for All Urban Consumers for the San Francisco Bay Area,
as published by the U.S. Department of Labor, Bureau of Labor Statistics (“CPI”)
(based on the change in the CPI from the most recent index available as of the
Execution Date to the most recent index available as of the date of the
calculation of such revised FTE Rate). 1.87 “GAAP” means the U.S. generally
accepted accounting principles, consistently applied. 1.88 “GCP” means the
then-current good clinical practice standards for Clinical Trials for
pharmaceuticals or diagnostics (as applicable), as set forth in the United
States Food, Drug and Cosmetic Act, as amended from time to time, or other
applicable Law, and such standards of good clinical practice as are required by
the Regulatory Authorities of the European Union and other countries for which
the applicable Product is intended to be developed, to the extent such standards
are not less stringent than United States GCP. 1.89 “GLP” means the then-current
good laboratory practice standards promulgated or endorsed by the FDA as defined
in 21 C.F.R. Part 58 or the successor thereto, or comparable regulatory
standards in jurisdictions outside the United States. 1.90 “GLP Tox Study” means
a toxicology study of a product (a) that is conducted in compliance with GLP
regulations in an animal species appropriate to satisfy applicable regulatory
requirements, (b) that is otherwise designed to satisfy applicable regulatory
requirements and (c) the data and results from which are intended to support the
filing of an IND for such product with the applicable Regulatory Authority. 11
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7018.jpg]
Confidential 1.91 “GMP” or “cGMP” means current good manufacturing practices as
specified in 21 C.F.R. Parts 11, 210 and 211, ICH Guideline Q7A, or equivalent
laws, rules or regulations of an applicable Regulatory Authority at the time of
manufacture. 1.92 “Governmental Authority” means any national, international,
federal, state, provincial or local government, or political subdivision
thereof, or any multinational organization or any authority, agency or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof, or any governmental
arbitrator or arbitral body). 1.93 “HSR Act” has the meaning set forth in
Section 15.2 (HSR Filing). 1.94 “HSR Conditions” has the meaning set forth in
15.1 (Effective Date). 1.95 “[*] Criteria” means, with respect to a
Collaboration Target, those criteria for ZFPs directed to such Collaboration
Target that are (a) set forth in the applicable Research Plan as the “[*]
Criteria” for such Collaboration Target and (b) intended to demonstrate that
such ZFPs are [*]. 1.96 “[*] Criteria” means, with respect to a Collaboration
Target, those criteria for ZFPs directed to such Collaboration Target that are
(a) set forth in the applicable Research Plan as the “[*] Criteria” for such
Collaboration Target and (b) intended to demonstrate that such ZFPs are [*].
1.97 “IND” means an Investigational New Drug application as defined in 21 C.F.R.
Part 312 or any comparable filings outside of the United States that are
required to commence Clinical Trials in such country or region, and all
supplements or amendments that may be filed with respect to the foregoing. 1.98
“Indemnified Party” or “Indemnifying Party” has the meaning set forth in Section
14.3(a) (Notice). 1.99 “Infringement” has the meaning set forth in Section
10.3(a) (Notification). 1.100 “Infringement Action” has the meaning set forth in
Section 10.3(b) (Competitive Infringements). 1.101 “Initial Target” means each
of the following Targets: (a) microtubule associated protein tau or MAPT,
GenBank ID #4137 (“Tau”); (b) synuclein alpha GenBank ID #6622 (“SNCA”); (c)
[*]; and (d) one (1) Target that (i) is selected by Biogen pursuant to Section
4.7(a) (Initial Targets) and (ii) is a Reserved Target or is deemed a
“Collaboration Target” pursuant to Section 4.7(c) (Notice of Target Nomination).
1.102 “Initiate” or “Initiation” means, with respect to a Clinical Trial or GLP
Tox Study of a Product, the first dosing of the first human subject in such
Clinical Trial or the first animal in such GLP Tox Study. 12 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7019.jpg]
Confidential 1.103 “Intellectual Property” means all Patent Rights, rights to
inventions, copyrights, design rights, trademarks, trade secrets, Know-How and
all other intellectual property (whether registered or unregistered) and all
applications and rights to apply for any of the foregoing, anywhere in the
world. 1.104 “Invention” means any invention, discovery or Know-How that is
discovered, generated, conceived or reduced to practice by or on behalf of a
Party or its Affiliate or sublicensee through activities conducted under this
Agreement. 1.105 “JMC” has the meaning set forth in Section 3.4 (Joint
Manufacturing Committee). 1.106 “Joint Know-How” means any Invention developed
or invented jointly by a Party’s or its Affiliates’, licensees’, Sublicensees’,
or Subcontractors’ employees, agents, or independent contractors or any Persons
contractually required to assign or license such Know- How to such Party or any
Affiliate of such Party, on the one hand, and the other Party’s or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors or any Persons contractually required to assign or
license such Know-How to such Party or any Affiliate of such Party, on the other
hand, during the Term, but excluding all [*] Know-How, [*] Know-How, [*]
Know-How and [*] Know-How. 1.107 “Joint Patent Rights” means any Patent Rights
that Cover or otherwise claim Joint Know-How. 1.108 “Joint Technology” means all
Joint Know-How and Joint Patent Rights. 1.109 “JRC” has the meaning set forth in
Section 3.3 (Joint Research Committee). 1.110 “JSC” has the meaning set forth in
Section 3.2 (Joint Steering Committee). 1.111 “[*]” means [*]. 1.112 “Know-How”
means any (a) proprietary information or materials, including records,
improvements, modifications, techniques, processes, methods, assays, chemical or
biological materials, compositions of matter, designs, protocols, formulas, data
(including physical data, chemical data, toxicology data, animal data, raw data,
clinical data, and analytical and quality control data), dosage regimens,
control assays, product specifications, inventions, discoveries, algorithms,
technology, forecasts, profiles, strategies, plans, results in any form
whatsoever, know- how, and trade secrets (in each case, whether or not
patentable, copyrightable, or otherwise protectable), and (b) any physical
embodiments of any of the foregoing, but in each case ((a) and (b)) excluding
any Patent Rights. 1.113 “Law” means any federal, state, local, foreign or
multinational law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, or any order by any Governmental Authority,
including for clarity any applicable rules, regulations, guidances, and other
requirements of any Regulatory Authority that may be in effect from time to
time, or any 13 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7020.jpg]
Confidential license, franchise, permit or similar right granted under any of
the foregoing, or any similar provision having the force or effect of law. 1.114
“Liabilities” has the meaning set forth in Section 14.1 (Indemnification by
Sangamo). 1.115 “Licensed Know-How” means any and all Know-How, other than any
Joint Know- How, that is Controlled by Sangamo or its Affiliates as of the
Effective Date or during the Term and that is necessary or useful to Exploit any
Therapeutic Candidate or Product in the Field, including all Know-How assigned
by Biogen to Sangamo hereunder, but expressly excluding (a) any Know-How
included in the [*], (b) any Know-How Controlled by Sangamo or its Affiliates
that is related to any [*] and (c) any Know-How Controlled by Sangamo pursuant
to any Excluded Upstream License. 1.116 “Licensed Patent Rights” means any and
all Patent Rights, other than any Joint Patent Rights, that are Controlled by
Sangamo or its Affiliates as of the Effective Date or during the Term and that
are necessary or useful to Exploit any Therapeutic Candidate or Product in the
Field, including all Patent Rights [*] hereunder and all [*] Patent Rights, but
expressly excluding (i) any Patent Rights included in the [*], (ii) any Patent
Rights Controlled by Sangamo or any of its Affiliates related to any [*], (iii)
any [*] Patent Rights and (iv) any Patent Rights Controlled by Sangamo pursuant
to any Excluded Upstream License. As of the Execution Date, the Patent Rights
listed on Schedule 1.116 (Licensed Patent Rights) are Licensed Patent Rights.
1.117 “Licensed Technology” means all Licensed Know-How and Licensed Patent
Rights and Sangamo’s interest in the Joint Technology [*]. 1.118 “Licensor
Party” has the meaning set forth in Section 10.1(d) (Unauthorized Inventions).
1.119 “[*]” means [*]. 1.120 “Manufacture” means activities directed to
manufacturing, processing, packaging, labeling, filling, finishing, assembly,
quality assurance, quality control, testing, and release, shipping, or storage
of any pharmaceutical or biologic product (or any components or process steps
involving any product or any companion diagnostic), placebo, or comparator
agent, as the case may be, including process development, qualification, and
validation, scale-up, pre-clinical, clinical, and commercial manufacture and
analytic development, product characterization, and stability testing, but
excluding activities directed to Development, Commercialization, or Medical
Affairs. “Manufacturing” will be construed accordingly. 1.121 “Manufacturing
Costs” means, with respect to any Product, the consolidated fully burdened
manufacturing cost in accordance with GAAP consistently applied, which will be
the sum of: (a) “cost of goods” including the actual costs of materials, direct
labor, ordinary course quality assurance costs, stability testing cost,
characterization testing, quality control, costs 14 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7021.jpg]
Confidential of engineering runs, release testing of drug substance and drug
product, equipment maintenance costs, and other costs variable with production,
scale-up expenses, customs and duty and charges levied by Governmental
Authorities, all costs of packaging, failed lot charges in the ordinary course
of production, the cost of freight into or between Manufacturing sites, plus a
reasonable allocation of the Manufacturing site’s fixed overhead consistent with
the applicable Party’s costing methodology, including depreciation for capital
expenditures for equipment (but not other capital expenses), in each case, to
the extent allocable to any Product (or components of the foregoing), which will
be calculated in accordance with GAAP; provided that any such allocation will be
made on the basis of full capacity operation of the relevant facility and in any
event will exclude any costs and charges related to unused manufacturing
capacity and allocation of general corporate overhead; and (b) any actual
invoiced costs from a CMO that are solely and specifically related to the
Manufacture of any Product (or components of the foregoing). 1.122
“Manufacturing Technology Transfer” has the meaning set forth in Section 7.7(a)
(Manufacturing Technology Transfer). 1.123 “Marketing Approval Application” or
“MAA” means any biologics license application or other marketing authorization
application, in each case, filed with the applicable Regulatory Authority in a
country or other regulatory jurisdiction, which application is required to
commercially market or sell a pharmaceutical or biologic product in such country
or jurisdiction (and any amendments thereto), including all Biologics License
Applications (BLAs) or equivalent submissions to the FDA in the United States or
any analogous application or submission with any Regulatory Authority outside of
the United States. 1.124 “Materials” has the meaning set forth in Section 4.8
(Materials). 1.125 “Medical Affairs” means activities conducted by a Party’s
medical affairs department (or, if a Party does not have a medical affairs
department, the equivalent function thereof), including communications with key
opinion leaders, medical education, symposia, advisory boards (to the extent
related to medical affairs or clinical guidance), activities performed in
connection with patient registries, and other medical programs and
communications, including educational grants, research grants (including
conducting investigator-initiated studies), and charitable donations to the
extent related to medical affairs and not to other activities that involve the
promotion, marketing, sale, or other Commercialization of the Products and are
not conducted by a Party’s medical affairs (or equivalent) department. 1.126
“Milestone Event” has the meaning set forth in Section 9.3(a) (Milestone
Events). 1.127 “Milestone Payment” has the meaning set forth in Section 9.3(a)
(Milestone Events). 1.128 “[*]” has the meaning set forth in [*]. 15 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7022.jpg]
Confidential 1.129 “Net Sales” means the gross amount invoiced in a country by
Biogen or its Affiliates or Sublicensees (each of the foregoing Persons, a
“Selling Party”) for the sale or other disposition of a Product in such country
to Third Parties (including Third Party Distributors, wholesalers and
end-users), less the following deductions: (a) sales returns and allowances
actually paid, granted or accrued on such Product, including trade, quantity,
prompt pay and cash discounts, and any other adjustments, including those
granted on account of price adjustments or billing errors; (b) credits or
allowances given or made for rejection, recall, return or wastage replacement
of, and for uncollectible amounts on, such Product or for rebates or retroactive
price reductions (including Medicare, Medicaid, copay assistance, managed care
and similar types of rebates and chargebacks); provided, that, if any
uncollectible amounts are subsequently collected, such collected amounts shall
be included in Net Sales in the period in which they are collected; (c) taxes,
duties or other governmental charges levied on or measured by the billing amount
for such Product, as adjusted for rebates and refunds, including pharmaceutical
excise taxes (such as those imposed on a Product by the United States Patient
Protection and Affordable Care Act of 2010 and other comparable laws) as
allocated to such Product in accordance with the Selling Party’s standard
practices, consistently applied, but which will not include any tax, duty, or
other charge imposed on or measured by net income (however denominated) or any
franchise taxes, branch profits taxes, or similar tax; and (d) charges for
freight, customs and insurance related to the distribution of such Product and
wholesaler and distributor administration fees. Such amounts will be determined
consistent with a Selling Party’s customary practices and in accordance with
GAAP. It is understood that any accruals for individual items reflected in Net
Sales are periodically (at least quarterly) trued up and adjusted by each
Selling Party consistent with its customary practices and in accordance with
GAAP. Notwithstanding anything to the contrary set forth in this Agreement, Net
Sales will not be imputed to transfers of Product to Third Parties as donations,
for the performance of Clinical Trials or for similar bona fide promotional
purposes in accordance with applicable Law. Sale or transfer of Products between
any of the Selling Parties for subsequent sale or disposition will not result in
any Net Sales, with Net Sales to be based only on any subsequent sales or
dispositions to a non-Selling Party. To the extent that any Selling Party
receives any portion of the consideration for the sale or disposition of a
Product to a non-Selling Party in a form other than cash, such portion of the
Net Sales will be calculated based on the average price charged for such
Product, as applicable, during the preceding royalty period, or in the absence
of such sales, based on the fair market value of the Products, as determined by
Biogen in good faith. For clarity, (i) Net Sales will not include amounts or
other consideration received by a Selling Party from a non- Selling Party to the
extent [*], provided that such consideration [*] and (ii) transfer of a Product
by a Selling Party to a non-Selling Party consignee are not recognized as Net
Sales by such Selling Party until the non-Selling Party consignee sells the
Product. 16 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7023.jpg]
Confidential In the case of any Combination Product sold in a given country in
the Territory, Net Sales for the purpose of determining royalties and sales
milestones of the Combination Product in such country will be calculated by
multiplying actual Net Sales of such Combination Product by the fraction
A/(A+B), where A is the invoice price of the Therapeutic Candidate together with
the applicable Delivery System (or the invoice price of the AAV Vector that is
Proprietary to Sangamo together with the applicable [*]), if the applicable
Product does not include a Therapeutic Candidate) if sold separately in the same
indication in such country, and B is the total invoice price of the Other
Components in the Combination Product, if sold separately in the same indication
in such country. If, on a country-by-country basis, the Product is sold
separately in the same indication in a country, but the Other Components in the
Combination Product are not sold separately in the same indication in such
country, then Net Sales for the purpose of determining royalties and sales
milestones of the Combination Product for such country will be calculated by
multiplying actual Net Sales of the Combination Product by the fraction A/C,
where A is the invoice price of the Therapeutic Candidate together with the
applicable Delivery System (or the invoice price of the AAV Vector that is
Proprietary to Sangamo together with the applicable [*], if the applicable
Product does not include a Therapeutic Candidate) if sold separately in the same
indication in such country, and C is the invoice price of the Combination
Product in such country. If, on a country-by-country basis, the Product in the
Combination Product is not sold separately in the same indication in such
country, but the Other Components included in the Combination Product are sold
separately in the same indication in such country, then Net Sales for the
purpose of determining royalties and sales milestones of the Combination Product
for such country will be calculated by multiplying actual Net Sales of the
Combination Product by the fraction C-B/C, where B is the invoice price of the
Other Components included in such Combination Product if sold separately in the
same indication in such country, and C is the invoice price of the Combination
Product in such country. If neither the Product nor the Other Components are
sold separately in the same indication in a given country, then Net Sales will
be determined by Biogen in good faith based on the relative fair market value of
the Product and the Other Components included in such Combination Product when
sold in such indication in such country. 1.130 “New License Agreement” has the
meaning set forth in Section 2.1(b)(iv) (Sublicenses). 1.131 “Non-Defaulting
Party” has the meaning set forth in Section 12.2(b) (Termination for Material
Breach). 1.132 “[*]” has the meaning set forth in [*]. 1.133 “[*] Research
Activities” means, with respect to a Research Plan, any [*] Research Activities
to be conducted [*] under such Research Plan, to the extent that such [*]
Research Activities [*] (a) [*] or (b) [*]. 17 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7024.jpg]
Confidential 1.134 “Out-of-Pocket Costs” means, with respect to the Research
Activities to be performed under a Research Plan, documented amounts paid by
either Party or its Affiliates to Third Parties (including Subcontractors) for
the performance of such Research Activities. 1.135 “Party” or “Parties” has the
meaning set forth in the preamble. 1.136 “Patent Rights” means any and all (a)
issued patents, (b) pending patent applications, including all provisional
applications, substitutions, continuations, continuations-in- part, divisions
and renewals, and all patents granted thereon, (c) patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) other forms of government- issued
rights substantially similar to any of the foregoing and (f) United States and
foreign counterparts of any of the foregoing. 1.137 “Person” means any
individual, partnership, limited liability company, firm, corporation,
association, trust, unincorporated organization or other entity. 1.138 “Phase 1
Clinical Trial” means a clinical trial in humans that generally provides for the
first introduction of a pharmaceutical or biologic product in humans with a
purpose of determining safety, metabolism, and pharmacokinetic properties and
clinical pharmacology of such product, in a manner that meets the requirements
of 21 C.F.R. § 312.21(a), as amended (or its successor regulation), or, with
respect to any other country or region, the equivalent of such a clinical trial
in such other country or region. 1.139 “Phase 2 Clinical Trial” means a clinical
trial in humans that is intended to explore the feasibility, safety, dose
ranging or efficacy of a pharmaceutical or biologic product in humans that is
prospectively designed to generate sufficient data (if successful) to commence a
Registration Trial for such product, in a manner that meets the requirements of
21 C.F.R. § 312.21(b), as amended (or its successor regulation), or, with
respect to any other country or region, the equivalent of such a clinical trial
in such other country or region. 1.140 “Pre-Existing Restriction” has the
meaning set forth in Section 4.7(d) (Blocked Targets). 1.141 “Pricing Approval”
means, in any country where a Governmental Authority authorizes reimbursement
for, or approves or determines pricing for, pharmaceutical or biologic products,
receipt (or, if required to make such authorization, approval or determination
effective, publication) of such reimbursement authorization or pricing approval
or determination (as the case may be). 1.142 “Product” means any product that
includes (a) (i) a polynucleotide encoding a Therapeutic Candidate, whether
alone or in combination with other active or inactive components or ingredients,
and (ii) a delivery technology (other than any [*]), such as an AAV Vector (a
“Delivery System”) or (b) an AAV Vector that is Proprietary to and Controlled by
Sangamo, whether or not [*]. 18 [*] = Certain confidential information contained
in this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7025.jpg]
Confidential 1.143 “[*]” has the meaning set forth in [*]. 1.144 “Proprietary”
means, with respect to any product or component thereof (including any AAV
Vector, promoter or other component of any Product or other Materials), the
possession by a Party of ownership (whether sole or joint) or an exclusive
license or sublicense (other than pursuant to the license grants under this
Agreement) of Patent Rights that Cover such product or component thereof
(including any AAV Vector, promoter or other component of any Product or other
Materials) or Know-How that is used in connection with or otherwise related to
the Exploitation of such product or component thereof (including any AAV Vector,
promoter or other component of any Product or other Materials). 1.145
“Prosecuting Party” means, with respect to any Patent Right, the Party that is
responsible for the Prosecution and Maintenance of such Patent Right pursuant to
Section 10.2 (Patent Prosecution). 1.146 “Prosecution and Maintenance” has the
meaning set forth in Section 10.2(a)(i) (Biogen-Prosecuted Patent Rights). 1.147
“Quality Agreement” has the meaning set forth in Section7.2(b) (Sangamo Supply
Obligations). 1.148 “Receiving Party” has the meaning set forth in Section 11.2
(Duty of Confidence). 1.149 “Registration Trial” means a U.S. Registration Trial
or an EU Registration Trial. 1.150 “Regulatory Approval” means all licenses,
registrations, authorizations and approvals (including approvals of MAAs,
supplements and amendments, pre- and post- approvals and labeling approvals)
necessary for the Commercialization of a pharmaceutical or biologic product in a
given country or regulatory jurisdiction, but excluding, in each case, Pricing
Approvals. 1.151 “Regulatory Authority” means with respect to a country in the
Territory, any national, supra-national, regional, state or local regulatory
agency, department, bureau, commission, council or other Governmental Authority
with jurisdiction or authority over the Development, Manufacture,
Commercialization or other Exploitation of pharmaceutical or biologic products
in such country, including the FDA, the EMA and any corresponding national or
regional regulatory authorities. 1.152 “Regulatory Exclusivity” means any
exclusive marketing rights or data protection or other exclusivity rights (other
than Patent Rights) conferred by any Regulatory Authority with respect to a
Product in a country or jurisdiction in the Territory that prohibits the
Commercialization of a Biosimilar Product, including orphan drug exclusivity,
pediatric exclusivity or exclusivity conferred pursuant to 42 USC Section
262(k)(2), in the European Union under Directive 2001/83/EC, any successor
provisions to such Laws, or rights similar thereto in other countries or
regulatory jurisdictions in the Territory. 19 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7026.jpg]
Confidential 1.153 “Regulatory Materials” means all regulatory applications,
submissions, notifications, communications, correspondences, registrations,
approvals and other filings made to, received from or otherwise conducted with a
Regulatory Authority in order to Develop, Manufacture, perform Medical Affairs,
Commercialize or otherwise Exploit a product in a particular country or
jurisdiction, as well as minutes of any material meetings, telephone
conferences, or discussions with the relevant Regulatory Authority. Regulatory
Materials include all INDs, MAAs, Regulatory Approvals and Pricing Approvals.
1.154 “Reimbursable Research Costs” has the meaning set forth in Section 4.4
(Research Costs). 1.155 “Replacement Target” has the meaning set forth in
Section 4.7(f) (Replacement Targets). 1.156 “Research Activities” has the
meaning set forth in Section 4.3(b) (Biogen Research Activities). 1.157
“Research Activities Licensed Know-How” means all Know-How, other than Joint
Know-How, that is Controlled by Sangamo or its Affiliates as of the Effective
Date or during the Term and that is necessary or useful for Biogen to perform
any Biogen Research Activities, including any [*] Research Activities, excluding
(a) any Know-How included in the [*] and (b) any Know-How Controlled by Sangamo
pursuant to any Excluded Upstream License. 1.158 “Research Activities Licensed
Patent Rights” means all Patent Rights, other than Joint Patent Rights, that are
Controlled by Sangamo or its Affiliates as of the Effective Date or during the
Term and that are necessary or useful for Biogen to perform any Biogen Research
Activities (which include [*] Research Activities), excluding (a) any Patent
Rights included in the [*] and (b) any Patent Rights Controlled by Sangamo
pursuant to any Excluded Upstream License. 1.159 “Research Activities Licensed
Technology” means all Research Activities Licensed Know-How and Research
Activities Licensed Patent Rights. 1.160 “Research Budget” has the meaning set
forth in Section 4.4(a) (Research Costs). 1.161 “Research Collaboration” has the
meaning set forth in Section 4.1 (General). 1.162 “Research Costs” means all FTE
Costs and Out-of-Pocket Costs, in each case, incurred by (a) Biogen specifically
in the performance of the Biogen Research Activities or (b) Sangamo specifically
in the performance of the Sangamo Research Activities, as applicable. 1.163
“Research Plan” has the meaning set forth in Section 4.2(a) (Research Plans).
1.164 “Research Term” means on a Research Plan-by-Research Plan basis: (a) with
respect to any Research Plan for Tau, SNCA or [*], the period commencing on the
Effective Date and continuing until the earlier of (i) the completion of all
Research Activities thereunder or (ii) such time at which the JSC elects to
cease all further Research Activities under such Research 20 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7027.jpg]
Confidential Plan; and (b) with respect to any Research Plan for any
Collaboration Target other than Tau, SNCA and [*], the period commencing upon
the date on which Biogen pays to Sangamo the Collaboration Target Selection Fee
in respect of such Target in accordance with Section 9.2 (Collaboration Target
Selection Fee) and continuing until the earlier of (i) the completion of all
Research Activities under such Research Plan or (ii) such time on which the JSC
elects to cease all further Research Activities under such Research Plan. 1.165
“Reserved Target” means any Target set forth in Schedule 1.165 (Reserved
Targets), subject to Section 4.7(e)(v) (Data Package Review Period). 1.166
“Reserved Target Exclusivity Period” has the meaning set forth in Section
2.5(a)(iii) (Exclusivity Obligations). 1.167 “Results” means any and all
results, information, data, presentations, summaries and analyses that are
generated pursuant to the performance of the Research Activities under the
applicable Research Plan with respect to each Collaboration Target. 1.168
“Royalty Bearing Patent Rights” has the meaning set forth in Section 9.4(c)
(Royalty Term). 1.169 “Royalty Term” has the meaning set forth in Section 9.4(c)
(Royalty Term). 1.170 “RP Adoption Period” has the meaning set forth in Section
4.7(g) (Research Plans). 1.171 “Sales Milestone Payment” means Milestone Payment
#[*] in Table 9.3(a). 1.172 “Sangamo” has the meaning set forth in the preamble.
1.173 “Sangamo [*] Know-How” means all Inventions developed or invented [*]
employees, agents, or independent contractors or any Persons contractually
required to assign or license such Invention to [*] or any Affiliate of [*] that
(a) [*] and (b) [*], but expressly excluding all [*] Know-How. 1.174 “Sangamo
[*] Patent Right” means any Patent Right that Covers or otherwise claims any
Sangamo [*] Know-How. 1.175 “Sangamo [*] means all Sangamo [*] Know-How and
Sangamo [*] Patent Rights. 1.176 “Sangamo [*] Patent Right” means any Patent
Right Controlled by Sangamo or its Affiliates that Covers or otherwise claims
any Inventions developed or invented [*] employees, agents, or independent
contractors or any Persons contractually required to assign or license such
Invention to [*] or any Affiliate of [*] that [*], but expressly excluding [*]
Know-How. 21 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7028.jpg]
Confidential 1.177 “Sangamo [*] Patent Rights” means any Patent Rights
Controlled by Sangamo or any of its Affiliates during the Term that Cover or
otherwise claim any [*] Know-How that is (a) [*] and (b) [*], but expressly
excluding [*] Patent Rights. 1.178 “Sangamo [*] Technology” means all [*]
Technology and all [*] Technology. 1.179 “Sangamo Indemnitees” has the meaning
set forth in Section 14.2 (Indemnification by Biogen). 1.180 “Sangamo
Manufacturing Activities” has the meaning set forth in Section 7.2 (Sangamo
Supply Obligations). 1.181 “Sangamo Manufacturing Know-How” means all Licensed
Know-How that is used by or on behalf of Sangamo in the course of the Sangamo
Manufacturing Activities to Manufacture any Product or component thereof. 1.182
“Sangamo [*] Technology” means any Know-How or Patent Rights Controlled by
Sangamo or its Affiliates as of the Effective Date or during the Term that [*].
1.183 “Sangamo [*] Know-How” means all Inventions developed or invented [*]
employees, agents, or independent contractors or any Persons contractually
required to assign or license such Invention to [*] or any Affiliate of [*]
employees, agents, or independent contractors or any Persons contractually
required to assign or license such Invention to [*] or any Affiliate of [*],
that (a) [*] and (b) [*], including all [*] Know-How, but expressly excluding
all [*] Know- How and [*] Know-How. 1.184 “Sangamo [*] Patent Right” means any
Patent Right that Covers or otherwise claims any Sangamo [*] Know-How, including
all Sangamo [*] Patent Rights. 1.185 “Sangamo [*] Technology” means all Sangamo
[*] Know-How and all Sangamo [*] Patent Rights. 1.186 “Sangamo [*] Technology”
means any Know-How or Patent Rights Controlled by Sangamo or its Affiliates as
of the Effective Date or during the Term that [*], in each case, that [*]. 1.187
“Sangamo Proprietary Activities” has the meaning set forth in Section 2.1(a)(v)
(License Grants). 1.188 “Sangamo Research Activities” has the meaning set forth
in Section 4.3(a) (Sangamo Research Activities). 1.189 “Sangamo’s Knowledge”
means the actual knowledge, after reasonable inquiry , of the following:
Sangamo’s [*]. 22 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7029.jpg]
Confidential 1.190 “Selection Date” means (a) with respect to Tau, SNCA or [*],
the Effective Date and (b) with respect to any Collaboration Target that is not
Tau, SNCA or [*], the date on which Biogen pays the Collaboration Target
Selection Fee to Sangamo in accordance with Section 9.2 (Collaboration Target
Selection Fee). 1.191 “[*]” means [*]. 1.192 “Specifically Bind” means, with
respect to a ZFP or other therapeutic agent and a Target, that such ZFP or
therapeutic agent [*] binds to such Target [*] that are [*]. 1.193
“Specifications” has the meaning set forth in Section 7.2(a). 1.194 “[*]” has
the meaning set forth in [*]. 1.195 “Stock Purchase Agreement” means that
certain Stock Purchase Agreement, dated as of the Execution Date, by and between
Sangamo and BIMA. 1.196 “Subcontractor” means a Third Party contractor
(including contract research organizations or contract manufacturing
organizations) engaged by a Party on a fee-for-service to perform certain
obligations of such Party or exercise certain rights on behalf of such Party, in
each case, under this Agreement, but excluding all Sublicensees. 1.197
“Sublicensee” means any Third Party to whom a Party or any of its Affiliates
grants a sublicense of its rights hereunder to Exploit any Product. 1.198
“Supply Agreement” has the meaning set forth in Section 7.2 (Sangamo Supply
Obligations). 1.199 “Target” means any human gene (other than an Excluded
Target) the expression or activity of which is demonstrated to (through
published research in a peer-reviewed scientific or medical publication with
supporting data), as a primary effect, treat, prevent or otherwise have a
disease-modifying effect, on any neurological or psychiatric disease (including
any neuromuscular or ophthalmological disease) other than brain cancer. 1.200
“Target Selection Term” means the time period commencing on Effective Date and
expiring upon the earlier of (a) the fifth (5th) anniversary of the Effective
Date; and (b) the date on which the last Collaboration Target is selected
pursuant to Section 4.7 (Selection of Collaboration Targets) but excluding all
Replacement Targets selected pursuant to Sections 4.7(f) (Selection of
Collaboration Targets). 1.201 “Term” has the meaning set forth in Section 12.1
(Term). 1.202 “[*]” has the meaning set forth in [*]. 1.203 “Terminated
Products” has the meaning set forth in Section 12.4(a) (General). 1.204
“Terminated Region” has the meaning set forth in Section 12.4(a) (General). 23
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7030.jpg]
Confidential 1.205 “Terminated Target” means (a) any Collaboration Target with
respect to which this Agreement is terminated or expires pursuant to Article 12
(Term and Termination), (b) any Collaboration Target that is replaced with a
Replacement Target pursuant to Section 4.7(f) (Replacement Targets) and (c) in
the event of termination or expiration of this Agreement in its entirety, all
Collaboration Targets. 1.206 “Territory” means worldwide. 1.207 “Therapeutic
Candidate” means any ZFP-containing molecule (including a Zinc Finger Nuclease
or Zinc Finger Transcription Factor) that (a) [*] to a Collaboration Target, (b)
is the subject of Sangamo Research Activities under the applicable Research Plan
and (c) [*] under the applicable Research Plan. 1.208 “Therapeutic Field” means
the treatment or prevention of disease in humans or animals in any and all
indications. 1.209 “Third Party” means any Person other than a Party or an
Affiliate of a Party. 1.210 “Third Party Distributor” means, with respect to a
Product in any country, any Third Party that purchases its requirements for such
Product in such country from Biogen or its Affiliates or Sublicensees and is
appointed by Biogen or its Affiliate or Sublicensee as a distributor to
distribute, market and resell such Product in such country, even if such Third
Party is granted ancillary rights to Develop, package or obtain Regulatory
Approval for such Product in order to distribute, market or sell such Product in
such country. 1.211 “Trademarks” means all trademarks, service marks, trade
names, service names, internet domain names, brand names, logos, protectable
slogans and trade dress rights, whether registered or unregistered, and all
applications, registrations and renewals thereof. 1.212 “Transition Plan” has
the meaning set forth in Section 12.5(b) (Transition to Sangamo). 1.213
“Unauthorized Inventing Party” has the meaning set forth in Section 10.1(d)
(Unauthorized Inventions). 1.214 “Unauthorized Inventions” has the meaning set
forth in Section 10.1(d) (Unauthorized Inventions). 1.215 “United States” or
“U.S.” means the United States of America, including its territories and
possessions. 1.216 “Upfront Payment” has the meaning set forth in Section 9.1
(Upfront Payment). 1.217 “Upstream License” means any agreement between Sangamo
(or any of its Affiliates) and any Third Party (such Third Party, an “Upstream
Licensor”) under which such Third Party grants Sangamo a license under any of
the Licensed Technology, but expressly 24 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7031.jpg]
Confidential excluding any Excluded Upstream License. The Upstream Licenses
existing as of the Execution Date are set forth in Schedule 1.217 (Upstream
Licenses). 1.218 “U.S. Milestone Payments” means Milestone Payments [*]. 1.219
“U.S. Registration Trial” means a Clinical Trial of a Product that is designed
to, and for which the FDA has provided guidance that the design of such Clinical
Trial is sufficient to, ascertain efficacy and safety of such Product in support
of the preparation and submission of an MAA for such Product to the FDA,
regardless of whether such trial is referred to as a phase 2, phase 2b or phase
3 clinical trial. If a Clinical Trial of a Product is not initially designed as
a U.S. Registration Trial but is later re-designed, converted or expanded into
such a trial, then it shall be deemed to be a U.S. Registration Trial as of the
date of such re-design, conversion or expansion. If Biogen, its Affiliate or
Sublicensee publicly describes (including in public announcements or information
on its web site) a Clinical Trial of a Product that has not otherwise been
classified as a U.S. Registration Trial pursuant to this Section 1.219 (U.S.
Registration Trial) as a registration trial or a phase 3 clinical trial for the
United States, then such Clinical Trial shall be deemed to be a U.S.
Registration Trial as of the first date that such description is available to
the public. 1.220 “Valid Claim” means either (a) a claim of an issued and
unexpired Patent Right that (i) has not been revoked or held unenforceable,
unpatentable or invalid by a decision of a court or other Governmental Authority
of competent jurisdiction that is not appealable or has not been appealed within
the time allowed for appeal, and (ii) that has not been canceled, withdrawn,
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re- examination or disclaimer or otherwise, or (b) a claim of a Patent
Right that is a pending patent application that (i) has not been cancelled,
withdrawn, abandoned or finally rejected by an administrative agency action from
which no appeal can be taken, and (ii) has been pending for less than [*] years
from the earliest date on which such claim claims priority. 1.221 “VAT” means
(a) in relation to any jurisdiction within the European Union, the tax imposed
by the EC Council Directive on the common system of value added tax
(2006/112/EC) and any successor or equivalent legislation and any national
legislation implementing that directive together with legislation supplemental
thereto and the equivalent tax (if any) in that jurisdiction; and (b) in any
other jurisdiction, any other value added, goods and services, consumption or
similar tax chargeable on the supply or deemed supply of goods or services under
applicable legislation or regulation; but, in each event, excluding any US sales
tax. 1.222 “ZFP” means a zinc finger protein. 1.223 “Zinc Finger Nuclease” means
a fusion protein comprising a ZFP and a nuclease domain. 1.224 “Zinc Finger
Transcription Factor” means a fusion protein comprising a ZFP and a
transcriptional regulatory domain or an epigenetic factor domain such as a
histone deacetylase, acetyltransferase, or methylase. 25 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7032.jpg]
Confidential 1.225 Interpretation. Except where the context expressly requires
otherwise, (a) the use of any gender herein shall be deemed to encompass
references to either or both genders, and the use of the singular shall be
deemed to include the plural (and vice versa), (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (c) the word “will” will be construed to have the same meaning and
effect as the word “shall,” (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (f) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Sections or
Schedules shall be construed to refer to Sections or Schedules of this
Agreement, and references to this Agreement include all Schedules hereto, (h)
the word “notice” means notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement, (i) the term “or” will be interpreted in the
inclusive sense commonly associated with the term “and/or,” (j) provisions that
require that a Party, the Parties or any committee hereunder “agree,” “consent,”
“determine to approve,” “approve” or the like shall require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, approved minutes or otherwise (but excluding instant messaging) and (k)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof. ARTICLE 2
LICENSES; EXCLUSIVITY 2.1 Licenses to Biogen. (a) License Grants. (i) Subject to
the terms and conditions of this Agreement and the applicable Upstream Licenses,
Sangamo hereby grants to Biogen an exclusive (even as to Sangamo and its
Affiliates except as provided in Section 2.1(c)) (Retained Rights), royalty-
bearing, worldwide license (or, to the extent any Licensed Technology is
Controlled by Sangamo pursuant to an Upstream License, a sublicense), with the
right to sublicense solely as provided in Section 2.1(b) (Sublicenses), under
the Licensed Technology to Develop, Manufacture, perform Medical Affairs,
Commercialize, and otherwise Exploit Products throughout the Territory (A) in
the Therapeutic Field and (B) [*] in the Diagnostic Field. Except with respect
to [*], during the Term, Sangamo shall not grant any Third Party a license under
any Licensed Technology to Develop, Manufacture, perform Medical Affairs,
Commercialize or otherwise Exploit any Product in the Diagnostic Field. (ii)
Subject to the terms and conditions of this Agreement and the applicable
Upstream Licenses, Sangamo hereby grants to Biogen an exclusive, worldwide
license 26 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7033.jpg]
Confidential (or, to the extent any Licensed Technology is Controlled by Sangamo
pursuant to a Upstream License, a sublicense), with the right to grant
sublicenses only to its Affiliates and Subcontractors (solely to the extent such
Subcontractors are permitted under this Agreement in accordance with Section 4.9
(Subcontractors)), under the Research Activities Licensed Technology, solely to
perform the Biogen Research Activities, including the [*] Research Activities,
during the Research Term. (iii) Subject to the terms and conditions of this
Agreement (including Section 2.5 (Exclusivity)), Sangamo hereby grants to Biogen
[*] license, under [*] for [*]. (iv) Notwithstanding any provision in this
Agreement to the contrary, on a Collaboration Target-by-Collaboration Target
basis, Biogen shall not exercise any rights granted to it under Section 2.1(a)
(License Grants) with respect to Therapeutic Candidates or Products directed to
a given Collaboration Target until Biogen pays Sangamo the Collaboration Target
Selection Fee in respect of such Collaboration Target in accordance with Section
9.2 (Collaboration Target Selection Fee). (v) Notwithstanding anything to the
contrary in this Agreement, the licenses granted by Sangamo to Biogen hereunder
do not include any right to (A) (i) [*] or (ii) [*] (the activities in the
foregoing clauses (i) and (ii), the “Sangamo Proprietary Activities”), (B)
Develop, Manufacture or Commercialize any [*], (C) clinically Develop,
Manufacture or Commercialize any [*] or (D) Develop, Manufacture or
Commercialize any [*]. (b) Sublicenses. (i) Subject to the terms and conditions
of this Agreement and the applicable Upstream Licenses, Biogen shall have the
right to grant to its Affiliates or Third Parties (through one or more tiers)
sublicenses under the licenses granted by Sangamo to Biogen under Section 2.1(a)
(License Grants), provided that: (A) each sublicense agreement shall be
consistent with the terms and conditions of this Agreement and the applicable
terms and conditions of the Upstream Licenses that are set forth on Schedule 2.4
(Upstream License Provisions Applicable to Biogen) that are applicable to each
Sublicensee as if it were Biogen; (B) Biogen shall remain responsible for the
performance of all of its Sublicensees to the same extent as if such activities
were conducted by Biogen and for any payments due hereunder with respect to any
activities of any Sublicensees; and (C) Biogen shall ensure that its
Sublicensees comply with the terms and conditions of this Agreement and the
terms and conditions of the applicable Upstream Licenses that are set forth on
Schedule 2.4 (Upstream License Provisions Applicable to Biogen). In addition,
within [*] days after the execution of any sublicense agreement with (1) a Third
Party (other than an agreement [*] unless such agreement [*] pursuant to which
[*]), or (2) to the extent required under an Upstream License, an Affiliate, in
each case ((1) and (2)), Biogen shall provide Sangamo with a true and complete
copy of such sublicense agreement, provided that Biogen may redact certain terms
of such sublicense agreement to the extent not pertinent to either Party’s
rights or obligations under this Agreement or necessary to verify compliance
with the requirements of this Agreement and any applicable Upstream Licenses. 27
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7034.jpg]
Confidential (ii) If Biogen cannot grant further sublicenses under a particular
Upstream License, then at Biogen’s request in conjunction with Biogen’s granting
of a sublicense under this Section 2.1(b) (Sublicenses), Sangamo shall grant a
sublicense under such Upstream License directly to such sublicensee for no
additional consideration to Sangamo (but subject to Section 2.1(b)(iii))
(Sublicenses) on terms that are consistent with such Upstream License, the
sublicense granted by Biogen to such sublicensee and the terms of this
Agreement. (iii) Biogen shall be solely responsible for paying any sublicense
issuance and sublicense maintenance fees owed to Third Parties pursuant to the
applicable Upstream Licenses that (A) are specifically attributable to the grant
of a sublicense by Biogen (or further sublicenses by Sublicensees) or by Sangamo
at Biogen’s request pursuant to Section 2.1(b)(ii) (Sublicenses) and (B) are
specifically identified on Schedule 2.4 (Upstream License Provisions Applicable
to Biogen) or that Biogen otherwise agrees to pay. (iv) Upon termination of this
Agreement for any reason and within [*] days after such termination, upon the
request of any Sublicensee that (A) has been granted rights to Develop or
Commercialize any Terminated Product in any Terminated Region, (B) is not [*],
(C) is not, [*], (D) is not then in breach of its sublicense agreement with
Biogen and (E) provides such request to Sangamo within [*] days after such
termination, Sangamo will negotiate in good faith with such Sublicensee to
attempt to agree upon reasonable terms and conditions pursuant to which Sangamo
and such Sublicensee would enter into a new license agreement pursuant to which
Sangamo would grant such Third Party a direct license with the same license
scope, territory and duration as such Sublicensee’s sublicense from Biogen (each
a “New License Agreement”). Under such New License Agreement, Sangamo will not
be bound by any grant of rights broader than, and will not be required to
perform any obligation other than, those rights and obligations contained in
this Agreement and all applicable rights of Sangamo set forth in this Agreement
shall be included in such New License Agreement. Notwithstanding the foregoing,
Sangamo will not be obligated to enter into a New License Agreement with any
Sublicensee. (c) Retained Rights. Notwithstanding the exclusive licenses granted
by Sangamo to Biogen under Section 2.1(a) (License Grants), Sangamo retains the
rights under the Licensed Technology to perform its obligations and to exercise
its rights under this Agreement, whether directly or through one or more
Subcontractors (subject to Section 4.9 (Subcontractors)). In addition, subject
to Section 2.5 (Exclusivity), Sangamo retains the exclusive right to practice
and license the Licensed Technology outside the scope of the licenses granted to
Biogen under Section 2.1(a) (License Grants), including the right to develop,
manufacture, and commercialize research reagents directed to any Target. 2.2
Licenses to Sangamo. (a) Subject to the terms and conditions of this Agreement,
Biogen hereby grants to Sangamo a non-exclusive, fully paid, royalty-free,
worldwide license, with the right to grant sublicenses only to its Affiliates
and Subcontractors (solely to the extent such Subcontractors are permitted under
this Agreement in accordance with Section 4.9 (Subcontractors)), under all
Biogen 28 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7035.jpg]
Confidential Licensed Technology, solely to perform the Research Activities, the
activities under each CMC Plan and Sangamo’s other obligations under this
Agreement. (b) Subject to the terms and conditions of this Agreement (including
Section 2.5 (Exclusivity)), Biogen hereby grants to Sangamo [*] license under
[*] for [*]. 2.3 No Implied Licenses; Negative Covenant. Except as expressly set
forth herein, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patent Rights,
Know-How or other Intellectual Property owned or Controlled by the other Party.
Neither Party shall, nor shall permit any of its Affiliates or sublicensees to,
practice any Patent Rights or Know-How licensed to it by the other Party outside
the scope of the licenses granted to it under this Agreement. 2.4 Upstream
Licenses. (a) Compliance. The licenses granted to Biogen in Section 2.1(a)(i)
and 2.1(a)(ii) (License Grants) include sublicenses under Licensed Technology or
Research Activities Licensed Technology that is licensed to Sangamo pursuant to
the Upstream Licenses, which sublicenses are subject to the terms of such
Upstream Licenses. Schedule 2.4 (Upstream License Provisions Applicable to
Biogen) sets forth those obligations under the Upstream Licenses that are
obligations of Biogen under this Agreement. Biogen acknowledges and agrees to be
bound by [*] and agrees not to take or fail to take any action that would cause
Sangamo to be in breach of any Upstream License, [*]. Biogen acknowledges and
agrees that certain of the licenses granted to Sangamo under the Upstream
Licenses are non-exclusive and that Biogen’s sublicense pursuant to Section
2.1(a)(i) (License Grants) with respect to the relevant Licensed Technology is
exclusive only with respect to Sangamo and not with respect to the Upstream
Licensor. [*] such Licensed Technology Sangamo is granting to Biogen on an
exclusive basis only with respect to Sangamo. Without limiting the foregoing,
Biogen shall provide Sangamo, in a timely manner, all information necessary for
Sangamo to comply with its obligations under each Upstream License to the extent
such requirements are expressly set forth on Schedule 2.4 (Upstream License
Provisions Applicable to Biogen). (b) Additional Third Party Agreements. If
between the Execution Date and the Effective Date or during the Term, Sangamo
desires to enter into any agreement with a Third Party pursuant to which it
obtains a sublicensable (in accordance with the terms of this Agreement) license
from such Third Party under any Know-How or Patent Rights that [*], Develop,
Manufacture, Commercialize or otherwise Exploit any Product in the Field in the
Territory, then Sangamo shall notify Biogen in writing, including a description
of such Know-How or Patent Rights and any payments that Sangamo would be
obligated to pay in connection with the grant, maintenance or exercise of a
sublicense to or by Biogen under such Know-How or Patent Rights. Upon Biogen’s
request, Sangamo shall provide the terms of any such Third Party agreement in
advance of Sangamo entering into such Agreement, for Biogen’s review and
comment, and Sangamo shall consider in good faith any such comments so provided
by Biogen. If, within [*] days after the receipt of such notice, Biogen provides
Sangamo with written notice in which (i) Biogen consents to adding the
applicable Know-How or Patent Rights to the Licensed 29 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7036.jpg]
Confidential Technology and such license agreement as an Upstream License, (ii)
Biogen agrees to be responsible for (A) if such agreement is [*], then [*] all
royalty payments owed under such agreement that are attributable to Net Sales of
Products sold by Biogen, its Affiliates or Sublicensees and (B) if such
agreement is [*], [*] all payments owed under such agreement, (iii) Biogen
agrees to make all such payments when due and provide all reports required under
such license agreement in connection with the grant, maintenance or exercise of
a sublicense to or by Biogen under such Know-How and Patent Rights, including
Biogen’s and its Affiliates’ and sublicensees’ Development, Manufacture and
Commercialization of Products; and (iv) Biogen acknowledges and agrees in
writing that its sublicense under such license agreement is subject to the terms
and conditions of such license agreement, then such license agreement shall be
deemed an Upstream License and such Know-How and Patent Rights, to the extent
falling within the definition of Licensed Technology, shall be added to Licensed
Technology and sublicensed to Biogen under this Agreement, and Schedule 2.4
(Upstream License Provisions Applicable to Biogen) shall be updated to include
the applicable terms and conditions contained in such Upstream License. If
Biogen does not provide such a written notice to Sangamo within such [*] day
period, then such license agreement shall be deemed an Excluded Upstream License
and such Know-How and Patent Rights shall be excluded from Licensed Technology
under this Agreement. [*] Know-How or Patent Rights [*] after the Effective Date
[*] unless [*], and if [*] such Know- How or Patent Rights [*], then such
Know-How or Patent Rights [*], as applicable. Notwithstanding any provision to
the contrary set forth in this Agreement, if at any time during the Term, [*]
any Patent Rights or Know-How [*] that are [*] in accordance with this
Agreement, then [*], all financial and other obligations, including royalties,
due from [*] to such Third Party and such Patent Rights or Know-How shall [*]
within the definition of Licensed Know-How or Licensed Patent Rights and shall
[*] pursuant to this Agreement. 2.5 Exclusivity. (a) Exclusivity Obligations.
Subject to the exceptions set forth in Section 2.5(a) (Exclusivity Obligations)
and Section 2.5(b) (Exception): (i) On a Collaboration Target-by-Collaboration
Target basis, during the time period starting on the Selection Date for such
Collaboration Target (which date, for Collaboration Targets Tau, SNCA and [*],
shall be deemed to be the Effective Date) and ending upon the earliest of: (1)
the date that such Target ceases to be a Collaboration Target; (2) the
expiration or earlier termination of this Agreement with respect to such
Collaboration Target; and (3) the date of cessation of all Research Activities
under the Research Plan of which such Collaboration Target is the subject,
either [*] to cease all such Research Activities or [*] to cease all Research
Activities, if [*] prior to such cessation date [*] with respect to any
Therapeutic Candidate or Product directed to such Collaboration Target, which
[*] no more than [*]; and 30 [*] = Certain confidential information contained in
this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7037.jpg]
Confidential (4) the end of any [*] month period prior to the [*] for a Product
directed to such Collaboration Target, which period (A) shall commence no
earlier than (1) completion of the Sangamo Research Activities under the
applicable Research Plan or (2) the date of cessation of Research Activities
under the applicable Research Plan, either [*] to cease all such Research
Activities or [*] to cease all further Research Activities under the applicable
Research Plan and (B) shall be [*], or [*] in accordance with this Agreement or
[*] or otherwise [*] in accordance with this Agreement, in which Biogen or its
Affiliates or Sublicensees do not [*] Products directed to such Collaboration
Target as applicable based on [*] as set forth in Table 2.5 below, which [*]: 31
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7038.jpg]
Confidential Table 2.5 [*] [*] [*] [*] [*] [*] (four rows omitted) (each such
period, a “Collaboration Target Exclusivity Period”), except for activities
conducted pursuant to this Agreement, Sangamo shall not, whether by itself or
with or through any of its Affiliates or any Third Party, and shall not enable
or facilitate any of its Affiliates or any Third Party to, Develop, Manufacture,
perform Medical Affairs, Commercialize or otherwise Exploit any [*] (1) except
for [*] or (2) except for [*]; (ii) On a Collaboration Target-by-Collaboration
Target basis, during the applicable Collaboration Target Exclusivity Period,
except for activities conducted pursuant to this Agreement, Biogen shall not,
whether by itself or with or through any of its Affiliates or any Third Party,
and shall not enable or facilitate any of its Affiliates or any Third Party to,
Develop, Manufacture, perform Medical Affairs, Commercialize or otherwise
Exploit [*] or [*]; (iii) On a Reserved Target-by-Reserved Target basis, during
the time period starting on the Effective Date and ending upon the earlier of
(A) the expiration of the Target Selection Term or (B) the date that such Target
ceases to be a Reserved Target (each such period, a “Reserved Target Exclusivity
Period”), Sangamo shall not [*] (1) except for [*] or (2) except for [*].
Notwithstanding any provision to the contrary set forth in this Agreement,
Sangamo retains the right (by itself or with or through its Affiliates or
Subcontractors) to [*], but Sangamo shall not [*] before the expiration of the
Reserved Target Exclusivity Period for such Reserved Target; and (iv)
Notwithstanding any provision to the contrary set forth in this Agreement,
nothing in this Section 2.5(a) (Exclusivity Obligations) shall restrict or
prevent (A) Sangamo or its Affiliates from (1) [*] or (2) [*] (provided that
Sangamo does not [*]) or (B) Sangamo or its Affiliates or its or their Third
Party licensees (including any direct or indirect sublicensees thereof and any
Third Parties acting on behalf of such Third Party licensees or sublicensees)
from Developing, Manufacturing or Commercializing (1) any [*], (2) solely to the
extent [*], any [*] or (3) solely to the extent [*], any [*]. (b) Exception.
Notwithstanding Section 2.5(a) (Exclusivity Obligations), if (A) a Third Party
becomes an Affiliate of a Party during (1) the Collaboration Target Exclusivity
Period for a particular Collaboration Target or (2) the Reserved Target
Exclusivity Period for a particular Reserved Target, in each case ((1) and (2)),
through merger, acquisition, consolidation or other similar transaction and (B)
such new Affiliate, as of the effective date of such transaction, is engaged in
Development, Manufacturing, Commercialization or other Exploitation activities
that, if conducted by such Party, such Party would violate the exclusivity
obligations set forth above with respect to such Collaboration Target or
Reserved Target (as applicable) (such activities, 32 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7039.jpg]
Confidential together with any further Development, Manufacturing,
Commercialization or other Exploitation of the applicable products, a “Competing
Program”): (i) If such transaction results in a Change of Control of such Party,
then such new Affiliate (an “Acquiror”) may Exploit products that are the
subject of such Competing Program that was in existence as of the effective date
of such transaction and such Party will not be in violation of its exclusivity
obligations set forth in Section 2.5(a) (Exclusivity Obligations) with respect
to the applicable Target, as long as (A) no Licensed Technology or Biogen
Licensed Technology is used by or on behalf of such Party, its Acquiror and
their respective Affiliates in more than a de minimis fashion in connection with
any activities conducted under such Competing Program, and (B) such Party, its
Acquiror and their respective Affiliates institute commercially reasonable
technical and administrative safeguards to ensure the requirements set forth in
the foregoing clause (A) are met, including by creating “firewalls” between the
personnel working under such Competing Program and the personnel teams charged
with working on any Product or having access to data from activities performed
under this Agreement or Confidential Information of the Parties. (ii) If such
transaction does not result in a Change of Control of such Party, then such
Party and its new Affiliate (an “Acquiree”) shall have [*] months from the
closing date of such transaction to wind down or divest all rights, title and
interests in and to such Competing Program to a Third Party, and during such [*]
month period, such Acquiree’s conduct of such Competing Program shall not
constitute a breach by such Party of its exclusivity obligations set forth in
Section 2.5(a) (Exclusivity Obligations), as long as during such [*]-month
period, (A) no Licensed Technology or Biogen Licensed Technology is used by or
on behalf of such Party, its Acquiree and their respective Affiliates in more
than a de minimis fashion in connection with any activities conducted under such
Competing Program, and (B) such Party, its Acquiree and their respective
Affiliates institute commercially reasonable technical and administrative
safeguards to ensure the requirements set forth in the foregoing clause (A) are
met, including by creating “firewalls” between the personnel working under such
Competing Program and the personnel teams charged with working on any Product or
having access to data from activities performed under this Agreement or
Confidential Information of the Parties. Such Party will keep the other Party
reasonably informed of its efforts and progress in effecting such divesture
until the Acquiree completes the same. ARTICLE 3 GOVERNANCE 3.1 Alliance
Managers. Promptly after the Effective Date, each Party shall appoint a
representative to act as its alliance manager under this Agreement (each, an
“Alliance Manager”) by providing written notification to the other Party. The
Alliance Managers shall be primarily responsible for facilitating the flow of
information and otherwise promoting communication, coordination and
collaboration between the Parties under this Agreement. Unless otherwise agreed
upon in writing by the Alliance Managers, all requests for information from one
Party to the other Party shall be made through the Alliance Managers or directly
to the JRC or JMC. The Alliance Managers shall have the right to attend all
meetings of the JSC, JRC, JMC and all other 33 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7040.jpg]
Confidential Committees (if any) as non-voting members, and shall bring matters
to the attention of the relevant Committee if the Alliance Manager reasonably
believes that such matter warrants such attention. Each Party may replace its
Alliance Manager at any time upon written notice to the other Party. The
Alliance Managers shall keep a list of all Biogen Licensed Know-How and shall
promptly update such list when new Know-How becomes Biogen Licensed Know-How.
3.2 Joint Steering Committee. The Parties hereby establish a joint steering
committee (the “JSC”), composed of three (3) (or a larger number agreed by the
Parties) representatives of Biogen and three (3) (or a larger number agreed by
the Parties) representatives of Sangamo, each of whom will have the appropriate
experience and expertise to perform its responsibilities on the JSC. The JSC
shall in particular: (a) review, discuss and determine whether to approve all
Research Plans and amendments (including the Research Budget set forth therein)
thereto; (b) discuss and determine whether to cease all further Research
Activities under a given Research Plan; (c) establish joint subcommittees as it
deems necessary or advisable to further the purpose of this Agreement; (d)
review, discuss and determine whether to approve the written plan for the
Manufacturing Technology Transfer for each Product; (e) direct and oversee the
operation of the JRC, the JMC and any other joint subcommittee established by
JSC, including resolving any disputed matter of such Committees; (f) review,
discuss and determine whether to approve all CMC Plans (including the CMC Budget
set forth therein) and amendments thereto; and (g) perform such other functions
as appropriate to further the purposes of this Agreement, as expressly set forth
in this Agreement or allocated to it by the Parties’ written agreement. 3.3
Joint Research Committee. The Parties hereby establish a joint research
committee (the “JRC”), composed of three (3) (or a larger number agreed by the
Parties) representatives of Biogen and three (3) (or a larger number agreed by
the Parties) representatives of Sangamo, each of whom will have the appropriate
experience and expertise to perform its responsibilities on the JRC. The JRC
shall in particular: (a) coordinate the Research Collaboration and facilitate
communications between the Parties with respect to the Research Collaboration;
(b) prepare, review, discuss and submit to the JSC to determine whether to
approve all Research Plans and amendments (including the Research Budget set
forth therein) thereto; 34 [*] = Certain confidential information contained in
this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7041.jpg]
Confidential (c) discuss the results of performance of the Research Plans and
the anticipated timeline for initiating and completing the activities set forth
therein; (d) review and discuss any updates or reports prepared by either Party
pursuant to Section 4.6 (Research Report); (e) review any Data Package provided
by Sangamo with respect to a given Reserved Target; (f) discuss and make a
recommendation to the JSC as to whether to cease all further Research Activities
under a given Research Plan; (g) discuss any Development activities for any
Therapeutic Candidate or Product that Biogen desires or intends to conduct
during the Research Term for such Collaboration Target outside the scope of the
applicable Research Plan; and (h) perform such other functions as appropriate to
further the purposes of this Agreement, as expressly set forth in this Agreement
or allocated to it by the Parties’ written agreement. 3.4 Joint Manufacturing
Committee. The Parties hereby establish a joint manufacturing committee (the
“JMC”) as a joint subcommittee under the JSC, composed of three (3) (or a larger
number agreed by the Parties) representatives of each Party, each of whom will
have the appropriate experience and expertise to perform its responsibilities on
the JMC. The JMC shall in particular: (a) oversee and facilitate communication
between the Parties with respect to the Manufacture and supply of Products under
this Agreement; (b) coordinate the Manufacture and supply of the Products under
this Agreement; (c) prepare a CMC Plan for each Collaboration Target (including
the CMC Budget set forth therein) and amendments to existing CMC Plans, and
submit the CMC Plans and amendments to the JSC to review, discuss and determine
whether to approve; (d) oversee the implementation of the CMC Plans and discuss
the progress and results of activities performed under the CMC Plans; (e)
prepare, review, discuss and submit to the JSC to determine whether to approve
the technology transfer plan for each Manufacturing Technology Transfer, submit
such plans to the JSC to review, discuss and determine whether to approve, and
coordinate the Parties’ activities with respect to each Manufacturing Technology
Transfer; and 35 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7042.jpg]
Confidential (f) perform such other functions related to the Manufacture of the
Products as appropriate to further the purposes of this Agreement, as expressly
set forth in this Agreement or allocated to it by the Parties’ written
agreement. 3.5 Committee Membership and Meetings. (a) Committee Members. Within
fifteen (15) days after the Effective Date, each Party shall appoint its
representatives on the JSC, JRC and JMC, each of whom will have the appropriate
experience and expertise to perform its responsibilities on the JSC, JRC or JMC,
respectively, by providing written notification to the other Party. Each Party
may replace its representatives on any Committee with similarly qualified
individuals on written notice to the other Party, but each Party shall strive to
maintain continuity in the representation of its Committee members. (b)
Meetings. The JSC and JRC shall each hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every Calendar Quarter until completion of the Research Collaboration. The JMC
shall hold meetings at such times as it elects to do so, but in no event shall
such meetings be held less frequently than once every six (6) months until
completion of the final Manufacturing Technology Transfer pursuant to Section
7.7 (Manufacturing Technology Transfer). Committee meetings may be held in
person, by audio or video teleconference; provided that unless otherwise agreed
by both Parties, at least one (1) meeting per year shall be held in person. All
in-person meetings shall alternate between locations in the San Francisco Bay
area and Boston. Each Party shall be responsible for all of its own costs and
expenses of participating in any Committee meetings. No action taken at any
Committee meeting shall be effective unless at least one (1) representative of
each Party is participating. The Alliance Managers will be responsible, on
behalf of each Committee, for setting the agenda for meetings of such Committee
with input from the other members and for conducting the meetings of such
Committee. The Alliance Managers will prepare and disseminate agendas and
presentations no later than five (5) Business Days in advance of each Committee
meeting unless otherwise agreed to by the Parties in writing. The Alliance
Managers will jointly prepare and circulate minutes for each Committee meeting
within ten (10) Business Days after each such meeting and will ensure that such
minutes are reviewed and approved by their respective companies within thirty
(30) days thereafter. (c) Ad Hoc Meetings. On ten (10) Business Days’ prior
written notice, either Party may request an ad-hoc meeting of a Committee if
such Party reasonably believes that a significant matter must be addressed
before the next regularly scheduled Committee meeting, and such Party will
provide the relevant Committee materials reasonably adequate to enable an
informed discussion by its members no later than five (5) Business Days before
the special meeting. Ad-hoc meetings may occur via audio or video teleconference
or in-person as the Parties may agree. (d) Non-Member Attendance. Each Party may
from time to time invite a reasonable number of participants, in addition to its
representatives, to attend the Committee meetings in a non-voting capacity;
provided that if either Party intends to have any Third Party 36 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7043.jpg]
Confidential (including any consultant) attend such a meeting, then such Party
shall provide at least five (5) days prior written notice to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld or delayed. Such Party shall
ensure that such Third Party is bound by confidentiality and non-use obligations
consistent with the terms of this Agreement. 3.6 Decision-Making. (a) Consensus;
Escalation. A quorum for a meeting of any Committee will require the presence of
at least one (1) representative from each Party. Each Party will cause a quorum
of their representatives to each Committee to attend all meetings thereof. All
decisions within the authority of the JSC, JRC or JMC or other joint
subcommittee shall be made by unanimous vote, with each Party’s representatives
collectively having one (1) vote. If the JRC, JMC or another joint subcommittee
is unable to reach agreement as to a particular matter within such Committee’s
jurisdiction within [*] days (or a later date mutually agreed to by the Parties)
after such matter has been brought to such Committee for resolution, then such
disagreement shall be referred to the JSC for resolution and in the case of
disagreement of the JSC, such disagreement shall be referred to the Executive
Officers of the Parties for resolution. (b) Final Decision Making. If the
Executive Officers do not fully resolve any matter within any Committee’s
authority and referred to them under Section 3.6(a) (Consensus; Escalation)
within [*] days (or a later date agreed to by each of the Parties) of the matter
being referred to them, then Biogen shall have the final decision-making
authority on any such disputed matter, except that the Parties must agree and
Biogen shall not have the final decision-making authority to: (i) make any
decisions regarding [*] for any Therapeutic Candidate or Product [*] or [*]
(including whether and how [*] or [*]), or to approve any [*]; (ii) approve any
[*], including the [*]; (iii) change the [*], in each case, [*]; (iv) change the
[*] of (A) the [*], (B) the [*], including any [*] or [*] or (C) the [*]; (v)
change the [*] set forth in any [*]; (vi) change the [*] set forth in any [*];
(vii) increase the [*] of the activities [*], except as permitted under [*];
(viii) change the [*] of activities [*]; (ix) [*], except as permitted under
[*]; 37 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7044.jpg]
Confidential (x) require [*], of any Know-How [*] or any subject matter Covered
or otherwise claimed by any Patent Right [*]; (xi) require Sangamo to perform
any work that is [*] (except for [*]), or that Sangamo reasonably believes [*];
(xii) require Sangamo to [*] or [*], without [*]; (xiii) require Sangamo to
perform any [*] (A) for [*], with respect to [*] or (B) for [*] or [*], with
respect to [*] that (1) is [*] and (2) was [*]; (xiv) impose obligations on
Sangamo that violate or would cause Sangamo to breach its obligations under any
agreement between Sangamo (or its Affiliate) and any Third Party, including
Upstream Licenses, provided that Sangamo provides reasonable evidence thereof
upon Biogen’s request; or (xv) impose obligations on Sangamo that would cause
Sangamo to violate any applicable Law. 3.7 Limitations of Committee Authority.
Each Committee shall only have the powers expressly assigned to it in this
Article 3 (Governance) and elsewhere in this Agreement and shall not have the
authority to: (a) modify or amend the terms and conditions of this Agreement;
(b) waive or determine either Party’s compliance with the terms and conditions
of under this Agreement; or (c) decide any issue in a manner that would conflict
with the express terms and conditions of this Agreement. 3.8 Dissolution of JSC
and the JRC. The JSC and the JRC will each cease to have decision-making
authority with respect to a Collaboration Target upon the Parties’ completion of
Research Activities under the Research Plan for such Collaboration Target. The
JRC will be dissolved and its responsibilities under this Agreement will
terminate upon the earlier of (a) the Parties’ completion of Research Activities
under each Research Plan for each Collaboration Target or (b) the termination of
this Agreement. Upon the termination of the JRC, the JRC will have a final
meeting thereafter to review the results of the all Research Activities and will
thereafter have no further authority with respect to the activities hereunder.
The JSC will be dissolved and its responsibilities under this Agreement will
terminate upon the later of the completion of the final Manufacturing Technology
Transfer and the completion of the Research Collaboration. 3.9 Dissolution of
JMC. The JMC will cease to have decision-making authority with respect to
Manufacture of Products that Specifically Bind to a Collaboration Target upon
the completion of the Manufacturing Technology Transfer for such Products
pursuant to Section 7.7 (Manufacturing Technology Transfer). The JMC will be
dissolved and its responsibilities under this Agreement will terminate upon the
earlier of (a) the Parties’ completion of the Manufacturing Technology Transfers
for all Research Plans for which [*] or (b) the termination of this Agreement.
38 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7045.jpg]
Confidential ARTICLE 4 RESEARCH COLLABORATION; TARGET SELECTION 4.1 General.
Subject to the terms and conditions of this Agreement, the Parties shall
undertake a research collaboration for multiple Collaboration Targets (the
“Research Collaboration”) to (a) discover and research, [*], ZFPs (which may be
Zinc Finger Nucleases or Zinc Finger Transcription Factors) for use in the
Therapeutic Field that Specifically Bind to a Collaboration Target, with the
goal of [*] for subsequent Development and Commercialization by Biogen, and (b)
discover and optimize [*]. 4.2 Research Plans. (a) The Research Collaboration
shall be carried out for each Collaboration Target pursuant to a separate
written research plan for such Collaboration Target that is agreed by the
Parties (each, a “Research Plan”). Each Research Plan shall set forth: (i) a
description of (A) [*], (B) [*] and (C) [*]; (ii) the research activities to be
undertaken by Sangamo to [*] for the applicable Collaboration Target, [*]
included in such plan; (iii) the [*] Criteria for such components and the data
needed to determine whether such criteria have been met; (iv) the [*] Criteria
and the data needed to determine whether such criteria have been met; (v) the
[*] to be conducted by Sangamo in mice or other animals; (vi) the research
activities to be undertaken by Sangamo to develop and optimize [*], including
[*]; (vii) the [*] Criteria for the applicable ZFP product and the data needed
to determine whether such criteria have been met; (viii) all [*] in the
performance of the Research Activities under the Research Plan or [*] any
Therapeutic Candidate or Product, as well as [*] in the Research Plan or [*]
such Therapeutic Candidate or Product; (ix) all deliverables, if any, to be
provided by a Party to the other Party with respect to the activities allocated
to such Party under such Research Plan; (x) the date by which the Parties
anticipate that [*] and timelines for desired completion of activities allocated
to either Party under such Research Plan; (xi) the dedicated (if any) and
planned resources to be provided by each Party in furtherance of performing all
such activities set forth in the Research Plan; and 39 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7046.jpg]
Confidential (xii) all research activities, if any, to be undertaken by Biogen,
which activities shall be designed to support Sangamo’s activities under such
Research Plan. (b) As of the Execution Date, the Parties have agreed upon
initial Research Plans for the first three Initial Targets (i.e., Tau, SNCA and
[*]), which plans are attached to this Agreement as Schedule 4.2 (Initial
Research Plans). The Parties acknowledge that as of the Execution Date, Sangamo
is engaged in the development of [*] directed to Tau and [*] directed to SNCA,
and the Research Plan for Tau and the Research Plan for SNCA shall be directed
to the further Development of Sangamo’s existing ZFPs for such Target, as
applicable. Accordingly, neither the Research Plan for Tau nor the Research Plan
for SNCA shall contain those items listed in subsection (a) above that were
completed by Sangamo with respect to such Collaboration Target prior to the
Execution Date. (c) From time to time but no less than annually, the Parties
(through the JRC) shall prepare an amendment to each of the then-current
Research Plans and submit each such amendment to the JSC to review, discuss and
determine whether to approve. Once approved by the JSC, such amended Research
Plan shall become effective and replace the prior Research Plan. (d) If the
terms of any Research Plan contradicts, or creates inconsistencies or
ambiguities with, the terms of this Agreement, then the terms of this Agreement
shall govern. 4.3 Research Activities. (a) Sangamo Research Activities. Sangamo
will (i) perform all activities assigned to it under each Research Plan (the
“Sangamo Research Activities”) in the manner set forth in such Research Plan,
(ii) apply the Sangamo Platform Technology in the performance of such activities
to the extent applicable and (iii) use Commercially Reasonable Efforts to
perform such activities in accordance with the timeline specified in such
Research Plan. Sangamo will use Commercially Reasonable Efforts to identify [*]
Therapeutic Candidates and [*] Therapeutic Candidate that [*] set forth in the
applicable Research Plan. (b) Biogen Research Activities. Biogen will (i)
perform all activities assigned to it under each Research Plan in the manner set
forth in such Research Plan (the “Biogen Research Activities,” and together with
the Sangamo Research Activities, the “Research Activities”) and (ii) use
Commercially Reasonable Efforts to perform such activities in accordance with
the timeline specified in such Research Plan. Biogen will deliver Results
related to such Collaboration Target in accordance with this Agreement and the
applicable Research Plan, including the preparation of all reports in accordance
with Section 4.6 (Research Report). (c) Conduct of Research. Each Party shall
conduct its respective Research Activities in good scientific manner, in
compliance with all applicable Laws, including cGMP, GLP and GCP, as applicable.
(d) Performance of Research Activities. Each Party will (i) provide all
resources specified in the Research Plan for it to perform its Research
Activities and (ii) perform all of its Research Activities with reasonable care
and skill in accordance with all applicable Laws 40 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7047.jpg]
Confidential and the terms of this Agreement. Each Party will ensure that its
personnel who perform its Research Activities are suitably qualified and trained
to be capable of carrying out its Research Activities set forth under each
Research Plan in a professional workmanlike standard and will provide such
personnel with all reasonably necessary materials and facilities therefor. (e)
[*] Research Activities. Notwithstanding any provision in this Agreement to the
contrary, if: (i) (A) [*] set forth in [*] and (B) [*] has provided written
notice to [*], then (1) within [*] days after [*] of such notice, the Parties
will meet to [*] as described in such written notice, and (2) if [*] or
otherwise [*], in any event within [*] days of such meeting, and [*]; or (ii)
[*] the applicable Research Plan [*] the activities to be performed by either
Party under such Research Plan (provided that such activities [*] the Research
Collaboration) or otherwise [*] performed by each Party under such Research
Plan, and [*t], following the [*] in accordance with the [*]; then in each case
((i) and (ii)), (A) [*] the applicable Research Plan, in the case of clause (i),
such that [*] under the Research Plan, or in the case of clause (ii) [*], (B)
[*] activities shall be deemed “[*] Research Activities” and shall thereafter
[*] Research Activities and (C) in the case of clauses (i) and (ii) above, [*]
Research Activities [*]. Notwithstanding the foregoing, [*] any rights under
clauses (A)-(C) [*] regarding (1) [*] under clauses (i) or (iii) of [*] pursuant
to clause (i) above, (2) [*] pursuant to clause (i) or (3) [*] pursuant to
clause (i) above or [*] and [*] described in with [*]; provided that if [*],
then [*] to the extent [*] pursuant to [*] and consistent with the terms and
conditions of this Agreement. 4.4 Research Costs. (a) Each Research Plan will
include a written budget pursuant to which the Parties or their respective
authorized Third Party designees will perform the Research Activities allocated
to such Party under the Research Plan, which budget will include a good-faith
estimate of (i) the number of FTEs to be dedicated by each Party under such
Research Plan and (ii) any Out-of-Pocket Costs expected to be incurred in the
performance of such Research Activities to the extent specifically identified in
the applicable Research Plan (each such budget, the “Research Budget”). All
internal personnel and resources of each Party under each Research Budget will
be expressed in terms of FTEs plus any Out-of-Pocket Costs to be incurred (e.g.,
from the use of contract research organizations) in connection with the
performance of Research Activities as outlined in the applicable Research Plan
and such budgeted FTE costs will be calculated using the relevant FTE Rate. (b)
Except as set forth under Section 4.3(e), Section 4.4(a) - 4.4(f), the Parties
shall share [*] the Research Costs incurred by each Party to perform the
Research Activities assigned to it under the applicable Research Plan to the
extent in accordance with the Research Budget set forth therein, plus any
Allowable Overruns (the “Reimbursable Research Costs”). If either Party incurs
or expects to incur Research Costs in excess of the Reimbursable Research 41 [*]
= Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7048.jpg]
Confidential Costs with respect to the applicable Research Activities performed
during such Calendar Year, then the Parties, through the JSC, will discuss
whether to approve an increase in the amount budgeted in the Research Budget.
Unless the JSC so approves such an increase to the Research Budget, the
non-incurring Party will not be obligated to reimburse the incurring Party for
any costs or expenses in excess of the Reimbursable Research Costs (either
before or after such costs have been incurred) for such Research Activities,
and, in any event, such incurring Party will not be relieved of its obligations
to perform such Research Activities pursuant to the Research Plan. (c) Within
[*] days after the end of each Calendar Quarter during the performance of the
Research Collaboration, each Party shall submit to the other Party a reasonably
detailed report (accompanied by reasonable supporting documents evidencing such
Reimbursable Research Costs) setting forth the Reimbursable Research Costs
incurred by such Party in such Calendar Quarter to perform activities assigned
to it under a Research Plan in accordance with budget set forth therein (and
evidence in the same level of detail as set forth in the applicable Research
Budget that such costs were incurred in accordance with such budgeted amounts).
Within [*] days after the receipt of such reports from both Parties, the Parties
shall jointly prepare a Reimbursable Research Cost reconciliation report for
such Calendar Quarter. Within forty [*] days after the preparation of the
reconciliation report, the Party that [*] the Reimbursable Research Costs for
such Calendar Quarter shall make a payment to the other Party pursuant to the
reconciliation report so that [*] the Reimbursable Research Costs for such
Calendar Quarter. (d) If a Party disputes in good faith any portion of a report
or invoice for Research Costs provided by the other Party pursuant to this
Section 4.4 (Research Costs), then such Party shall promptly notify the other
Party and the Parties shall use good faith efforts to resolve such dispute
expediently. Any Reimbursable Research Costs subject to such dispute shall be
shared as described above within [*] days after the resolution of such dispute.
Any Reimbursable Research Costs not subject to dispute shall be shared as
described above pursuant to the timeline set forth above. (e) In the event [*]
cease all further Research Activities under a given Research Plan, then all
non-cancellable costs and expenses incurred by or on behalf of either Party to
orderly wind down the conduct of such Research Activities shall be deemed
Reimbursable Research Costs and, notwithstanding Section 4.4(b) and Section
4.4(c), provided that [*] to minimize such costs, [*] of such Reimbursable
Research Costs. (f) In the event the Parties agree to [*] under a Research Plan,
then all Research Costs incurred by or on behalf of either Party in performing
[*] pursuant to such Research Plan shall be deemed Reimbursable Research Costs
and, notwithstanding Section 4.4(b) and Section 4.4(c), [*] of such Reimbursable
Research Costs. 4.5 Research Records. During the applicable Research Term and
for [*] years thereafter, each Party will maintain records of all of its
Research Activities in sufficient detail and in good scientific manner,
appropriate for scientific, patent and regulatory purposes, which records will
be complete and properly reflect all work done and results achieved in the
performance of its Research Activities by or on behalf of such Party. In
addition, each Party will calculate and 42 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7049.jpg]
Confidential maintain records of FTE effort and Out-of-Pocket Costs, in each
case, incurred by it in accordance with the summary reports in the form to be
agreed to by the JSC and in accordance with Section 4.6 (Research Report). 4.6
Research Report. Each Party shall keep the other Party reasonably informed on
the status, progress and results of its activities under the Research Plans
through the regularly scheduled JRC meetings. (a) On a Calendar Quarterly basis
during the applicable Research Term and also upon the reasonable written request
of either Party, each Party will furnish to the JRC: (i) an update on such
Party’s progress under the Research Plan with respect to the performance of such
Party’s Research Activities, including a written summary of any Results
generated by such Party under the applicable Research Plan, but excluding (A)
[*] unless and until [*] pursuant to this Agreement and (B) [*], provided that
(1) if with respect to Products being Developed [*] pursuant to this Agreement,
then [*] and (2) if with respect to any other Product being Developed [*] and
[*], then [*], provided, further that [*], with respect to any Products
described in this Section 4.6(a)(i)(B)(2), to [*] and [*]; (ii) a summary report
or presentation in the form to be agreed to by the JRC, along with reasonable
supporting documentation evidencing the costs and expenses incurred in the
performance of such Party’s applicable Research Activities during such Calendar
Quarter; and (iii) a forecast of the Reimbursable Research Costs that such Party
expects to incur in respect of such Party’s Research Activities during the
upcoming four Calendar Quarters, which must be in accordance with the Research
Plan and Research Budget. Additionally, in the event Biogen desires or intends
to conduct any Development activities for any Therapeutic Candidate or Product
in furtherance of any Exploitation activities with respect to a given
Therapeutic Candidate, Product or Collaboration Target outside the scope of the
applicable Research Plan during the Research Term for such Collaboration Target,
then Biogen shall first discuss its plan for the conduct of such activities with
the JRC (and shall reasonably consider any comments provided by Sangamo with
respect to the plan for such activities) and on a Calendar Quarterly basis
during the applicable Research Term, Biogen will furnish to the JRC an update on
such Development activities and a written summary of any results, data,
summaries and analyses generated pursuant to the performance such activities.
(b) In addition, Sangamo will deliver to Biogen [*] promptly upon [*] and [*].
(c) No later than [*] days after the earlier of (i) Sangamo’s completion of its
Research Activities under a Research Plan and (ii) Biogen’s request, Sangamo
shall provide to Biogen a final study report summarizing all Results generated
under the applicable Research Plan that are necessary or useful to [*] but
excluding (A) [*] and (B) [*]. If Sangamo generates any such additional Results
under the applicable Research Plan following the delivery of such final report,
then Sangamo shall promptly notify Biogen thereof and promptly deliver to Biogen
either 43 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7050.jpg]
Confidential an amended final study report or an additional study report
summarizing such Results, but in each case excluding (A) [*] and (B) [*]. 4.7
Selection of Collaboration Targets. (a) Initial Targets. During the period
starting on the Effective Date and ending on the [*] anniversary of the
Effective Date, Biogen shall have the right to select, at Biogen’s discretion
and by written notice to Sangamo, one (1) Target that will become the
Collaboration Target that is the fourth (4th) Initial Target, upon Biogen’s
selection thereof if such Target is a Reserved Target, or in accordance with
Section 4.7(c) (Notice of Target Nomination) if such Target is not a Reserved
Target. If Biogen fails to make such selection before the [*] anniversary of the
Effective Date, then Biogen’s right to select the fourth (4th) Initial Target
shall expire at such time. (b) Selection of Collaboration Targets. In addition,
during the Target Selection Term, Biogen shall have the right to select, at
Biogen’s discretion and by written notice to Sangamo, up to eight (8) Targets as
Collaboration Targets under this Agreement; provided, however that: (i) if
Biogen fails to select at least [*] as a Collaboration Target under this Section
4.7(b) (Selection of Collaboration Targets) before the [*] anniversary of the
Effective Date, then (A) Biogen shall only have the right to select up to [*]
Targets as Collaboration Targets under this Section 4.7(b) (Selection of
Collaboration Targets) during the remainder of the Target Selection Term after
such [*] anniversary and (B) if Biogen fails to select at least [*] under this
Section 4.7(b) (Selection of Collaboration Targets) as Collaboration Targets
between the [*] anniversary of the Effective Date and the [*] anniversary of the
Effective Date, then Biogen shall only have the right to select up to [*]
Targets under this Section 4.7(b) (Selection of Collaboration Targets) as
Collaboration Targets during the remainder of the Target Selection Term after
such [*] anniversary; and (ii) if Biogen selects at least [*] as a Collaboration
Target under this Section 4.7(b) (Selection of Collaboration Targets) before the
[*] anniversary of the Effective Date but fails to select a total of at least
[*] under this Section 4.7(b) (Selection of Collaboration Targets) before the
[*] anniversary of the Effective Date (which total shall include all Targets
selected pursuant to this Section 4.7(b) (Selection of Collaboration Targets)
prior to the [*] anniversary of the Effective Date), then Biogen shall only have
the right to select up to [*] Targets under this Section 4.7(b) (Selection of
Collaboration Targets) as Collaboration Targets during the remainder of the
Target Selection Term after such [*] anniversary; and (iii) if a Target selected
by Biogen fails to become a Collaboration Target because it is a Blocked Target,
then, notwithstanding the time periods set forth in Section 4.7(b)(i) and
Section 4.7(b)(ii) (as applicable), Biogen shall have an additional [*] days to
select an alternative Target as a Collaboration Target (and so on until any such
selected Target becomes a Collaboration Target). 44 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7051.jpg]
Confidential (c) Notice of Target Nomination. Biogen’s notice for nominating, as
a Collaboration Target, a gene that is not a Reserved Target shall include the
GenBank reference number for such gene, the identity of the neurological or
psychiatric disease(s) (including any neuromuscular or opthamological disease)
caused by mutation of such gene and any other information reasonably necessary
to confirm that it qualifies as a Target. The Target nominated by Biogen shall
automatically be selected as a Collaboration Target under this Agreement (i) if
it is then a Reserved Target, at the time of its nomination, or (ii) if it is
not then a Reserved Target, at the time of Sangamo’s notification to Biogen
pursuant to Section 4.7(d) (Blocked Targets) that either (A) it is not a Blocked
Target as set forth under Section 4.7(d) or (B) Sangamo, in its sole discretion,
is permitting such Target to become a Collaboration Target despite the fact that
it is then a Blocked Target. For clarity, a gene nominated by Biogen will not be
designated as a Collaboration Target if it does not qualify as a Target or if it
is a Blocked Target (unless Sangamo provides consent for such selection in its
sole discretion as set forth in the foregoing clause (i)(B)). In the event the
Parties dispute in good faith whether a gene qualifies as a Target due to
whether a primary effect of such gene is to treat, prevent or otherwise have a
disease-modifying effect on any neurological or psychiatric disease (including
any neuromuscular or opthamological disease), then the Parties agree to submit
the dispute to an independent Third Party expert agreed by the Parties with at
least ten (10) years of experience in researching biological mechanisms of
action for genetic targets for final determination of whether such gene
qualifies as a Target, which determination shall be made by the Third Party
expert within [*] days of the appointment thereof and shall be final and binding
on the Parties. (d) Blocked Targets. If the Target nominated by Biogen is not a
Reserved Target, then within [*] days after the receipt of the notice from
Biogen nominating such Target as a Collaboration Target, Sangamo shall notify
Biogen in writing confirming whether (i) [*] with respect to such Target [*]
that is [*] and that are [*]; (ii) such Target is [*] and is [*]; or (iii) such
Target [*] under which [*] and [*] (each of (i) through (iii), a “Pre-Existing
Restriction,” and any such Target described in clauses (i) through (iii), a
“Blocked Target”). If the Target nominated by Biogen is a Blocked Target, then
Biogen may nominate another Target pursuant to Section 4.7(b) (Blocked Targets)
(and another if such new Target is also a Blocked Target, and so on), until such
time that Biogen selects a Target that is not a Blocked Target. If at any time
during the Target Selection Term, any Pre-Existing Restriction that precluded
Biogen from selecting as Collaboration Target a Target that Biogen previously
proposed to Sangamo under Section 4.7(b) (Selection of Collaboration Targets)
later expires, terminates or is otherwise modified such that such proposed
Target would no longer be a Blocked Target, then Sangamo will promptly notify
Biogen of such expiration, termination or modification (as applicable). (e) Data
Packages. (i) Delivery of Data Package. If Sangamo performs internal discovery
and research activities directed to a Reserved Target and [*], then, for no more
than [*] Reserved Targets in any consecutive [*] month period during the Target
Selection Term, Sangamo shall have the right (but not the obligation) to provide
Biogen with a report setting forth the results of such discovery and research
activities, which report must include the information set forth on 45 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7052.jpg]
Confidential Schedule 4.7(e) (Data Package) for such Reserved Target (such
report, a “Data Package”) and require Biogen to decide whether to select such
Reserved Target as a Collaboration Target. (ii) Incomplete Data Packages. Within
[*] after the receipt of a Data Package for a Reserved Target, Biogen will
notify Sangamo if such Data Package is missing any information required under
Schedule 4.7(e) (Data Package), which notice will describe such information that
Biogen believes to be missing. Sangamo will provide Biogen with any such missing
information identified in such notice no later than [*] Business Days after the
date of Biogen’s request therefor. (iii) Due Diligence. Without limiting Section
4.7(e)(ii) (Incomplete Data Packages) above, during Data Package Review Period,
Biogen shall have the right to consult with Sangamo in conducting due diligence
to decide whether to select the applicable Reserved Target as a Collaboration
Target. Sangamo shall promptly respond to Biogen’s reasonable questions
regarding such Reserved Target and otherwise reasonably cooperate with Biogen in
its evaluation of such Reserved Target, but, in providing such responses and
cooperation, Sangamo shall not be required to generate or obtain any information
it does not already possess or to disclose any information it does not Control.
(iv) Extension of Data Package Review Period. If any information is provided to
Biogen following the receipt of a Data Package for a Reserved Target (A)
pursuant to Section 4.7(e)(ii) (Incomplete Data Packages) or (B) pursuant to a
request made by Biogen under Section 4.7(e)(iii) (Due Diligence) within [*] of
Biogen’s receipt of such Data Package, and, in the case of (A) or (B), such
information is, [*], material information not previously provided to Biogen and
required to be provided as part of the Data Package for such Reserved Target,
then the applicable Data Package Review Period for such Reserved Target will
automatically be extended such that there are [*] days between Biogen’s receipt
of such material information and the expiration of such Data Package Review
Period. (v) Data Package Review Period. During the Data Package Review Period
for a given Reserved Target, Biogen shall have the right (but not the
obligation) to select such Reserved Target as a Collaboration Target under
Section 4.7 (Selection of Collaboration Targets). If Biogen selects such
Reserved Target as a Collaboration Target within such Data Package Review
Period, then such Target shall cease to be a Reserved Target upon such
selection, and the Parties (through the JSC) shall promptly prepare a Research
Plan for such Target in accordance with Section 4.7(g) (Research Plans for New
Collaboration Targets). If Biogen fails to select such Reserved Target as a
Collaboration Target within the applicable Data Package Review Period, then such
Reserved Target shall cease to be a Reserved Target upon the expiration of the
applicable Data Package Review Period (but for clarity shall remain eligible for
selection as a Collaboration Target pursuant to Section 4.7(b) (Selection of
Collaboration Targets)). (f) Replacement Targets. If none of the ZFPs (including
screening of different functional domains and promoters) tested by Sangamo in a
[*] assay for a particular Collaboration Target (other than [*], or [*]) meet
the [*] Criteria for such Collaboration Target set forth in the applicable
Research Plan, then Sangamo shall promptly disclose the results of such 46 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7053.jpg]
Confidential testing to Biogen and Biogen shall have [*] right (but not the
obligation) to replace such Collaboration Target by (i) providing notice thereof
to Sangamo within [*] days after Biogen’s receipt of such results (and such gene
shall cease to be a Collaboration Target upon Sangamo’s receipt of such notice),
(ii) nominating a new Target as a Collaboration Target in accordance with
Section 4.7(c) (Notice of Target Nomination) no later than [*] days after such
notice and (iii) following the procedures set forth in Section 4.7 (Selection of
Collaboration Targets) for such Target to be selected and become a Collaboration
Target (such new Target selected as a Collaboration Target pursuant to this
Section 4.7(f) (Replacement Targets), a “Replacement Target”). (g) Research
Plans for New Collaboration Targets. After Biogen select a new Target as a
Collaboration Target pursuant to this Section 4.7 (Selection of Collaboration
Targets), the Parties shall promptly prepare (through the JRC) a new Research
Plan for such Target and submit each such plan to the JSC to review, discuss and
determine whether to approve. If no new Research Plan has been approved by the
JSC for a new Collaboration Target within [*] days (or any later date agreed in
writing by the Parties) following the date on which Biogen nominates such Target
as a Collaboration Target (the “RP Adoption Period”), then: (i) Biogen may elect
in its sole discretion to pay to Sangamo the Collaboration Target Selection Fee
for such Collaboration Target in accordance with Section 9.2 (Collaboration
Target Selection Fee), and following such payment, (A) the approved Research
Plan for such Collaboration Target will be deemed to include all sections of the
latest draft Research Plan on which the Parties have agreed (including upon the
Research Budget therefor) and (B) the Parties shall continue to work in good
faith to discuss finalize any other sections of the Research Plan on which they
did not agree. If Biogen does not elect to pay the Collaboration Target
Selection Fee for a given Collaboration Target in accordance with this Section
4.7(g) (Research Plans for New Collaboration Targets) prior to the end of such
[*] day period, then such Target shall [*] and shall [*]; or (ii) Biogen may
nominate one (1) Target to replace such Collaboration Target and the terms of
this Section 4.7 (Selection of Collaboration Targets) (including the relevant
timelines and procedures with respect to such Target herein) shall apply once
again and the Target that was replaced pursuant to this clause (ii) shall cease
to be a Collaboration Target. (h) Commencement of Research Activities. Until
Biogen pays the Collaboration Target Selection Fee in respect of a given
Collaboration Target in accordance with Section 9.2 (Collaboration Target
Selection Fee) (and Section 4.7(g) (Research Plans for New Collaboration
Targets) above, if applicable), Sangamo will not be required to and Biogen shall
not be allowed to commence any Research Activities with respect to such
Collaboration Target. 4.8 Materials. To facilitate the conduct of the Research
Collaboration or the performance of other activities under this Agreement,
either Party may provide to the other Party certain compositions of matter,
biological materials or chemical compounds Controlled by the supplying Party for
use by the other Party (such materials or compounds and any progeny and
derivatives thereof, collectively, “Materials”). Except as otherwise set forth
in this Agreement, all 47 [*] = Certain confidential information contained in
this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7054.jpg]
Confidential such Materials shall remain the sole property of the supplying
Party, shall be used only in the fulfillment of obligations or exercise of
rights under this Agreement expressly in accordance with the applicable Research
Plan or other written agreement by the Parties as to the use thereof, subject to
any limitations specified in writing by the supplying Party in connection with
such provision, shall not be used or delivered to or for the benefit of any
Third Party without the prior written consent of the supplying Party (except as
expressly permitted under the applicable Research Plan) and shall not be used in
research or testing involving human subjects, unless expressly agreed by the
supplying Party. Without limiting the foregoing, Biogen shall not reverse
engineer, disassemble, compile or determine the composition of any ZFPs
Controlled by Sangamo and provided to Biogen hereunder. Except as otherwise set
forth in this Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY. 4.9 Subcontractors. Each Party shall have
the right to engage Subcontractors to exercise its rights or perform its
obligations under this Agreement, including the activities assigned to such
Party under any Research Plan; provided that any such Subcontractor is bound by
written obligations of confidentiality and non-use consistent with this
Agreement and has agreed to assign to such Party (or exclusively license to such
Party, with the right to grant sublicenses) all Inventions or other Intellectual
Property developed or invented by such Subcontractor in the course of performing
such subcontracted work that specifically relate to the Products or their use,
manufacture or sale. Each Party shall be responsible for providing oversight of
its respective Subcontractors, for any obligations that have been delegated or
subcontracted to any Subcontractor and for the performance of its
Subcontractors. 4.10 [*]. The Parties will agree upon and set forth in each
Research Plan [*] that a ZFP product that [*] a particular Collaboration Target
[*] a Therapeutic Candidate, which [*] shall be [*] and shall be [*] (the
“[*]”). If upon the completion of Research Activities under a particular
Research Plan under which [*] Therapeutic Candidate that [*] the applicable
Collaboration Target and [*], the Parties shall use good faith efforts to agree
[*] that [*]. If the Parties do not agree [*] within a period of [*] days
despite such efforts, then upon a Party’s notice to the other Party, [*] to the
extent necessary so that [*]. ARTICLE 5 DEVELOPMENT 5.1 Development and Medical
Affairs. Subject to the terms and conditions of this Agreement, on a
Collaboration Target-by-Collaboration Target basis, other than with respect to
the Research Activities set forth in the applicable Research Plan for such
Collaboration Target, Biogen shall have sole control over and decision-making
authority with respect to the Development and performance of all Medical Affairs
with respect to all Products for such Collaboration Target in the Field in the
Territory, at its own cost and expense. 48 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7055.jpg]
Confidential 5.2 Development Diligence. On a Collaboration
Target-by-Collaboration Target basis, following the completion of all Research
Activities under the applicable Research Plan with respect to such Collaboration
Target, Biogen shall (by itself or with or through its Affiliates or
Sublicensees) use Commercially Reasonable Efforts to Develop and obtain
Regulatory Approval for one Product directed to each Collaboration Target in the
Therapeutic Field in the Territory. Except as set forth in this Section 5.2
(Development Diligence), Biogen will have no other diligence obligations under
this Agreement to Develop or obtain Regulatory Approval for any Products. With
respect to any material breach of Biogen’s diligence obligations under this
Section 5.2 (Development Diligence), [*], Sangamo shall have the right to [*]
terminate this Agreement with respect to the applicable Terminated Product or
Terminated Region in accordance with Section 12.2(b) (Termination for Material
Breach) [*]. 5.3 Technology Transfer and Assistance. (a) Technology Transfer.
Subject to the remainder of this Section 5.3 (Technology Transfer and
Assistance), after the completion of all Research Activities allocated to
Sangamo in the applicable Research Plan for a given Collaboration Target, (i)
Sangamo shall, within [*] days such completion, transfer to Biogen copies of all
Licensed Know-How existing and not previously provided to Biogen that is used
in, or is necessary to enable Biogen to continue to Exploit, any Therapeutic
Candidate or Product (in the form such Therapeutic Candidate or Product exists
as of the date of the completion of such Research Activities) that Specifically
Binds to such Collaboration Target and (ii) Sangamo shall, within [*] days after
receipt of a written request from Biogen, transfer to Biogen copies of all
specifically and reasonably requested Licensed Know-How existing and not
previously provided to Biogen that is useful to enable Biogen to continue to
Exploit any Therapeutic Candidate or Product that Specifically Binds to such
Collaboration Target. Within [*] days following [*] of a Research Plan that sets
forth any Biogen Research Activities, including any [*] Research Activities,
Sangamo shall transfer to Biogen copies of all Research Activities Licensed
Know-How existing and not previously provided to Biogen that is necessary or
useful for the performance of such Biogen Research Activities. Notwithstanding
the foregoing, nothing in this Section 5.3 (Technology Transfer and Assistance)
shall require Sangamo to transfer or disclose any Know-How related to [*].
Sangamo does not have any obligation to transfer or disclose any Know-How [*].
(b) Assistance. In connection with such technology transfer, upon reasonable
request by Biogen, Sangamo shall also provide Biogen with reasonable technical
assistance in connection with the practice of the Licensed Technology in the
Exploitation of the Therapeutic Candidates and Products that Specifically Bind
to such Collaboration Target, including reasonable access to Sangamo’s technical
personnel involved in the Exploitation of the applicable Therapeutic Candidates
and Products, to the extent reasonably required to enable Biogen to practice
under the Licensed Technology in connection with the Exploitation of such
Therapeutic Candidates and Products. (c) AAV Vector Know-How Disclosure. In
addition to the reports regarding the Research Activities to be provided
pursuant to Section 4.6 (Research Report), on a [*] basis during each Research
Term and for a period of [*] months after the expiration of the last Research 49
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7056.jpg]
Confidential Term under this Agreement, Sangamo will furnish to the JRC an
update on its discovery, optimization and pre-clinical Development activities
with respect to AAV Vectors that are [*] and [*] that are [*], by providing a
written summary in the form attached hereto as Schedule 5.3(c) (Form of AAV
Vector Report). 5.4 Support Costs. Sangamo will be responsible for its internal
costs and out-of- pocket expenses incurred by Sangamo to provide the assistance
to Biogen described in Section 5.3 (Technology Transfer and Assistance), Section
5.7 (Assistance), Section 6.1 (General), Section 7.7 (Manufacturing Technology
Transfer) and Section 7.9 (Sangamo Manufacturing Support) for up to the first
[*] FTE hours incurred in total, after which Biogen will reimburse Sangamo for
its internal costs (at the applicable FTE Rate) and reasonable out-of-pocket
expenses incurred in the provision of such assistance reasonably requested by
Biogen. Sangamo may invoice Biogen for the internal costs and documented
out-of-pocket expenses reasonably incurred with such assistance in excess of
such [*] initial FTE hours, and Biogen will pay the undisputed invoiced amounts
within [*] days after the date of such invoice. 5.5 Conduct of Development.
Biogen shall conduct all Development work for the Products in good scientific
manner and in compliance with all applicable Laws, including cGMP, GLP and GCP,
as well as regulations involving investigations of human subjects. 5.6
Development Reports. Biogen shall keep Sangamo reasonably informed as to the
progress and results of its and its Affiliates’ and Sublicensees’ Development
activities under this Agreement. Without limiting the foregoing, following the
end of the Research Term with respect to a given Collaboration Target, Biogen
will provide Sangamo on a [*] basis a report providing a reasonably detailed
summary of Biogen’s Development activities with respect to Products directed to
such Collaboration Target, including (a) any material developments related to
such Products achieved since the last such Development report and anticipated to
be achieved in the next [*], such as the filing of any INDs or MAAs in the U.S.
and the Ex-U.S. Major Markets and the anticipated dates of achievement of any
Development related Milestone Events, (b) upcoming meetings with Regulatory
Authorities in the U.S. and the Ex-U.S. Major Markets relating to Products and
(c) planned strategy for obtaining Regulatory Approval in the U.S. and the
Ex-U.S. Major Markets. Any reports delivered under this Section 5.6 (Development
Reports) will be Biogen’s Confidential Information under this Agreement. Upon
Sangamo’s reasonable request and no more frequently than [*], the Parties will
schedule either an in-person meeting or teleconference to discuss the status,
progress and results of such Development activities, and during such meeting or
teleconference Biogen shall promptly respond to Sangamo’s reasonable questions
or requests for additional information relating to such Development activities.
5.7 Assistance. The Parties understand and agree that following completion of
the Research Activities under a given Research Plan, from time to time it may be
necessary for Biogen to seek assistance and cooperation from Sangamo in
connection with the further Exploitation of Therapeutic Candidates and Products.
Sangamo will provide any such assistance and cooperation reasonably requested by
Biogen during the [*] year period following completion of such Research
Activities. Solely to the extent provided under Section 5.4 (Support Costs),
Sangamo may invoice 50 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7057.jpg]
Confidential Biogen for the internal costs (at the FTE Rate) and documented
Out-of-Pocket Costs incurred in connection with providing such assistance and
cooperation. ARTICLE 6 REGULATORY 6.1 General. Subject to the terms and
conditions of this Agreement, Biogen shall have sole control over and
decision-making authority with respect to all regulatory activities related to
obtaining and maintaining Regulatory Approval and Pricing Approval for the
Products in the Field in the Territory, at its own cost and expense, including
all communications with any Regulatory Authorities and submissions thereto, in
each case, regarding any Therapeutic Candidate or Product. Biogen may file all
such applications in its own name (or in the name of its designee), and Biogen
will own and control all such applications. Without limiting the generality of
Section 5.7 (Assistance), Sangamo will reasonably assist Biogen in its efforts
to prepare and submit any Regulatory Materials to obtain, support or maintain
Regulatory Approvals and Pricing Approvals for all Products, including by
providing to Biogen, upon Biogen’s reasonable request, all data, written reports
and other documentation (other than [*]) related to such Product Controlled by
Sangamo or its Affiliates (which assistance and data generation must be in
accordance with applicable Law and requirements and standards by applicable
Regulatory Authorities) as well as any necessary samples and materials. Sangamo
will and will cause its Affiliates to cooperate with Biogen and its Affiliates
in the event of any inspection by a Regulatory Authority related to any Product
or any activities to be performed under this Agreement. Sangamo may invoice
Biogen for the internal costs (at the FTE Rate) and documented expenses incurred
in connection with providing such assistance and cooperation solely to the
extent provided under Section 5.4 (Support Costs). 6.2 Regulatory Materials and
Update. Biogen shall provide Sangamo with copies of (a) any [*] submitted by
Biogen (or its Affiliates and Sublicensees) relating to any Product in the U.S.
or any Ex-U.S. Major Market and (b) any Regulatory Materials submitted by Biogen
(or its Affiliates and Sublicensees) to any Regulatory Authority in the
Territory or received by Biogen (or its Affiliates and Sublicensees) from any
Regulatory Authority in the Territory that are related to [*] any Product.
Sangamo shall have the right to review and comment on drafts of such Regulatory
Materials, and Biogen shall consider such comments in good faith, to the extent
that such review and comment shall not delay the submission of any Regulatory
Materials by Biogen. In addition, Biogen shall promptly notify Sangamo in
writing of any decision by any Regulatory Authority [*] regarding any Regulatory
Approval for any Product and will use reasonable efforts to notify Sangamo in
writing of any decision by any other Regulatory Authority in the Territory
regarding the receipt of any Regulatory Approval for any Product. 6.3 Product
Recalls. In the event that any Regulatory Authority issues or requests a recall
or takes similar action in connection with any Product, or in the event a Party
reasonably believes that an event, incident or circumstance has occurred that
may result in the need for a voluntary or mandatory recall, market withdrawal or
other corrective action regarding any Product, such Party shall promptly advise
the other Party thereof by telephone or facsimile. Biogen shall decide and have
control over whether to conduct a recall or market withdrawal (except in the
event 51 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7058.jpg]
Confidential of a recall or market withdrawal mandated by applicable Law or
Regulatory Authority, in which case it shall be required) or to take other
corrective action in any country and the manner in which any such recall, market
withdrawal or corrective action shall be conducted, and Biogen shall be solely
responsible for the costs and expenses of such recall, market withdrawal or
corrective action; provided that Biogen shall notify Sangamo prior to making any
public disclosure of the recall, market withdrawal or corrective action and
shall keep Sangamo regularly informed regarding any such recall, market
withdrawal or corrective action. ARTICLE 7 MANUFACTURE AND SUPPLY 7.1 General.
Except as otherwise set forth in this Agreement (including Section 7.2 (Sangamo
Supply Obligations) below), Biogen will have the exclusive right to, and sole
control over and decision-making authority with respect to, the Manufacture of
Therapeutic Candidates and Products by itself or through one or more Affiliates
or Third Parties selected by Biogen in its sole discretion. 7.2 Sangamo Supply
Obligations. (a) Subject to the terms and conditions of this Agreement, on a
Collaboration Target-by-Collaboration Target basis, Sangamo shall supply to
Biogen any and all requirements of (i) research grade Products to be used in the
conduct of the Research Activities by or on behalf of Sangamo or Biogen, (ii)
one research grade Product that Specifically Binds to each Collaboration Target
to be used in the conduct [*] conducted by or on behalf of Biogen and (iii) for
only the first three (3) Products that [*], Clinical Trial Material to be used
in the conduct of the first Phase 1 Clinical Trial for such Products, in each
case ((i)-(iii)), in a form as agreed to by the Parties and in accordance with
the applicable specifications set forth in the applicable Research Plan or CMC
Plan, as applicable (the “Specifications”). Sangamo shall have no obligation to
Manufacture or supply any Product that (A) [*], (B) with respect to Clinical
Trial Material, [*] that [*] or (C) [*]. (b) Promptly after the Effective Date,
the Parties shall negotiate in good faith and enter into a supply agreement for
Manufacture and supply of the Products to be supplied by Sangamo to Biogen under
Section 7.2(a)(ii) and Section 7.2(a)(iii) (the “Supply Agreement”), which
Supply Agreement shall be consistent with this Article 7 (Manufacture and
Supply) and the Parties shall negotiate in good faith and enter into a quality
agreement (the “Quality Agreement”) that addresses the quality control terms and
conditions related to the supply of Products pursuant to the Supply Agreement.
(c) Subject to the terms and conditions of this Agreement, Sangamo shall also
perform all manufacture process development work required for Sangamo to
Manufacture (or have Manufactured) the Products that Sangamo is obligated to
supply under Section 7.2(a). Sangamo shall perform such manufacture process
development work for each Collaboration Target pursuant to a written manufacture
process development plan that sets forth all material process development work
to be conducted for one Product that Specifically Binds to each Collaboration
Target, the timeline for performance thereof, and the Specifications (each, a
“CMC Plan”). The CMC Plans 52 [*] = Certain confidential information contained
in this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7059.jpg]
Confidential shall include all process development work required for the
Manufacture of research grade Product [*] and, for each of the first three (3)
Collaboration Targets only, also for the Manufacture of GMP grade Clinical Trial
Materials for the first Phase 1 Clinical Trial for the first Product that
Specifically Binds to such Collaboration Target. Any process development
activities required to Manufacture research grade Product for use in the
Research Activities will be separately included under the applicable Research
Plan. Each CMC Plan shall also set forth (i) a detailed budget for such process
development work, including both internal costs (at the FTE Rate) and
out-of-pocket costs (each, a “CMC Budget”) and (ii) the quantities of the
applicable Product to be ordered by Biogen and the estimated delivery date for
such Product, which shall be consistent with the forecast provided by Biogen in
accordance with a forecasting schedule to be agreed by the Parties in the Supply
Agreement. Through the JMC, the Parties shall prepare and submit to the JSC to
review, discuss and determine whether to approve each initial CMC Plan
(including the CMC Budget) for each Collaboration Target promptly after the
commencement of Research Activities under the applicable Research Plan. Through
the JMC, the Parties shall prepare and submit to the JSC any updates and
amendments to each CMC Plan as needed from time to time thereafter (including
the CMC Budget included therein and any change in Specifications required by
applicable Regulatory Authorities, contemplated by the CMC Plan or requested by
Biogen). Each CMC Plan (including updates and amendment thereto) shall become
effective upon approval by the JSC. (d) Sangamo may perform its obligations set
forth under this Section 7.2(d) (Sangamo Supply Obligations) (the “Sangamo
Manufacturing Activities”) itself or through a Third Party contract manufacturer
(“CMO”) approved in writing by Biogen (which approval shall not be unreasonably
withheld). As of the Effective Date, Biogen has approved the CMOs set forth in
Schedule 7.2(d) (Approved CMOs). 7.3 Product Delivery. Sangamo shall deliver all
Product supplied pursuant to Section 7.2 (Sangamo Supply Obligations) to Biogen
or its designee Ex Works (Incoterms 2010) at Sangamo’s or its CMO’s
Manufacturing facility. Title and risk of loss for all such Product shall
transfer to Biogen upon such delivery. For any Manufacture and supply of Product
pursuant to Section 7.2 (Sangamo Supply Obligations) conducted by Sangamo’s CMO,
all warranties, representations, disclaimers and remedies for the Manufacture
and supply of such Product under the Supply Agreement shall be consistent with
the warranties, representations, disclaimers and remedies provided by such CMO
to Sangamo pursuant to the applicable agreement between Sangamo and such CMO.
For any Manufacture and supply of Product pursuant to Section 7.2 (Sangamo
Supply Obligations) conducted directly by Sangamo, under the Supply Agreement
Sangamo shall provide Biogen at least the same level of assurances and
accountability as Sangamo receives from its CMOs providing equivalent
Manufacturing services. 7.4 Manufacture by CMO. Unless otherwise agreed by the
Parties, if Sangamo is performing the Sangamo Manufacturing Activities through
one or more CMOs, then, in connection with the transition of any Manufacturing
responsibilities to Biogen for a given Product, the Parties will discuss in good
faith the assignment or transfer to Biogen of the agreements between Sangamo and
one or more of such CMOs. Sangamo will use reasonable efforts to ensure that any
such agreement between Sangamo and such a CMO that is specific to a Product
under this Agreement permits Sangamo to assign such agreement to Biogen. 53 [*]
= Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7060.jpg]
Confidential 7.5 Manufacturing Costs. (a) The Manufacturing Costs of the
research grade Products Manufactured and supplied by Sangamo and used in the
conduct of the Research Activities (whether conducted by or on behalf of Biogen
or Sangamo) shall be included in Research Cost and shared [*] by the Parties
pursuant to Section 4.4 (Research Costs). (b) Biogen shall pay Sangamo for the
Manufacture and supply of the research grade Products [*] at a price equal to
[*] of the Manufacturing Costs of such research grade Product, which amounts
shall be paid in accordance with the terms and conditions of the Supply
Agreement. (c) Biogen shall pay Sangamo for the Manufacture and supply of the
Clinical Trial Materials at a price equal to [*] of the Manufacturing Costs of
the Clinical Trial Materials, which amounts shall be paid in accordance with the
terms and conditions of the Supply Agreement. (d) In addition to the amounts to
be paid by Biogen pursuant to Section 7.2(a) through Section 7.2(c), Biogen
shall reimburse Sangamo for all costs (at the FTE Rate) and documented
out-of-pocket costs incurred by Sangamo in the performance of the Sangamo
Manufacturing Activities under each CMC Plan, with no additional mark-up to the
extent that such costs and expenses are incurred in accordance with the
applicable CMC Plan and do not exceed the amounts budgeted for such activities
in the applicable CMC Budget by more than [*] without the JMC’s written
approval. Sangamo may invoice Biogen for such costs so incurred in accordance
with this Section 7.5(d), and Biogen will pay the undisputed invoiced amounts
within forty [*] days after the date of such invoice. 7.6 Observation by Biogen.
Before the completion of the Manufacturing Technology Transfer with respect to
Products that Specifically Bind to a given Collaboration Target, Sangamo will
provide Biogen with the opportunity, upon Biogen’s reasonable request during
normal business hours, to observe the Manufacturing processes and procedures for
such Products (e.g., review assays, batch records, and release processes and
procedures) for the purpose of enabling Biogen (or a CMO designated by Biogen)
to Manufacture such Products pursuant to Section 7.7 (Manufacturing Technology
Transfer). If Sangamo utilizes a CMO for the Manufacture of any Product, then
Sangamo will take all reasonable actions, including entering into a three party
agreement with Biogen and such CMO, to enable Biogen to exercise its rights
under Section 7.1 (General) and this Section 7.6 (Observation by Biogen). 7.7
Manufacturing Technology Transfer. (a) In addition to the initial technology
transfer set forth in Section 5.3 (Technology Transfer and Assistance) and
subject to the remainder of this Section 7.7 (Manufacturing Technology
Transfer), upon Biogen’s request with respect to a Product that Sangamo is
Manufacturing pursuant to Section 7.2 (Sangamo Supply Obligations) at any time
and upon reasonable advance notice to Sangamo, Sangamo will work with Biogen to
transfer to Biogen or one of its CMOs (i) all Sangamo Manufacturing Know-How
that is [*], to the extent not previously transferred to Biogen under this
Agreement, by providing copies or samples of relevant 54 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7061.jpg]
Confidential documentation, materials and other embodiments of any such Sangamo
Manufacturing Know- How (including research cell banks and master cell banks)
and by making available its qualified technical personnel on a reasonable basis
to consult with Biogen with respect to such Know-How, and (ii) any materials (as
well as any intermediates and impurities of such materials) used by Sangamo or
its Affiliates or subcontractors in the Manufacture of such Product, including
any Materials, intermediates and impurities for such Product (for each Product,
the “Manufacturing Technology Transfer”). (b) Regardless of whether to Biogen
itself or its CMO, for each of the first three Products for which Sangamo is
responsible for the Manufacture and supply of the Clinical Trial Material for
the first Phase 1 Clinical Trial as set forth under clause (iii) of Section
7.2(a), Sangamo shall provide one (1) Manufacturing Technology Transfer, which
shall be for the Manufacture of GMP-grade Product, unless Biogen requests such
Manufacturing Technology Transfer before the GMP-grade Manufacturing process is
complete, in which case Sangamo shall only be required to provide such requested
Manufacturing Technology Transfer of the Manufacturing process as it exists at
the time of such transfer and shall not thereafter be required to perform a
Manufacturing Technology Transfer for any GMP-grade Clinical Trial Material for
any Product that Specifically Binds to such Collaboration Target. (c) For all
Products (that contain Therapeutic Candidates) other than the first three
Products, Sangamo shall only be required to provide one (1) Manufacturing
Technology Transfer for such research grade Product. (d) Each such Manufacturing
Technology Transfer will be conducted pursuant to and will be subject to a
written plan developed by the Parties (through the JMC) in good faith at least
[*] days prior to the anticipated commencement of such Manufacturing Technology
Transfer, the purpose of which plan will be to ensure the complete and timely
transfer of such Sangamo Manufacturing Know-How and Materials in a manner that
is consistent with then-current and reasonable internal technology transfer
corporate standards (or equivalent policy) of Biogen and each such plan will
include the internal costs (at the FTE Rate) and out-of-pocket costs to be
incurred in the performance of the activities set forth under such plan. The JMC
will submit each such plan to the JSC to review, discuss and determine whether
to approve. Without limiting the foregoing, in connection with the development
of each plan for a Manufacturing Technology Transfer, Sangamo will identify to
Biogen any Third Party Intellectual Property or any Materials used by Sangamo in
the performance of the Sangamo Manufacturing Activities that may contain
restrictions or conditions applicable to the use of such Third Party Materials
or Intellectual Property by or on behalf of Biogen. If requested by Biogen,
Sangamo will use reasonable efforts to facilitate Biogen’s access to or right to
use or have used any such Materials or Intellectual Property. (e) In accordance
with Section 5.4 (Support Costs), Biogen shall reimburse Sangamo for all costs
and expenses incurred by Sangamo to perform each Manufacturing Technology
Transfer to the extent in accordance with the written plan for such
Manufacturing Technology Transfer, including both internal costs (at the FTE
Rate) and documented out-of- pocket costs (including any technology transfer fee
or license fee charged by the CMOs), except 55 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7062.jpg]
Confidential that [*]. Sangamo may invoice Biogen for such costs so incurred in
accordance with this Section 7.7(e), and Biogen will pay the undisputed invoiced
amounts within [*] days after the date of such invoice. (f) Upon Biogen’s
request, Sangamo shall introduce Biogen to Sangamo’s CMOs and reasonably
cooperate with Biogen in its negotiation with such CMOs regarding technology
transfer and supply of the Products by such CMO directly to Biogen. (g) After
completion of Manufacturing Technology Transfer for a Product, Biogen shall be
solely responsible for and have sole control and decision-making with respect to
the Manufacture and supply of such Product. 7.8 Restrictions on Sublicenses to
Manufacturing Technology. Notwithstanding any provision to the contrary set
forth herein, on a Collaboration Target-by-Collaboration Target basis, the
license granted to Biogen pursuant to Section 2.1(a)(i) shall not include a
sublicense under any Patent Rights or Know-How licensed to Sangamo pursuant to
[*] unless and until Sangamo conducts a Manufacturing Technology Transfer
pursuant to Section 7.7 (Manufacturing Technology Transfer) with respect to a
Product that Specifically Binds to such Collaboration Target and that includes a
transfer of such Patent Rights or Know-How licensed to Sangamo pursuant to such
agreement, as applicable. At such time Schedule 2.4 shall thereafter include the
terms and conditions set forth on Schedule 7.8 ([*] Provisions) for purposes of
this Agreement. 7.9 Sangamo Manufacturing Support. Without limiting the
generality of Section 5.7 (Assistance), the Parties understand and agree
following the Manufacturing Technology Transfer contemplated by Section 7.7
(Manufacturing Technology Transfer) it may be necessary for Biogen from time to
time to seek assistance and cooperation from Sangamo in connection with the
Manufacture of Products, including with respect to scale-up activities. Sangamo
will use reasonable efforts to provide any such assistance and cooperation
reasonably requested by Biogen following the completion of each Manufacturing
Technology Transfer. Sangamo may invoice Biogen for the internal costs (at the
FTE Rate) and documented out-of-pocket costs incurred in connection with
providing such assistance and cooperation solely to the extent provided under
Section 5.4 (Support Costs). ARTICLE 8 COMMERCIALIZATION 8.1 General. Subject to
the terms and conditions of this Agreement, Biogen shall have sole control over
and decision-making authority with respect to, at its sole cost and expense, the
Commercialization of Products in the Field throughout the Territory, including:
(a) developing and executing a commercial launch and pre-launch plan for each
Product; (b) negotiating with applicable Governmental Authorities regarding the
price and reimbursement status of each Product; (c) marketing and promotion; (d)
booking sales and distribution and performance of related services; (e) handling
all aspects of order processing, invoicing and collection, inventory and
receivables; (f) providing customer support; and (g) ensuring its practices and
procedures relating to the marketing and promotion of the Products comply with
applicable Law. 56 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7063.jpg]
Confidential 8.2 Commercial Diligence. Following receipt of Regulatory Approval
for the first Product directed to a Collaboration Target in a particular country
or jurisdiction, Biogen shall (by itself or with or through its Affiliates or
Sublicensees) use Commercially Reasonable Efforts to Commercialize in the
Therapeutic Field at least one Product directed to each such Collaboration
Target in such country or jurisdiction; provided that the Parties acknowledge
and agree that in some countries or jurisdictions, based on the size of the
market or other relevant commercialization factors, Commercially Reasonable
Efforts might not require Commercialization of the Product in such country or
jurisdiction and, provided, further, that in determining compliance with this
Section 8.2 (Commercial Diligence), overall level of efforts to Commercialize
such Product in the Territory as a whole will be considered. Except as set forth
in this Section 8.2 (Commercial Diligence), Biogen will have no other diligence
obligations under this Agreement to Commercialize any Products. With respect to
any material breach of Biogen’s diligence obligations under this Section 8.2
(Commercial Diligence), [*], Sangamo shall have the right to [*] terminate this
Agreement with respect to the applicable Terminated Product or Terminated Region
in accordance with Section 12.2(b) (Termination for Material Breach) [*]. 8.3
Commercialization Reports. During the Royalty Term for each Product, for so long
as Biogen or its Affiliates or Sublicensees are Commercializing such Product,
Biogen shall keep Sangamo reasonably informed as to the progress and results of
its and its Affiliates’ and Sublicensees’ Commercialization of such Products on
a [*] basis by providing to Sangamo a reasonably detailed summary regarding the
status of the Commercialization activities of Biogen and its Affiliates and
Sublicensees with respect to such Product, including a summary of the
Commercialization activities performed since the last such Commercialization
report and the planned future Commercialization activities and the anticipated
dates of achievement of any commercial Milestone Events. Any reports delivered
under this Section 8.3 (Commercialization Reports) will be Biogen’s Confidential
Information under this Agreement. Upon Sangamo’s reasonable request and no more
frequently than [*], the Parties will schedule either an in person meeting or
teleconference to discuss the status, progress and results of such
Commercialization activities, and during such meeting or teleconference, Biogen
shall promptly respond to Sangamo’s reasonable questions or requests for
additional information relating to such Commercialization activities. 8.4
Trademarks. Biogen shall have the right to brand the Products using Trademarks
it determines appropriate, which may vary by country or within a country. Biogen
shall own all rights in such Trademarks and may register and maintain such
Trademarks in the countries and regions that it determines, at Biogen’s cost and
expense. ARTICLE 9 FINANCIAL PROVISIONS 9.1 Upfront Payment and Equity
Investment. (a) Biogen shall pay to Sangamo a one-time upfront payment of one
hundred twenty five million Dollars ($125,000,000) (the “Upfront Payment”)
within thirty (30) days after the Effective Date. 57 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7064.jpg]
Confidential (b) Concurrently with the execution of this Agreement, BIMA and
Sangamo shall enter into the Stock Purchase Agreement, pursuant to which BIMA
shall purchase from Sangamo, and Sangamo shall sell to BIMA newly issued shares
of common stock of Sangamo on the terms and conditions set forth therein. 9.2
Collaboration Target Selection Fee. If Biogen nominates as a Collaboration
Target a Target that (a) would not be one of the four (4) Initial Targets in
accordance with Section 4.7 (Selection of Collaboration Targets) and (b) would
not be a Replacement Target, then following the JSC’s approval of the Research
Plan for such Target (or at an earlier time upon Biogen’s election in accordance
with Section 4.7(g) (Research Plans for New Collaboration Targets)), Biogen
shall pay to Sangamo a one-time, payment of (i) [*] if Sangamo provided to
Biogen a Data Package for such Target pursuant to Section 4.7(e) (Data Packages)
or (ii) [*] if Sangamo did not provide to Biogen a Data Package for such Target
pursuant to Section 4.7(e) (Data Packages) (each such payment, in the case of
(i) and (ii), a “Collaboration Target Selection Fee”). Biogen will pay such
Collaboration Target Selection Fee no later than [*] days following Biogen’s
receipt of an undisputed invoice therefor, which invoice Sangamo may not provide
to Biogen unless and until (A) the JSC so approve the Research Plan for such
Collaboration Target in accordance with Section 4.7(g) (Research Plans for New
Collaboration Targets) or (B) Biogen requests in writing to pay such
Collaboration Target Selection Fee prior to the date on which the Parties so
approve such Research Plan in accordance with Section 4.7(g) (Research Plans for
New Collaboration Targets). 9.3 Milestone Payments. (a) Milestone Events.
Subject to the remainder of this Section 9.3(a) (Milestone Payments), on a
Collaboration Target-by-Collaboration Target basis, Biogen shall pay to Sangamo
the payments set forth in Table 9.3(a) below (each, a “Milestone Payment”)
one-time upon the first occurrence of the applicable event listed below (each a
“Milestone Event”) by the first Product directed toward each Collaboration
Target, as applicable depending on the identity of such Collaboration Target:
Table 9.3(a) Milestone Event Milestone Payment Collaboration Tau Targets other
than Tau [*] [*] [*] (One page omitted) (b) Milestone Conditions. (i) Each
Milestone Payment shall be due and payable only once for each Collaboration
Target, upon the first achievement thereof by a Product directed toward such 58
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7065.jpg]
Confidential Collaboration Target, regardless of how many times such Milestone
Event is achieved or the number of Products that achieve such Milestone Event.
(ii) Each Milestone Payment shall be due and payable irrespective of whether
such Milestone Event is achieved by Biogen or its Affiliates or Sublicensees.
(iii) If one or more Milestone Events are skipped for a Product directed to a
particular Collaboration Target, then subject to Section 9.3(b)(viii), such
skipped Milestone Event(s) will be deemed achieved and payable upon the first
achievement of the subsequent Milestone Event by a Product directed toward the
same Collaboration Target, except that a Milestone Event in one country or
jurisdiction will not be deemed to be achieved and payable solely because a
subsequent Milestone Event was achieved in a different country or jurisdiction
(e.g., [*] of a Product in [*] will not be deemed to trigger a Milestone Payment
for [*] of such Product in [*] if such [*] of such Product has not yet occurred
in [*]). In addition, if Biogen or any of its Affiliates or Sublicensees [*] for
the first Product directed to a given Collaboration Target prior to paying the
Milestone Payment due upon achievement of Milestone Event [*] in Table 9.3(a)
above, then the Milestone Payment that would have been due upon achievement of
Milestone Event [*] shall become due and payable in accordance with Section
9.3(c) (Notice and Payment). (iv) If Biogen or its Affiliates or Sublicensees
achieve all Milestone Events (regardless of the number of times such events
occur or the number of Products that trigger such event), then the maximum
amount payable by Biogen with respect to Products directed to Tau is [*], and
the maximum amount payable by Biogen with respect to Products directed toward
any other Collaboration Target is [*] for such Collaboration Target. (v) If a
Reserved Target is selected by Biogen as a Collaboration Target, and [*] such
Collaboration Target is [*], then the Milestone Payments for achievement of
Milestone Events [*] shall be [*] unless and until [*]. (vi) For the Sales
Milestone Payment, the Net Sales of all Products directed to the same
Collaboration Target shall be aggregated together for each Calendar Year. (vii)
If [*] is not [*] but is later [*], then for purposes of determining whether
Milestone Event [*] or Milestone Event [*] (as applicable) has been triggered,
the [*] shall be deemed to occur as of the date of [*]. (viii) Notwithstanding
any provision in this Agreement to the contrary, the maximum amount payable by
Biogen with respect to Products directed toward any Collaboration Target as a
result of Milestone Event [*] and Milestone Event [*] for such Collaboration
Target is [*] for Products directed to Tau and [*] for Products directed to any
other Collaboration Target. In the event Milestone Event [*] for a Collaboration
Target has been achieved prior to the achievement of Milestone Event [*] for
such Collaboration Target, then the Milestone Payment paid by Biogen due upon
the achievement of Milestone Event [*] for such Collaboration Target shall be
creditable against the Milestone Payment due upon achievement of Milestone Event
[*] for such Collaboration Target. In the event Milestone Event [*] for a 59 [*]
= Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7066.jpg]
Confidential Collaboration Target has been achieved prior to Milestone Event [*]
for such Collaboration Target, then no Milestone Payment shall be due for
achievement of Milestone Event [*] for such Collaboration Target. (c) Notice and
Payment. (i) For Milestone Events [*] through [*], Biogen will notify Sangamo in
writing of the achievement by Biogen or its Affiliates or Sublicensees of such
Milestone Event no later than [*] days after Biogen becomes aware of the
achievement thereof. Following the earlier of (A) such notification by Biogen or
(B) any public announcement that such Milestone Event has been achieved, Sangamo
will provide Biogen with an invoice for the corresponding Milestone Payment, and
Biogen will pay to Sangamo such Milestone Payment no later than [*] days after
its receipt of invoice for such Milestone Payment. (ii) For the Sales Milestone
Payment, Biogen will notify Sangamo in writing of the achievement by Biogen or
its Affiliates or Sublicensees of such Sales Milestone Payment no later than [*]
days after the end of the Calendar Year in which the Sales Milestone Payment is
payable. Thereafter, Sangamo will provide Biogen with an invoice for the Sales
Milestone Payment, and Biogen will pay to Sangamo the Sales Milestone Payment no
later than [*] days after its receipt of invoice for the Sales Milestone
Payment. 9.4 Royalty Payments. (a) Royalty Rates. Subject to the remainder of
this Section 9.4 (Royalty Payments), on a Collaboration Target-by-Collaboration
Target basis, Biogen shall make quarterly royalty payments to Sangamo on the
worldwide Net Sales of all Products directed to a given Collaboration Target
that are sold by Biogen and its Affiliates and Sublicensees, as calculated by
multiplying the applicable royalty rate set forth in Table 9.4 below for the
applicable Collaboration Target by the corresponding amount of incremental
annual worldwide Net Sales of such Products in the applicable Calendar Year.
Table 9.4 For that portion of worldwide Net Sale in a Royalty Rate for the
Applicable Calendar Year of all Products Directed to a Given Collaboration
Target Collaboration Target: Collaboration Tau Targets other than Tau 1) Less
than or equal to [*] [*] [*] 2) Greater than [*] [*] [*] but less than or equal
to [*] 3) Greater than [*] [*] [*] but less than or equal to [*] 60 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7067.jpg]
Confidential 4) Greater than [*] [*] [*] (b) Aggregation of Net Sales. For the
purposes of determining the applicable royalty tier set forth above in Table
9.4, the Net Sales of all Products that are directed to the same Collaboration
Target shall be aggregated together. (c) Royalty Term. Biogen’s royalty payment
obligations under Section 9.4(a) (Royalty Rates) shall commence in a country
upon the First Commercial Sale of a Product to a Third Party (other than a
Sublicensee) for distribution, use or consumption in a country and shall expire,
on a Product-by-Product and country-by-country basis, upon the latest of: (i)
the tenth (10th) anniversary of such First Commercial Sale of such Product in
such country; (ii) the expiration of the last-to-expire Valid Claim within the
Licensed Patent Rights or Joint Patent Rights that Covers [*] (to the extent
[*]of the Product) of such Product in such country (collectively, “Royalty
Bearing Patent Rights”); and (iii) the expiration of all Regulatory Exclusivity
for such Product in such country (the “Royalty Term”). (d) Royalty Reductions.
(i) Loss of Patent Coverage. If a Product is sold in a country in the Territory
during the applicable Royalty Term at a time when there is no Valid Claim within
the Royalty Bearing Patent Rights that Covers [*] (to the extent [*] of the
Product) of such Product in such country, then the royalty rates payable by
Biogen pursuant to Section 9.4(a) (Royalty Rates) for such Product in such
country during such time shall be reduced by [*], subject to Section 9.4(d)(iv)
(Cumulative Adjustments). (ii) Biosimilar Competition. If, on a
Product-by-Product, Calendar Quarter-by-Calendar Quarter and country-by-country
basis, there is (A) a sale of one or more Biosimilar Products with respect to a
Product in a country and (B) [*] decrease in revenue for Biogen on sales of such
Product to Third Party purchasers (including Third Party Distributors) in any
given Calendar Quarter as compared to the average revenue received by Biogen on
sales of such Product during the immediately preceding [*]Calendar Quarters,
then the royalty rates payable by Biogen pursuant to Section 9.4(a) (Royalty
Rates) for such Product in such country shall be reduced by [*] for the
remainder of the Royalty Term for such Product in such country, subject to
Section 9.4(d)(iv) (Cumulative Adjustments). (iii) Third Party Patent Rights. If
Biogen obtains a license or otherwise acquires rights (including [*]) to any
Patent Right (or Know-How licensed or otherwise acquired with such Patent
Rights) owned or controlled by a Third Party that [*] of a Product in a country
in the Territory (or, solely with respect to [*] a Product in a country in the
Territory), then Biogen shall have the right to deduct from any royalty payment
that would otherwise have been due pursuant to this Section 9.4 (Royalty
Payments) with respect to such Product in such country in a particular Calendar
Quarter up to [*] of the [*] paid by Biogen to such Third Party pursuant to such
agreement in respect of such Product in such country during such Calendar
Quarter, subject to Section 9.4(d)(iv) (Cumulative Adjustments). 61 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7068.jpg]
Confidential (iv) Cumulative Adjustments. Notwithstanding the reductions set
forth in Section 9.4(d)(i) (Loss of Patent Coverage) through Section 9.4(d)(iii)
(Third Party Patent Rights), in no event shall the operation of such reductions,
individually or in combination, reduce the royalty payments paid to Sangamo with
respect to any Product in the Territory in any Calendar Quarter to less than[*]
of the royalty payments that would otherwise have been due pursuant to Section
9.4(a) (Royalty Rates). Biogen may carry forward any such reductions permitted
under Section 9.4(d)(i) (Loss of Patent Coverage) through Section 9.4(d)(iii)
(Third Party Patent Rights) that are incurred or accrued in a Calendar Quarter
but are not applied against royalties due to Sangamo in such Calendar Quarter as
a result of the foregoing floor and apply such amounts against royalties due to
Sangamo in any subsequent Calendar Quarter (subject to the minimum floor set
forth in this Section 9.4(d)(iv) (Cumulative Adjustments)) until the amount of
such reduction has been fully applied against royalties due to Sangamo. (e)
Reports and Payment. Within [*] days after each Calendar Quarter, commencing
with the Calendar Quarter during which any Net Sales of any Products are made
anywhere in the Territory, Biogen will deliver a report to Sangamo specifying on
a Product-by- Product and country-by-country basis: (i) the amount of gross
sales of the Products in the relevant Calendar Quarter, (ii) Net Sales in the
relevant Calendar Quarter; (iii) to the extent such Net Sales include sales not
denoted in U.S. Dollars, a summary of the current exchange rate methodology then
in use by Biogen, (iv) a calculation of any adjustments to such royalties under
Section 9.4(d) (Royalty Reductions) and (v) a calculation of the final royalties
payable to Sangamo on such Net Sales. All royalty payments due under this
Section 9.4 (Royalty Payments) for each Calendar Quarter will be due and payable
within [*] days after the end of each Calendar Quarter. Biogen’s or its
representatives’ reports delivered to Sangamo under this Section 9.4(e) (Reports
and Payment) will be Biogen’s Confidential Information for purposes of this
Agreement. 9.5 Payment Allocations. With respect to the Upfront Payment, BIG
will pay [*] of such amount in consideration of the rights granted outside of
the U.S. and BIMA will pay [*] of such amount in consideration of the rights
granted in the U.S. With respect to the Collaboration Target Selection Fees, BIG
will pay a percentage of each such amount in consideration of the rights granted
outside of the U.S. and BIMA will pay a percentage each such amount in
consideration to the rights granted in the U.S., such percentages, in each case,
to be determined by Biogen at the time at which such amounts are due. BIG will
pay the Ex-U.S. Milestone Payments when such amounts become due and payable in
accordance with Section 9.3(a) (Milestone Payments) and BIMA will pay the U.S.
Milestone Payments when such amounts become due and payable in accordance with
Section 9.3(a) (Milestone Payments). BIMA will pay the portion of the Sales
Milestone Payment based on the pro rata allocation of the Calendar Year Net
Sales attributable to sales of the applicable Product in the U.S. and BIG will
pay the portion of the Sales Milestone Payment based on the pro rata allocation
of the Calendar Year Net Sales attributable to sales of the applicable Product
outside of the U.S. With respect to all Milestone Payments that are not Ex-U.S.
Milestone Payments, U.S. Milestone Payments or the Sales Milestone Payment, BIG
will pay a percentage of each such amount in consideration of the rights granted
outside of the U.S. and BIMA will pay a percentage each such amount in
consideration to the rights granted in the U.S., such percentages, in each case,
to be determined by Biogen at the time in which such amounts are due. 62 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7069.jpg]
Confidential 9.6 Currency; Exchange Rate. All amounts payable and calculations
under this Agreement shall be in Dollars. All payments to be made by one Party
to the other Party under this Agreement shall be made in Dollars by bank wire
transfer in immediately available funds to a bank account designated by written
notice from such other Party. The rate of exchange to be used in computing the
amount of currency equivalent in Dollars shall be the rate of exchange utilized
by Biogen in its worldwide accounting system and calculated in accordance with
GAAP consistently applied. 9.7 Late Payments; Refunds. Except as otherwise
permitted under this Agreement, any undisputed payments or portions thereof due
hereunder will be non-refundable and non- creditable. Any undisputed payments or
portions thereof due hereunder that are not paid when due will accrue interest
from the date due until paid at a per-annum rate of [*] over the then-current
prime rate reported in The Wall Street Journal or the maximum rate allowable
under applicable Law, whichever is lower. Each Party shall promptly notify the
other Party regarding any invoice or payment dispute and the Parties shall
diligently work in good faith to timely resolve any such disputes. 9.8 Tax. (a)
Duties on [*]. [*] will pay all duties, levies, tariffs and similar charges
arising as a result of the [*] (together “Duties”) however designated, arising
from [*] by or on behalf of [*], including those imposed as a result of the [*].
(b) VAT. (i) All payments or amounts due under this Agreement, whether monetary
or non-monetary, are exclusive of VAT and their equivalents. Any Party receiving
a supply under this Agreement will pay any such VAT that is properly chargeable
on such supply and accountable to a tax authority by the other Party in addition
to, and at the same time as payment of, any amounts due under this Agreement.
Where the prevailing legislation requires a VAT reverse charge, the receiving
Party will correctly account for VAT in respect of the services received. The
supplying Party will provide a tax invoice (or equivalent document) to support
the charge (including a reverse charge) to VAT. For the avoidance of doubt, the
Parties shall generally issue invoices in accordance with prevailing VAT
legislation and irrespective of whether sums or consideration may be netted for
settlement purposes. (ii) Any supply of goods or services under this Agreement
shall be taxed in accordance with the prevailing VAT legislation. All Parties
will reasonably cooperate to enable the use of any VAT exemptions, suspensions
or other reliefs to the extent reasonably practicable. (iii) Where [*] makes a
supply to [*] in respect of which [*] is required to account for VAT to a tax
authority [*] (other than as a result of any taxable presence or establishment,
as applicable, of [*] in a particular jurisdiction for VAT purposes) and this is
paid by [*] in accordance with (i) above, [*] shall take all reasonable steps to
recover any such VAT (including registering for VAT where legally permissible
and submitting regular claims). [*] shall provide all information that [*]
reasonably requests in respect of its supply to [*] to assist [*]in 63 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7070.jpg]
Confidential recovering such VAT. If such VAT cannot legally be so recovered,
then, [*] shall [*] any and all [*] or where necessary, [*] these amounts and
[*] such amounts within [*]days following [*] thereof. (c) Withholding Taxes.
Except as otherwise provided under this Agreement, in the event any payments
made by one Party to another Party pursuant to this Agreement are subject to
withholding taxes under the laws or regulation of any jurisdiction, the payor
shall deduct and withhold the amount of such taxes to the extent required by
applicable Laws. Notwithstanding the foregoing, the Parties acknowledge and
agree that as of the Execution Date of this Agreement and under applicable Laws,
no withholding tax is applicable to payments made by one Party to the other
Party pursuant to this Agreement. (d) Tax Cooperation. To the extent that Biogen
is required to deduct and withhold taxes on any payments under this Agreement,
Biogen shall pay the amounts of such taxes to the proper Governmental Authority
in a timely manner and promptly transmit to Sangamo an official tax certificate
or other evidence of such withholding sufficient to enable Sangamo to claim such
payments of taxes. Biogen shall request from Sangamo any tax forms that may be
reasonably necessary in order for Biogen not to withhold tax or to withhold tax
at a reduced rate under an applicable bilateral income tax treaty. Sangamo shall
use reasonable efforts to provide any such tax forms to Biogen at least [*] days
prior to the due date for any payments for which Sangamo desires that Biogen
apply a reduced withholding rate. Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by Law, of
withholding taxes, VAT, or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding tax or VAT. (e) Biogen Withholding Tax Action. Notwithstanding
any provision in this Agreement to the contrary, if an action taken by Biogen
(including any assignment (including pursuant to Section 16.2 (Assignment)), any
sublicense of its rights or obligations under this Agreement, a change in tax
residency of BIG or BIMA, or payments arise or are deemed to arise through a
breach of this Agreement by Biogen, any transfer or payment obligations
hereunder, or any failure to comply with applicable Laws or filing or record
retention requirements) leads to the imposition of withholding tax liability on
payment to Sangamo that would not have been imposed in the absence of such
action (each, a “Biogen Withholding Tax Action”), then the sum payable by Biogen
(in respect of which such deduction or withholding is required to be made) shall
be increased by the amount necessary to ensure that Sangamo receives an amount
equal to the amount it would have received had no Biogen Withholding Tax Action
occurred. Any payments due to Sangamo pursuant to this section shall promptly be
paid by Biogen upon request from Sangamo. 9.9 Records and Audit. Each Party
shall maintain complete and accurate records in sufficient detail to permit the
other Party to confirm the accuracy of the amount of Research Costs subject to
sharing or reimbursement, royalty payments, Manufacturing Costs, achievement of
sales milestones and other amounts payable under this Agreement. Upon reasonable
prior notice, such records shall be open during regular business hours for a
period of [*] years from the creation of individual records for examination by
an independent certified public accountant selected by the auditing Party and
reasonably acceptable to the audited Party for the sole purpose of verifying for
64 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7071.jpg]
Confidential the auditing Party the accuracy of the financial reports furnished
by the audited Party pursuant to this Agreement or of any payments made, or
required to be made, by or to the audited Party pursuant to this Agreement. Such
audits may occur no more often than once each Calendar Year and will be limited
to the pertinent books and records for any Calendar Year ending not more than
[*]months before the date of the request. Such auditor shall not disclose the
audited Party’s Confidential Information to the auditing Party, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by the audited Party or the amount of payments to or by the
audited Party under this Agreement. Any undisputed amounts shown to be owed but
unpaid, or overpaid and in need of refund, shall be paid or refunded (as the
case may be) within [*] days after the accountant’s report. If the audited Party
is the Party that is required to make such additional payment or refund, then
the audited Party shall also pay interest (as set forth in Section 9.7) (Late
Payments) from the original due date (unless challenged in good faith by the
audited Party). The auditing Party shall bear the full cost of such audit unless
such audit reveals an overpayment to, or an underpayment by, the audited Party
that resulted from a discrepancy in the financial report provided by the audited
Party for the audited period, which underpayment or overpayment is more than [*]
of the amount set forth in such report, in which case the audited Party shall
reimburse the auditing Party for the costs for such audit. ARTICLE 10
INTELLECTUAL PROPERTY RIGHTS 10.1 Ownership of Inventions. (a) By Inventorship.
Except as set forth in Section 10.1(b) (Assignment by Biogen) and Section
10.1(c) (Assignment by Sangamo) below, ownership of all Inventions shall be
based on inventorship, as determined in accordance with the Laws of inventorship
in the United States. and (i) each Party shall solely own any Inventions made
solely by its and its Affiliates’ and Sublicensees’ employees, agents, or
independent contractors and (ii) the Parties shall jointly own any Inventions
that are made jointly by employees, agents or independent contractors of one
Party and its Affiliates and sublicensees together with employees, agents, or
independent contractors of the other Party and its Affiliates and sublicensees.
Except to the extent either Party is restricted by the licenses granted to the
other Party under this Agreement, each Party shall be entitled to practice,
license (through multiple tiers), assign and otherwise exploit the Joint
Technology [*] in all countries and jurisdictions without the duty of accounting
or seeking consent from the other Party. Each Party will grant and hereby does
grant to the other Party all further permissions, consents and waivers with
respect to, and all licenses under, the Joint Technology, throughout the world
necessary to provide the other Party with full rights of use and Exploitation of
the Joint Technology. (b) Assignment by Biogen. (i) Assignment. Notwithstanding
Section 10.1(a) (By Inventorship), Sangamo shall solely own all [*] Technology
and shall own a joint and undivided interest in and to all [*] Technology.
Biogen shall and hereby does assign and transfer to Sangamo, without additional
consideration, (A) all rights, title and interests in and to [*] Technology and
(B) a joint 65 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7072.jpg]
Confidential and undivided interest in and to all [*] Technology, and Sangamo
hereby accepts such assignment. All [*] Know-How shall be deemed Sangamo’s
Confidential Information (and not the Confidential Information of Biogen) and
all [*] Know-How shall be deemed the Confidential Information of both Parties.
(ii) Covenants in Support of Assignment. Biogen will take (and cause its
Affiliates and Sublicensees, and their respective employees, agents, and
contractors to take) such further actions reasonably requested by Sangamo to
evidence such assignment and to assist Sangamo in obtaining Patent Rights and
other Intellectual Property protection for Inventions within the [*] Technology,
including executing further assignments, consents, releases, and other
commercially reasonable documentation and providing good faith testimony by
affidavit, declaration, in-person, or other proper means in support of any
effort by Sangamo to establish, perfect, defend, or enforce its rights in any
[*] Technology through prosecution of governmental filings, regulatory
proceedings, litigation, and other means, including through the filing,
prosecution, maintenance and enforcement of the Patent Rights included in the
[*] Technology. Biogen will obligate its Affiliates, Sublicensees, and
Subcontractors to assign all [*] Technology to Biogen (or directly to Sangamo)
so that Biogen can comply with its obligations under this Section 10.1(b)
(Assignment by Biogen), and Biogen will promptly obtain such assignment. Without
limitation, Biogen will cooperate with Sangamo if Sangamo applies for U.S. or
foreign patent protection for Inventions within the [*] Technology and will
obtain the cooperation of the individual inventors of any such [*] Technology.
If Biogen is unable to assign any [*] Technology as set forth in Section
10.1(b)(i) (Assignment), then Biogen hereby grants and agrees to grant to
Sangamo a royalty-free, fully paid-up, worldwide, exclusive, perpetual,
irrevocable license (with the right to grant sublicenses through multiple tiers)
under such [*] Technology for any and all purposes. (c) Assignment by Sangamo.
(i) Assignment. Notwithstanding Section 10.1(a) (By Inventorship), Biogen shall
solely own all [*] Technology and shall own a joint and undivided interest in
and to all [*] Technology. Sangamo shall and hereby does assign and transfer to
Biogen, without additional consideration, (A) all rights, title and interests in
and to [[*] Technology and (B) a joint and undivided interest in and to all [*]
Technology, and Biogen hereby accepts such assignment. All [*] Know-How shall be
deemed Biogen’s Confidential Information (and not the Confidential Information
of Sangamo). (ii) Covenants in Support of Assignment. Sangamo will take (and
cause its Affiliates and Sublicensees, and their respective employees, agents,
and contractors to take) such further actions reasonably requested by Biogen to
evidence such assignment and to assist Biogen in obtaining Patent Rights and
other Intellectual Property protection for Inventions within the [*] Technology,
including executing further assignments, consents, releases, and other
commercially reasonable documentation and providing good faith testimony by
affidavit, declaration, in-person, or other proper means in support of any
effort by Biogen to establish, perfect, defend, or enforce its rights in any [*]
Technology through prosecution of governmental filings, regulatory proceedings,
litigation, and other means, including through the filing, 66 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7073.jpg]
Confidential prosecution, maintenance, and enforcement of the [*]Patent Rights.
Sangamo will obligate its Affiliates, Sublicensees, and Subcontractors to assign
all [*] Technology to Sangamo (or directly to Biogen) so that Sangamo can comply
with its obligations under this Section 10.1(c) (Assignment by Sangamo), and
Sangamo will promptly obtain such assignment. Without limitation, Sangamo will
cooperate with Biogen if Biogen applies for U.S. or foreign patent protection
for Inventions within the [*] Technology and will obtain the cooperation of the
individual inventors of any such [*] Technology. If Sangamo is unable to assign
any [*] Technology, then Sangamo hereby grants and agrees to grant to Biogen a
royalty-free, fully paid- up, worldwide, exclusive, perpetual, irrevocable
license (with the right to grant sublicenses through multiple tiers) under such
[*] Technology for any and all purposes. (d) Unauthorized Inventions. (i)
Assignment. Notwithstanding anything to the contrary set forth herein, in the
event either Party (the “Unauthorized Inventing Party”) or its Affiliates,
licensees, Sublicensees, Subcontractors, employees, agents or independent
contractors or any Person contractually required to assign or license
intellectual property rights to such Party or any Affiliate of such Party,
discovers, generates, conceives or reduces to practice any Know-How through use
or practice of Know-How or Patent Rights licensed to such Party pursuant to
Section 2.1(a) or Section 2.2, as applicable, by the other Party (the “Licensor
Party”) outside of the scope of such license grant and in breach of this
Agreement (each, an “Unauthorized Invention”), then the Licensor Party shall own
all such Unauthorized Inventions. With respect to each Unauthorized Invention,
the applicable Unauthorized Inventing Party shall and hereby does assign and
transfer to the applicable Licensor Party, without additional consideration, all
rights, title and interests in and to such Unauthorized Invention, such Licensor
Party hereby accepts such assignment and such Unauthorized Intention shall be
deemed such Licensor Party’s Confidential Information (and not the Confidential
Information of the Unauthorized Inventing Party). (ii) Covenants in Support of
Assignment. With respect to each Unauthorized Invention, the applicable
Unauthorized Inventing Party will take (and cause its Affiliates and
Sublicensees, and their respective employees, agents, and contractors to take)
such further actions reasonably requested by the applicable Licensor Party to
evidence such assignment and to assist the Licensor Party in obtaining Patent
Rights and other Intellectual Property protection for such Unauthorized
Invention, including executing further assignments, consents, releases, and
other commercially reasonable documentation and providing good faith testimony
by affidavit, declaration, in-person, or other proper means in support of any
effort by Licensor Party to establish, perfect, defend, or enforce its rights in
such Unauthorized Invention through prosecution of governmental filings,
regulatory proceedings, litigation, and other means, including through the
filing, prosecution, maintenance, and enforcement of Patent Rights that Cover or
otherwise claim such Unauthorized Invention. The Unauthorized Inventing Party
will obligate its Affiliates, Sublicensees, and Subcontractors to assign such
Unauthorized Invention to the Unauthorized Inventing Party (or directly to
Licensor Party) so that the Unauthorized Inventing Party can comply with its
obligations under this Section 10.1(d) (Unauthorized Inventions), and the
Unauthorized Inventing Party will promptly obtain such assignment. Without
limitation, the Unauthorized Inventing Party will cooperate with Licensor Party
if Licensor Party applies for U.S. 67 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7074.jpg]
Confidential or foreign patent protection for such Unauthorized Invention and
will obtain the cooperation of the individual inventors of any such Unauthorized
Invention. If the Unauthorized Inventing Party is unable to assign such
Unauthorized Invention, then the Unauthorized Inventing Party hereby grants and
agrees to grant to Licensor Party a royalty-free, fully paid-up, worldwide,
exclusive, perpetual, irrevocable license (with the right to grant sublicenses
through multiple tiers) under such Unauthorized Invention for any and all
purposes. (e) Disclosure. During the Term, (i) Biogen will promptly disclose to
Sangamo all [*] Know-How and [*] Know-How, (ii) Sangamo will promptly disclose
to Biogen all [*] Know-How, and (iii) each Party will promptly disclose to the
other Party all Inventions within the Joint Know-How and [*] Know-How, in each
case ((i) through (iii)), that it develops or invents, whether solely or jointly
with others (in any event, prior to the filing of any patent application with
respect to such Inventions), including all invention disclosures or other
similar documents submitted to such Party by its or its Affiliates’ employees,
agents, or independent contractors relating thereto. Each Party shall also
respond promptly to reasonable requests from the other Party for additional
information relating to such Inventions. (f) Personnel Obligations. Each
employee, agent or independent contractor of a Party or its respective
Affiliates or Sublicensees performing work under this Agreement shall, prior to
commencing such work, be bound by invention assignment obligations, including:
(i) promptly reporting any invention, discovery, process or other Intellectual
Property; (ii) presently assigning to the applicable Party all of his or her
rights, title and interests in and to any invention, discovery, process or other
Intellectual Property; (iii) cooperating in the Prosecution and Maintenance and
enforcement of any patent and patent application; and (iv) performing all acts
and signing, executing, acknowledging and delivering any and all documents
required for effecting the obligations and purposes of this Agreement. It is
understood and agreed that such invention assignment agreement need not
reference or be specific to this Agreement. 10.2 Patent Prosecution. (a)
Biogen-Prosecuted Patent Rights. (i) As between the Parties, Biogen will have
(A) the sole right, but not the obligation, to control the preparation, filing,
prosecution (including any oppositions, interferences, reissue proceedings,
reexaminations, post-grant proceedings, supplemental examinations, post grant
review proceedings, inter partes review proceedings, patent interference
proceedings, opposition proceedings, derivation proceedings, reissue and
reexamination, maintenance and defense) (such activities collectively, the
“Prosecution and Maintenance”) of the [*] Patent Right Rights and [*] Patent
Rights (such Patent Rights, the “Biogen Sole- Prosecuted Patent Rights”) and (B)
the first right, but not the obligation, to control the Prosecution and
Maintenance and defense [*], of (1) all [*] Patent Rights that [*] that [*] that
are otherwise [*] (irrespective of whether such Know-How Covered or otherwise
claimed by such [*] Patent Right was discovered, generated, conceived or reduced
to practice [*] or [*]), and (2) any [*] Patent Rights[*] (such Patent Rights
described in clause (B), the “Biogen First Right Patent Rights,” and together
with the Biogen Sole-Prosecuted Patent Rights, the “Biogen-Prosecuted 68 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7075.jpg]
Confidential Patent Rights”). Biogen will be the Prosecuting Party with respect
to all Biogen-Prosecuted Patent Rights. Biogen will be responsible for and pay
all future costs and expenses incurred in connection with the Prosecution and
Maintenance of the Biogen-Prosecuted Patent Rights and will keep Sangamo
reasonably informed as to material developments with respect to the preparation,
filing, prosecution, issuance, and maintenance of the Biogen First Right Patent
Rights, including providing to Sangamo notice in advance of abandoning any such
Biogen First Right Patent Rights. In addition, Biogen will provide to Sangamo
drafts of all filings related to any Biogen First Right Patent Rights and will
reasonably incorporate any reasonable comments timely provided by Sangamo with
respect thereto. (ii) If, during the Term, Biogen decides that it is no longer
interested in the Prosecution and Maintenance of a particular Biogen First Right
Patent Right, then it will promptly provide written notice to Sangamo of such
decision at least [*]days prior to any filing or payment due date or any other
due date that requires action in order to avoid loss of rights in connection
with such Patent Right. Sangamo may, upon written notice to Biogen, assume the
Prosecution and Maintenance of such Patent Right at Sangamo’s sole cost and
expense. In such event Sangamo will be responsible for [*] of the costs and
expenses of the Prosecution and Maintenance of such Patent Right, and Sangamo
will thereafter be the “Prosecuting Party” with respect thereto for all purposes
under this Agreement. (b) Sangamo-Prosecuted Patent Rights. (i) As between the
Parties, Sangamo will have (A) the sole right, but not the obligation, to
control the Prosecution and Maintenance of the [*] Patent Rights (other than any
[*]Patent Rights and specifically including [*] Patent Rights and [*]Patent
Rights) (such Patent Rights, the “Sangamo Sole-Prosecuted Patent Rights”), and
(B), the first right, but not the obligation, to control the Prosecution and
Maintenance of [*], the (1) [*]Patent Rights that [*] (irrespective of whether
such Know-How or invention Covered or otherwise claimed by such [*] Patent Right
was discovered, generated, conceived or reduced to practice [*] and (2) any [*]
Patent Rights [*] (such Patent Rights, the “Sangamo First Right Patent Rights,”
and together with the Sangamo Sole-Prosecuted Patent Rights, the
“Sangamo-Prosecuted Patent Rights”) in accordance with this Agreement. Sangamo
will be the Prosecuting Party with respect to all Sangamo-Prosecuted Patent
Rights. Sangamo will be responsible for and pay all future costs and expenses
incurred in connection with the Prosecution and Maintenance of the
Sangamo-Prosecuted Patent Rights and will keep Biogen reasonably informed as to
material developments with respect to the preparation, filing, prosecution,
issuance and maintenance of the Sangamo-Prosecuted Patent Rights and will keep
Biogen reasonably informed as to material developments with respect to the
preparation, filing, prosecution, issuance and maintenance of the Sangamo First
Right Patent Rights, including providing to Biogen notice in advance of
abandoning any such Sangamo First Right Patent Rights. In addition, Sangamo will
provide to Biogen drafts of all filings related to any Sangamo First Right
Patent Rights for Biogen’s review and comment, and Sangamo will reasonably
incorporate any reasonable comments timely provided by Biogen with respect
thereto. (ii) If, during the Term, Sangamo decides that it is no longer
interested in the Prosecution and Maintenance of a particular Sangamo First
Right Patent Right, then it will 69 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7076.jpg]
Confidential promptly provide written notice to Biogen of such decision at least
[*]days prior to any filing or payment due date or any other due date that
requires action in order to avoid loss of rights in connection with such Patent
Right. Biogen may, upon written notice to Sangamo, assume the Prosecution and
Maintenance of such Patent Right at Biogen’s sole cost and expense. In such
event Biogen will be responsible for [*]of the costs and expenses of the
Prosecution and Maintenance of such Patent Right, and Biogen will thereafter be
the “Prosecuting Party” with respect thereto for all purposes under this
Agreement. (c) [*] Patent Rights. As used in this Agreement, “[*] Patent Rights”
means any [*] Patent Rights that (a) [*] and (b) [*]. During the [*] or such
other time as agreed upon by the Parties, [*] will file [*] Patent Right for
[*]. [*] for each Collaboration Target, [*] responsibility for the Prosecution
and Maintenance of all [*] Patent Rights [*] such Collaboration Target. With
respect to any new patent applications within the [*] Patent Rights filed after
[*] that [*], [*] will [*] or [*]. If [*] in the immediately foregoing sentence
and [*] after receipt of notice thereof from [*], then such Patent Right shall
thereafter be deemed a [*] Patent Right for purposes of this Agreement. (d) [*]
Patent Rights. (i) If either Party seeks to file any [*] Patent Rights, then (A)
such Party shall notify the other Party in writing, (B) the Parties will discuss
in good faith to determine whether to file any such Patent Rights and (C) if the
Parties so determine to file any such [*] Patent Rights, then the Parties will
also determine which Party will be the Prosecuting Party with respect to such
Patent Rights and accordingly will control the Prosecution and Maintenance of
such Patent Rights. (ii) If the Parties cannot agree as to (A) whether to file
any [*] Patent Rights that Cover or otherwise claim any [*] Know-How or (B)
which Party will be the Prosecuting Party with respect to such Patent Rights, in
each case ((A) and (B)), within [*] days of a Party’s notice with respect
thereto, then subject to the remainder of this Section 10.2(d) ([*] Patent
Rights): (1) if such [*] Know-How was [*], then [*] shall have final
decision-making authority with respect to the matters described in clauses (A)
and (B) above; (2) if such [*] Know-How was [*], then [*] shall have final
decision-making authority with respect to the matters described in clauses (A)
and (B) above; and (3) if such [*] Know-How was [*], then such disputes shall be
first referred for resolution to the Senior Vice President and Chief
Intellectual Property Counsel of Biogen and the Vice President, Intellectual
Property of Sangamo. If such Persons are unable to resolve such dispute within
[*] days following the date on which such matter was referred to them, then such
dispute shall be referred to the general counsel of each Party for resolution.
If the general counsel of the Parties cannot resolve the dispute within [*] days
following the date on which such matter was referred to them, then either Party
may pursue any and all remedies available under Section 16.8 (Jurisdiction;
Venue). 70 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7077.jpg]
Confidential (iii) Notwithstanding any provision in this Agreement to the
contrary, the Prosecuting Party will provide to the non-Prosecuting Party drafts
of all filings related to any [*] Patent Rights and will incorporate any
reasonable comments from the non-Prosecuting Party related to such filings or
the prosecution or maintenance of any [*] Patent Rights. [*] will be responsible
for [*] the costs and expenses of the Prosecution and Maintenance of all [*]
Patent Rights and the non-Prosecuting Party will pay to the Prosecuting Party
all undisputed amounts set forth in any invoice issued by the Prosecuting Party
for such costs no later than [*] days after the non-Prosecuting Party’s receipt
thereof. If either Party does not bear its share of costs and expenses of the
Prosecution and Maintenance of any [*] Patent Rights, then the non-paying Party
will lose its right to be the Prosecuting Party or to offer comments, in each
case, with respect to such [*] Patent Rights and the other Party will thereafter
be the Prosecuting Party with respect to such [*]Patent Rights and will have
assume the sole rights with respect to the Prosecution and Maintenance of such
Patent Right at its sole cost and expense. (e) Cooperation. The non-Prosecuting
Party will (i) obtain and deliver to the Prosecuting Party any necessary
documents for the Prosecuting Party to exercise its rights to prepare,
prosecute, defend, and maintain all Patent Rights pursuant to this Section 10.2
(Patent Prosecution), (ii) render all signatures that will be necessary in
connection with all such patent filings and (iii) assist the Prosecuting Party
in all other reasonable ways that are necessary for the issuance of those Patent
Rights for which such Prosecuting Party is responsible, as well as for the
Prosecution and Maintenance of such Patent Rights. (f) Coordination in
Prosecution. Notwithstanding Biogen’s right to prepare, file, prosecute and
maintain the Biogen-Prosecuted Patent Rights or Sangamo’s right to prepare,
file, prosecute and maintain the Sangamo-Prosecuted Patent Rights, the Parties
will, and will cause their Affiliates to, cooperate and implement reasonable
patent filing and prosecution strategies (including filing divisionals,
continuations or otherwise) so that, to the extent reasonably feasible [*]
Patent Rights and [*] Patent Rights are pursued [*]. 10.3 Patent Enforcement.
(a) Notification. Each Party will promptly notify the other in the event of any
actual, likely, or suspected infringement of any Biogen-Prosecuted Patent Right,
Sangamo- Prosecuted Patent Right or [*] Patent Right (an “Infringement”),
including any Infringement that arises as a result of the making, using,
offering to sell, selling or importing of a product that [*] (a “Competitive
Infringement”). In addition, each Party will promptly notify the other in the
event such Party becomes aware of any action by a Third Party for a declaration
that any of the Biogen First Right Patent Rights, Sangamo First Right Patent
Rights or [*] Patent Rights (as applicable) are not infringed, are invalid or
unenforceable. In all cases, each Party will provide any available evidence of
such Infringement or other conduct with such notification. (b) Competitive
Infringements. (i) During the Term, Biogen will have (A) the sole right, but not
the obligation, to initiate an infringement or other appropriate suit (an
“Infringement Action”) against any Competitive Infringement with respect to any
Biogen Sole-Prosecuted Patent Rights, (B) the 71 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7078.jpg]
Confidential first right, but not the obligation, to initiate an Infringement
Action against a Competitive Infringement with respect to any Biogen First Right
Patent Rights and any [*] Patent Rights that Biogen is prosecuting pursuant to
Section 10.2(d), in each case ((A) and (B)), at Biogen’s sole discretion and at
Biogen’s sole cost and expense. (ii) During the Term, if Biogen fails to
initiate an Infringement Action against any Competitive Infringement with
respect to any Biogen First Right Patent Rights within [*] days after written
notice of such Competitive Infringement is first provided by a Party under
Section 10.3(b)(i), then Sangamo will have the right to initiate and control an
Infringement Action with respect to such Competitive Infringement by counsel of
its own choice, at its own discretion and at Sangamo’s cost and expense and
Biogen will have the right, at its own expense, to be represented in any such
action by counsel of its own choice; provided that if[*] during such [*]day
period [*] institute any Infringement Action against such Competitive
Infringement with respect to any Biogen First Right Patent Rights [*], then [*]
the right to initiate and control an applicable Infringement Action with respect
to such Competitive Infringement. (iii) During the Term, Sangamo will have (A)
the sole right, but not the obligation, to initiate an Infringement Action
against any Competitive Infringement with respect to any Sangamo Sole-Prosecuted
Patent Rights and (B) the first right, but not the obligation, to initiate an
Infringement Action against a Competitive Infringement with respect to any
Sangamo First Right Patent Rights and any [*] Patent Rights the Prosecution and
Maintenance for which Sangamo is responsible pursuant to Section 10.2(d)
(collectively, the “Sangamo First Enforcement Right Patent Rights”), in each
case ((A) and (B)), at Sangamo’s sole discretion and at Sangamo’s sole cost and
expense. (iv) During the Term, if Sangamo fails to initiate an Infringement
Action against any Competitive Infringement with respect to any Sangamo First
Enforcement Right Patent Rights within [*] days after written notice of such
Competitive Infringement is first provided by a Party under Section 10.3(b)(i),
then Biogen will have the right to initiate and control an Infringement Action
with respect to such Competitive Infringement by counsel of its own choice, at
its own discretion and at Biogen’s cost and expense and Sangamo will have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. (c) Infringement Actions for Infringements other than
Competitive Infringements. During the Term, (i) Biogen will have the sole right,
but not the obligation, to initiate an Infringement Action against any
Infringement that is not a Competitive Infringement with respect to any Biogen
Sole-Prosecuted Patent Rights, at Biogen’s sole discretion and at Biogen’s sole
cost and expense, (ii) Sangamo will have the sole right, but not the obligation,
to initiate an Infringement Action against any Infringement that is not a
Competitive Infringement with respect to (A) any Licensed Patent Rights and any
Patent Right Controlled by Sangamo that is not a Licensed Patent Right, at
Sangamo’s sole discretion and at Sangamo’s sole cost and expense and (iii) the
Parties shall jointly agree upon any initiation of an Infringement Action
against any Infringement that is not a Competitive Infringement with respect to
any [*] Patent Right or [*] Patent Right, provided, that neither Party shall
unreasonably withhold its agreement 72 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7079.jpg]
Confidential to initiate any such Infringement Action with respect to any [*]
Patent Right or [*] Patent Right (as applicable) upon the reasonable request of
the other Party. (d) Collaboration. Each Party shall provide to the enforcing
Party reasonable assistance in the enforcement action brought under this Section
10.3 (Patent Enforcement), at such enforcing Party’s request and expense,
including to be named in such action if required by applicable Laws to pursue
such action. The enforcing Party shall keep the other Party regularly informed
of the status and progress of such enforcement efforts, shall reasonably
consider the other Party’s comments on any such efforts, including determination
of litigation strategy, filing of material papers to the competent court. The
non-enforcing Party shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense, but such Party shall at all
times cooperate fully with the enforcing Party. The enforcing Party shall not
settle any claim, suit or action that it brought under Section 10.3(b)
(Enforcement Rights) in any manner that would limit the rights of the other
Party or impose any obligation on the other Party, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed. (e) Expenses and Recoveries. The enforcing Party
bringing a claim, suit or action under Section 10.3(b) (Competitive
Infringement) shall be solely responsible for any expenses (including attorneys’
fees and costs) incurred by such Party as a result of such claim, suit or
action. If such Party recovers monetary damages in such claim, suit or action,
then such recovery shall be allocated first to the reimbursement of any expenses
incurred by the Party bringing suit, second to the reimbursement of any expenses
incurred by the other Party in such litigation, and (i) if [*], any remaining
amounts shall be [*] and [*] and (ii) if [*]. 10.4 Defense of Claims. Each Party
will promptly inform the other Party in writing if such Party receives written
notice, or otherwise becomes aware, of alleged infringement, misappropriation,
or other violation of a Third Party’s Intellectual Property based upon such
Party’s performance of its obligations or exercise of its rights hereunder.
Except as otherwise set forth under this Agreement (including under Article 14
(Indemnification; Liability; Insurance)), such Party will be solely responsible
for the defense of any such claim brought against it. Such Party will each keep
the other Party advised of all material developments in the conduct of any
proceedings in defending any claim of alleged infringement, misappropriation or
other violation related to any Therapeutic Candidates or Products and will
reasonably cooperate with the other Party in the conduct of such defense. In no
event may such Party settle any such infringement, misappropriation or other
violation claim in a manner that would materially limit the rights of the other
Party or impose any material obligation on the other Party, in each case,
without the other Party’s prior written consent, which consent will not be
unreasonably withheld, delayed, or conditioned. 10.5 Patent Listing. Subject to
the remainder of this Section 10.5 (Patent Listing), [*], to determine and
control the listing of any [*] Patent Rights in the then-current edition of the
FDA’s Purple Book in connection with the Regulatory Approval of any Product, or
in equivalent patent listings in any other country within the Territory. In
addition, in the event [*] a Purple Book listing 73 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7080.jpg]
Confidential with respect to any [*] Patent Rights, then, in each case, [*]
shall be required to obtain [*] prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed. 10.6 Patent Extensions. [*]right,
but not the obligation, to seek, [*], if so required, patent term extensions,
patent term restorations and supplemental protection certificates or the like
available under the Law, including 35 USC §156 and applicable foreign
counterparts, in any country in the Territory in relation to the[*] Patent
Rights, in each case where applicable to a Product. Sangamo and Biogen shall
cooperate in connection with all such activities. [*], its agents and attorneys
shall give due consideration to all suggestions and comments of [*] regarding
any such activities, but in the event of a disagreement between the Parties,
[*]; provided, however, that [*] to extend any [*] Patent Right or [*] Patent
Right [*] including through the use of supplemental protection certificates and
the like, unless s[*] such Patent Right may not be extended under Law [*]. 10.7
Patent Rights Licensed From Third Parties. Each Party’s rights under Sections
10.2 (Patent Prosecution), 10.3 (Patent Enforcement) and 10.5 (Patent
Extensions) with respect to any Licensed Patent Right that is licensed by
Sangamo from a Third Party shall be subject to the rights retained by such Third
Party. ARTICLE 11 CONFIDENTIALITY; PUBLICATION 11.1 Confidential Information. It
is understood and agreed by the Parties that: (a) the terms and conditions of
this Agreement will be considered Confidential Information of both Parties and
kept confidential by each of the Parties in accordance with this Article 11
(Confidentiality; Publication); (b) the Biogen Licensed Technology, all royalty
reports provided to Sangamo pursuant to Section 9.4(e) (Reports and Payment),
all Development reports provided to Sangamo pursuant to Section 5.6 (Development
Reports), all Commercialization reports provided to Sangamo pursuant to Section
8.3 (Commercialization Reports), all reports provided to Biogen pursuant to
Section 4.6 (Research Report), the identities of the Reserved Targets, the
Collaboration Targets, the Therapeutic Candidates and the Products will each be
considered the Confidential Information of Biogen; and (c) all Licensed
Technology and [*] will be considered the Confidential Information of Sangamo.
11.2 Duty of Confidence. Subject to the other provisions of this Article 11
(Confidentiality; Publication), during the Term and for [*] years thereafter,
all Confidential Information of a Party (the “Disclosing Party”) shall be
maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates using at least the same degree of care
with which the Receiving Party holds its own confidential information (but in no
event less than a reasonable degree of care) and will not (a) disclose such
Confidential Information to any Person without the prior written approval of the
Disclosing Party, except, solely to the extent 74 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7081.jpg]
Confidential necessary to exercise its rights or perform its obligations under
this Agreement, to its employees, Affiliates, Sublicensees, and Subcontractors,
consultants or agents who have a need to know such Confidential Information, all
of whom will be similarly bound by confidentiality, non-disclosure and non-use
provisions at least as restrictive or protective of the Parties as those set
forth in this Agreement and for whom the Receiving Party will be responsible, or
(b) use such Confidential Information for any purpose other than for the
purposes contemplated by this Agreement. The Receiving Party will use diligent
efforts to cause the foregoing Persons to comply with the restrictions on use
and disclosure set forth in this Section 11.2 (Duty of Confidence), and will be
responsible for ensuring that such Persons maintain the Disclosing Party’s
Confidential Information in accordance with this Article 11 (Confidentiality;
Publication). Each Party will promptly notify the other Party of any misuse or
unauthorized disclosure of the other Party’s Confidential Information. 11.3
Exceptions. Information of a Disclosing Party will not be Confidential
Information of such Disclosing Party to the extent that the Receiving Party can
demonstrate through competent evidence that such information: (a) is already in
the possession of the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s contemporaneous written
records; (b) is in the public domain before its receipt from the Disclosing
Party, or thereafter, other than through any act or omission of the Receiving
Party or any of its Affiliates or any disclosure in breach of this Agreement,
such information enters the public domain; (c) is subsequently disclosed to the
Receiving Party by a Third Party without obligation of confidentiality who may
rightfully do so and is not under a conflicting obligation to the Disclosing
Party; or (d) is discovered or developed by the Receiving Party independently
and without use of, reference to or reliance upon any Confidential Information
received from the Disclosing Party, as documented by the Receiving Party’s
contemporaneous written records. Any combination of features or disclosures
shall not be deemed to fall within the foregoing exclusions merely because
individual features are published or available to the general public or in the
rightful possession of the Receiving Party unless the combination itself and
principle of operation are published or available to the general public or in
the rightful possession of the Receiving Party. 11.4 Authorized Disclosures. In
addition to the exceptions contained in Sections 11.2 (Duty of Confidence) and
11.3 (Exceptions), a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent that
such disclosure is reasonably necessary in the following instances: (a) the
prosecution and maintenance of Biogen-Prosecuted Patent Rights or
Sangamo-Prosecuted Patent Rights, in each case, as contemplated by this
Agreement; 75 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7082.jpg]
Confidential (b) disclosure of the existence and applicable terms of this
Agreement and the status and results of Exploitation of one or more Therapeutic
Candidates or Products to actual or bona fide potential investors, acquirors,
Sublicensees, lenders and other financial or commercial partners, and their
respective attorneys, accountants, banks, investors and advisors, solely for the
purpose of evaluating or carrying out an actual or potential investment,
acquisition, sublicense, debt transaction or collaboration; provided that, in
each such case, on the condition that such Persons are bound by obligations of
confidentiality, non-disclosure and non-use provisions at least as restrictive
or protective of the Parties as those set forth in this Agreement or otherwise
customary for such type and scope of disclosure, and that any such disclosure is
limited to the maximum extent practicable for the particular context in which it
is being disclosed; (c) such disclosure is to a Governmental Authority and
necessary or desirable (i) to obtain or maintain INDs, Regulatory Approval or
Pricing Approvals for any Product within the Territory, or (ii) in order to
respond to inquiries, requests or investigations by such Governmental Authority
relating to Products or this Agreement, in each case ((i) and (ii)), as
necessary for the Exploitation of a Therapeutic Candidate or Product; (d) to the
extent required by applicable Law, judicial or administrative process, including
the United States Securities and Exchange Commission or equivalent foreign
agency or regulatory body, provided that in such event such Party shall promptly
inform the other Party of such required disclosure and provide the other Party,
unless prohibited by Law, an opportunity to challenge or limit the disclosure
obligations, provided that (i) Confidential Information that is disclosed
pursuant to Section 11.4(c) or this Section 11.4(d) shall remain otherwise
subject to the confidentiality and non-use provisions of this Article 11
(Confidentiality; Publication) (provided that such disclosure is not a public
disclosure) and (ii) in each such event, as promptly as reasonably practicable
and to the extent not prohibited by applicable Law or judicial or administrative
process, such Party will notify the other Party of such required disclosure and
provide a draft of the disclosure to the other Party reasonably in advance of
such filing or disclosure for the other Party’s review and comment. The
non-disclosing Party will provide any comments as soon as practicable, and the
disclosing Party will consider in good faith any timely comments provided by the
non-disclosing Party; provided that the disclosing Party may or may not accept
such comments in its sole discretion. Confidential Information that is disclosed
in order to comply with applicable Law or by judicial or administrative process
pursuant to this Section 11.4(d), in each case, will remain otherwise subject to
the confidentiality and non-use provisions of this Article 11 (Confidentiality;
Publication) with respect to the Party disclosing such Confidential Information,
and such Party will take all steps reasonably necessary, to seek continued
confidential treatment of such Confidential Information, and each Party will be
responsible for its own legal and other external costs in connection with any
such filing or disclosure pursuant to this Section 11.4(d); (e) to prosecute or
defend litigation and to enforce, protect or defend Patent Rights in connection
with the Receiving Party’s rights and obligations pursuant to this Agreement,
provided that, in each case, reasonable prior written notice is given by the
Receiving Party before filing; 76 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7083.jpg]
Confidential (f) to allow the Receiving Party to exercise its rights and perform
its obligations hereunder, provided that such disclosure is covered by terms of
confidentiality and non-use at least as restrictive as those set forth herein;
or (g) any such disclosures reasonably necessary for Sangamo to comply with its
obligations under any Upstream Licenses. 11.5 Confidential Treatment.
Notwithstanding any provision to the contrary set forth in this Agreement, if a
Party is required or permitted to make a disclosure of the other Party’s
Confidential Information pursuant to Section 11.4 (Authorized Disclosures), then
it will, to the extent not prohibited by applicable Law or judicial or
administrative process, except where impracticable, give reasonable advance
notice to the other Party of such proposed disclosure and use reasonable efforts
to secure confidential treatment of such information and will only disclose that
portion of Confidential Information that is legally required to be disclosed as
advised by its legal counsel. In any event, each Party agrees to take all
reasonable action to avoid disclosure of Confidential Information of the other
Party hereunder. 11.6 Technical Publication. (a) Biogen acknowledges that prior
to the Execution Date, Sangamo has submitted for publication [*] relating to [*]
and Sangamo shall retain the right to publish such submitted publications (in
substantially the form submitted) without the obligation to comply with the
review and comment provisions set forth in this Section 11.6(a). Additionally,
Biogen acknowledges that as of the Execution Date, Sangamo is a party to the
certain agreement with Third Party research and academic institution described
on Schedule 11.6(a) (Academic Research Agreements) (such agreement and each
additional agreement added pursuant to this Section 11.6(a), an “Academic
Research Agreement”) pursuant to which such Third Party research and academic
institutions have or are performing research activities regarding [*] and have
certain rights to publish and present on such activities conducted pursuant to
such Academic Research Agreements. Sangamo shall have the right to allow such
Third Party research and academic institutions to publish and present pursuant
to the terms of the applicable Academic Research Agreement without the
obligation to comply with the review and comment provisions set forth in Section
11.6(b); provided that Sangamo shall, to the extent permitted under the
applicable Academic Research Agreement, allow Biogen to review and comment on
such publications in accordance with Sangamo’s rights under such agreement or,
if Sangamo is not permitted to allow Biogen to review and comment on such
publications, then Sangamo shall exercise such rights using its reasonable
discretion and in good faith. No later than [*] days after Biogen’s selection of
a Target as a Collaboration Target pursuant to Section 4.7(a) or of Biogen’s
nomination of a Target as a Collaboration Target pursuant to Section 4.7(c), as
applicable, Sangamo shall have the right to update Schedule 11.6(a) (Academic
Research Agreements) to include any agreement with a Third Party academic or
research institution relating to such Collaboration Target that gives such Third
Party publication rights and such additional agreements shall be deemed Academic
Research Agreements. 77 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7084.jpg]
Confidential (b) [*] any publication rights with respect to the Therapeutic
Candidates and the Products, and subject to this Section 11.6 (Technical
Publication), [*] publish on the foregoing. Notwithstanding the foregoing,
neither Party may publish peer reviewed manuscripts, or give other forms of
public disclosure such as abstracts and presentations, of Results or otherwise
relating to the Research Activities or a Therapeutic Candidate or Product
without the opportunity for prior review and approval by the other Party (such
approval not to be unreasonably withheld), except to the extent required by
applicable Law or with respect to publication of [research on the Sangamo
Platform Technology] performed by Sangamo in accordance with [*] (provided that
Sangamo does not [*]). A Party seeking such publication shall provide the other
Party the opportunity to review and comment on any proposed publication that
relates to the Product at least [*] days prior to its intended submission for
publication. The other Party shall provide the Party seeking publication with
its comments in writing, if any, within [*] Business Days after receipt of such
proposed publication. The Party seeking publication shall consider in good faith
any comments thereto provided by the other Party and shall comply with the other
Party’s request to remove any and all of such other Party’s Confidential
Information from the proposed publication. In addition, the Party seeking
publication shall delay the submission for a period up to [*] days in the event
that the other Party can demonstrate reasonable need for such delay, including
the preparation and filing of a patent application. If the other Party fails to
provide its comments to the Party seeking publication within such [*] Business
Day period, such other Party shall be deemed to not have any comments, and the
Party seeking publication shall be free to publish in accordance with this
Section 11.6 (Technical Publication) after the [*] day period has elapsed. The
Party seeking publication shall provide the other Party a copy of the manuscript
at the time of the submission. Each Party agrees to acknowledge the
contributions of the other Party and its employees in all publications as
scientifically appropriate. 11.7 Publicity. (a) Initial Joint Press Release.
Sangamo and Biogen have agreed on language of a joint press release announcing
this Agreement, which, unless otherwise agreed by the Parties, will be issued by
the Parties promptly after the Execution Date substantially in the form attached
hereto as Schedule 11.7(a) (Press Release). (b) Other Press Releases. Other than
the joint press release set forth in Schedule 11.7(a) (Initial Joint Press
Release) and disclosures under Section 11.4 (Authorized Disclosures), the
Parties agree that any other news release or other public announcement relating
to this Agreement or the performance hereunder that would disclose information
other than that already in the public domain shall first be reviewed and
approved by both Parties (with such approval not to be unreasonably withheld or
delayed); provided notwithstanding the foregoing, Sangamo may disclose publicly
(including in its securities filings and earnings calls): (i) the achievement of
any milestone event and the receipt of any milestone payment, (ii) initiation,
completion and key results (including top line data) of any Clinical Trials of
any Product, (iii) nomination of any Collaboration Target and (iv) with the
prior approval of Biogen (not to be unreasonably withheld, conditioned or
delayed), anticipated achievement of any of Development or milestone events
under this Agreement; provided that (A) Biogen shall have at least [*] days,
except where not permitted under Law, to review and provide edits and comments
to any public 78 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7085.jpg]
Confidential disclosure proposed by Sangamo under this sentence related to any
Clinical Trial for any Product and (B) Sangamo shall reasonably incorporate any
edits and address any comments provided by Biogen in such proposed public
disclosure, including any reasonable request to [*]. (c) Reissue Public
Disclosures. The Parties agree that after a press release (including the initial
press release) or other public announcement has been reviewed and approved by
the other Party under this Section 11.7 (Publicity), the disclosing Party may
reissue the public disclosures without having to obtain the other Party’s prior
consent and approval so long as the information in such press release or other
public announcement remains true, correct and the most current information with
respect to the subject matters set forth therein. (d) Use of Names. Subject to
Section11.7(a) (Initial Joint Press Release), neither Party shall use the name,
trade name, service marks, trademarks, trade, dress or logos of the other Party
(or any of its Affiliates) in publicity releases, advertising or any other
publication, without the other Party’s prior written consent in each instance;
provided that, both Parties may, without the other Party’s approval, use the
other Party’s name and corporate logo in presentations, company website and
corporate overviews to describe the collaboration relationship, as well as in
taglines of press release issued in accordance with Section 11.7 (Publicity).
11.8 Residual Knowledge. The Parties acknowledge the practical difficulty of
policing the use of Confidential Information retained in the unaided memory of a
Receiving Party or its Affiliates and its and their officers, directors,
employees, and agents, and as such each Party agrees that the Receiving Party
will not be liable for the use by any of its or its Affiliates’ officers,
directors, employees, or agents of specific Confidential Information of the
Disclosing Party that is retained in the unaided memory of such officer,
director, employee, or agent; provided that: (a) such officer, director,
employee, or agent is not aware that such Confidential Information is the
confidential information of the Disclosing Party at the time of such use; (b)
the foregoing is not intended to grant, and will not be deemed to grant, the
Receiving Party, its Affiliates, or its officers, directors, employees, and
agents (i) a right to disclose the Disclosing Party’s Confidential Information,
or (ii) a license under any Patent Rights, Know-How, or other intellectual
property right of the Disclosing Party outside the scope of this Agreement; (c)
the Receiving Party has not directed or encouraged any of its officers,
directors, employees or agents to intentionally memorize or retain such
Confidential Information; and (d) such officer, director, employee or agent has
not intentionally memorized or retained such Confidential Information. ARTICLE
12 TERM AND TERMINATION 12.1 Term. Subject to Article 15 (Antitrust), the term
of this Agreement shall commence upon the Effective Date and continue in full
force and effect, on a Product-by-Product and country-by-country basis, until
the expiration of the Royalty Term for such Product in such country, unless
earlier terminated as set forth in Section 12.2 (Termination) below (the
“Term”). Upon expiration (but not earlier termination) of this Agreement for a
particular Product in a particular country, the licenses granted by Sangamo to
Biogen under Section 2.1(a)(i) (License 79 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7086.jpg]
Confidential Grants) for such Product in such country shall continue and shall
become exclusive, full paid, royalty free, perpetual and irrevocable. 12.2
Termination. (a) Termination by Biogen for Convenience. Biogen may terminate
this Agreement on a Collaboration Target-by-Collaboration Target basis, or in
its entirety, at any time after the Effective Date (i) upon [*] days’ prior
written notice to Sangamo thereof if Biogen has not [*] for any Product directed
to such Collaboration Target for which the Agreement is being terminated or (ii)
upon [*] days’ prior written notice to Sangamo thereof if Biogen has [*]for any
Product directed to such Collaboration Target. (b) Termination for Material
Breach. (i) Breach Notice. If either Party believes that the other is in
material breach of this Agreement following the Effective Date, then the
non-breaching Party (the “Non- Defaulting Party”) may deliver notice of such
breach (“Breach Notice”) to the other Party (the “Defaulting Party”) that
identifies the material breach and, if applicable, the actions or conduct that
the non-breaching Party considers would be an acceptable cure of such material
breach. If the Defaulting Party fails to cure such material breach within the
applicable period set forth below, then subject to Section 12.2(b)(ii) (Disputes
Regarding Material Breach) below, then the Non- Defaulting Party may terminate
this Agreement effective on written notice of termination to the Defaulting
Party [*]; provided that, if such material breach [*], then the Non-Defaulting
Party may [*]. For all material breaches other than a failure to make a payment
as set forth in this Agreement, the allegedly breaching Party shall have [*]
days from such Breach Notice to cure such breach. For any material breach
arising from a failure to make a payment set forth in this Agreement, the cure
period shall be [*]days. Notwithstanding any provision in this Agreement to the
contrary, if such material breach (other than a material breach arising from a
failure to make a payment) cannot be reasonably cured during the foregoing cure
period, but is capable of cure within [*] days, then the Defaulting Party may
submit to the Non-Defaulting Party a reasonable cure plan to remedy such
material breach that is reasonably acceptable to the Non-Defaulting Party, and
upon such submission, the applicable cure period will automatically be extended
for so long as the Defaulting Party continues to use commercially reasonable
efforts to cure such material breach in accordance with such cure plan, but for
no more than [*] days from receipt of such Breach Notice (subject to the dispute
resolution procedures set forth in Section 12.2(b)(ii) (Disputes Regarding
Material Breach) below). (ii) Disputes Regarding Material Breach. In case the
Defaulting Party disputes occurrence of such material breach, then the
Defaulting Party shall give written notice of such dispute no later than [*]
days after its receipt of the Breach Notice and the issue of whether the
Non-Defaulting Party may properly terminate this Agreement on expiration of the
applicable cure period will be resolved in accordance with Section 16.5 (Dispute
Resolution). If as a result of such dispute resolution process, it is determined
that the Defaulting Party committed a material breach of this Agreement and the
Defaulting Party does not cure such material breach within (i) [*]days in the
case of a failure to make a payment set forth in this Agreement or (ii) [*] 80
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7087.jpg]
Confidential days in the case of any other material breach, as applicable, after
the date of such determination, (the “Additional Cure Period”), then such
termination will be effective as of the expiration of the Additional Cure
Period. If the Parties dispute whether such material breach was so cured, then
the Defaulting Party shall give written notice of such dispute within [*] days
after the end of the applicable cure period and such dispute will also be
determined in accordance with Section 16.5 (Dispute Resolution). This Agreement
will remain in full force and effect during the pendency of any such dispute
resolution proceeding and the cure periods set forth in this Section 12.2(b)
(Termination for Material Breach), and any Additional Cure Period, in each case,
will be tolled during any such dispute resolution proceeding, such proceeding
will not suspend any obligations of either Party hereunder, and each Party will
use reasonable efforts to mitigate any damage. If as a result of such dispute
resolution proceeding it is determined that the Defaulting Party did not commit
such material breach (or such material breach was cured in accordance with this
12.2(b) (Termination for Material Breach)), then no termination will be
effective, and this Agreement will continue in full force and effect. (c)
Termination for Insolvency. To the extent permitted by applicable Law, either
Party may terminate this Agreement following the Effective Date upon the filing
or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, upon the appointment of a receiver or trustee over all or
substantially all property, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; provided, however,
that in the case of any involuntary bankruptcy proceeding such right to
terminate will only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within [*]days after the filing
thereof. (d) Termination for Patent Challenge. If Biogen or any of its
Affiliates or Sublicensees Challenges a Licensed Patent Right or any Patent
Right within the Sangamo Platform Technology in any country in the Territory
following the Effective Date, then Sangamo may, following written notice to
Biogen and [*], terminate this Agreement. Notwithstanding any provision to the
contrary set forth in this Section 12.2(d) (Termination for Patent Challenge)
will not apply to, and Sangamo may not terminate this Agreement with respect to
(i) any Challenge that [*]if Biogen [*] and Biogen [*] if [*] or (ii) any[*],
whether [*]or [*] or [*]. 12.3 Rights in Bankruptcy. (a) All rights and licenses
now or hereafter granted by either Party to the other Party under or pursuant to
this Agreement are, for all purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined in the U.S.
Bankruptcy Code. Upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, upon the appointment of a receiver or
trustee over all or substantially all property, or upon an assignment of a
substantial portion of the assets for the benefit of creditors by either Party,
such Party agrees that the other Party, as licensee of such rights under this
Agreement, will retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. Each Party will, during the Term, create and
maintain current copies or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, to the extent feasible, of all Intellectual
Property licensed by such Party under this Agreement. Each Party acknowledges
and agrees that 81 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7088.jpg]
Confidential “embodiments” of Intellectual Property rights within the meaning of
Section 365(n) include laboratory notebooks, cell lines, product samples and
inventory, research studies and data, all Regulatory Approvals (and all
applications for Regulatory Approval) and rights of reference therein, the
Licensed Technology, and all information related to the Licensed Technology. If
(A) a case under the U.S. Bankruptcy Code is commenced by or against either
Party, (B) this Agreement is rejected as provided in the U.S. Bankruptcy Code
and (C) the other Party elects to retain its rights hereunder as provided in
Section 365(n) of the U.S. Bankruptcy Code, the Party subject to such case (in
any capacity, including debtor-in-possession) and its successors and assigns
(including a trustee) will: (i) provide the non-subject Party with all such
Intellectual Property (including all embodiments thereof) held by the subject
Party and such successors and assigns, or otherwise available to them,
immediately upon the non-subject Party’s written request. Whenever the subject
Party or any of its successors or assigns provides to the non-subject Party any
of the Intellectual Property licensed hereunder (or any embodiment thereof)
pursuant to this Section 12.2(c) (Termination for Insolvency), the non-subject
Party will have the right to perform the subject Party’s obligations hereunder
with respect to such Intellectual Property, but neither such provision nor such
performance by the non-subject Party will release the subject Party from
liability resulting from rejection of the license or the failure to perform such
obligations; and (ii) not interfere with the non-subject Party’s rights under
this Agreement, or any agreement supplemental hereto, to such Intellectual
Property (including such embodiments), including any right to obtain such
Intellectual Property (or such embodiments) from another entity, to the extent
provided in Section 365(n) of the U.S. Bankruptcy Code. (b) All rights, powers
and remedies of the non-subject Party provided in this Section 12.2(c)
(Termination for Insolvency) are in addition to and not in substitution for any
other rights, powers, and remedies now or hereafter existing at law or in equity
(including the U.S. Bankruptcy Code) in the event of the commencement of a case
under the U.S. Bankruptcy Code with respect to the subject Party. The Parties
intend the following rights to extend to the maximum extent permitted by
applicable Law, and to be enforceable under U.S. Bankruptcy Code Section 365(n):
(1) the right of access to any Intellectual Property (and all embodiments
thereof) of the subject Party or any Third Party that is licensed or sublicensed
to the non-subject Party under this Agreement; and (2) the right to contract
directly with any Third Party to complete the contracted work. 12.4 General
Effects of Termination. (a) General. Upon termination of this Agreement, all
licenses and other rights granted by Sangamo to Biogen under this Agreement
shall terminate, all sublicenses granted by Biogen shall also terminate, and all
Products with respect to which this Agreement is terminated shall become
“Terminated Products,” and any country with respect to which this Agreement is
82 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7089.jpg]
Confidential terminated will be referred to herein as a “Terminated Region”;
provided, however, that if this Agreement is terminated on a Product-by-Product
or country-by-country basis, then this Section 12.3 (Effects of Termination)
shall only apply to all Products directed to the same Collaboration Target, (and
all such Products shall be Terminated Products and such Collaboration Target
shall be a Terminated Target and shall cease to be a Collaboration Target) and
shall only apply to the Terminated Regions (and if this Agreement is terminated
in its entirety, then all Collaboration Targets will become Terminated Targets,
all Products will become Terminated Products, and all countries in the Territory
will become Terminated Regions). (b) Return of Confidential Information. Except
as otherwise provided herein, within [*] days after any termination of this
Agreement, the Receiving Party shall destroy or return to the Disclosing Party
(at the Disclosing Party’s discretion) all tangible items bearing, containing,
or contained in, any of the Confidential Information of the Disclosing Party
(other than any Confidential Information required to continue to exercise the
Receiving Party’s rights that survive termination of this Agreement for as long
as such rights survive termination of this Agreement), provided, however, copies
may be retained and stored solely for the purpose of determining its obligations
under this Agreement, subject to the non-disclosure and non-use obligation under
this Article 11 (Confidentiality; Publication). In addition, the Receiving Party
will not be required to return or destroy Confidential Information contained in
any computer system back-up records made in the ordinary course of business;
provided that such Confidential Information may not be accessed without the
Disclosing Party’s prior written consent or as required by applicable Law. If
any such material is destroyed, the Receiving Party shall provide the Disclosing
Party written certification of such destruction. 12.5 Additional Effects of
Certain Terminations. Upon termination of this Agreement in its entirety or with
respect to one or more Terminated Products, Terminated Targets or Terminated
Regions by Biogen pursuant to [*] or by Sangamo pursuant to [*]: (a) License to
Sangamo under Biogen [*] Technology. (i) Upon Sangamo’s request, Biogen shall
provide Sangamo with a reasonably detailed description of all Biogen [*]
Technology related to each Terminated Product in the Field in the applicable
Terminated Region and Biogen shall answer any reasonable questions by Sangamo
related thereto. Upon Sangamo’s request, Biogen shall grant and hereby does
grant to Sangamo an exclusive, worldwide, royalty-bearing license, with the
right to grant sublicenses through multiple tiers, under the Biogen [*]
Technology to Exploit the Terminated Products in the Field in the applicable
Terminated Regions. (ii) On a Terminated Product-by-Terminated Product basis and
Terminated Region-by-Terminated Region basis, Sangamo will pay to Biogen a
royalty on Net Sales of such Terminated Product in such Terminated Regions by
Sangamo and its Affiliates and Sublicensees at the applicable rate set forth
below based on the stage of Development of such Terminated Product as of the
effective date of termination; provided that, for any royalties payable on Net
Sales of any [*], the royalties payable to Biogen shall be capped at [*] with
respect to the applicable Terminated Target. 83 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7090.jpg]
Confidential Table 12.5(a)(ii) Stage of Development of the applicable Terminated
Product as of the Royalty Rate effective date of termination [*] [*] ( one page
omitted) (iii) For the purposes of this Section 12.5(a) (License to Sangamo),
the definition of “Net Sales” and the terms set forth in Sections 9.4(d)
(Royalty Reductions), 9.4(e) (Reports and Payment), 9.7 (Late Payments), 9.8
(Tax) and 9.9 (Financial Records and Audit) shall apply mutatis mutandis to the
calculation, payment, recording and auditing of Sangamo’s obligations to make
payments under this Section 12.5(a) (License to Sangamo under Biogen [*]
Technology) as they apply to Biogen and, solely for such purpose, each reference
in each such Section (and any related definitions) to (A) Biogen will be deemed
a reference to Sangamo and (B) Sangamo will be deemed to be a reference of
Biogen. (iv) The obligation of Sangamo to make any royalty payments with respect
to any Terminated Product under this Section 12.5 (License to Sangamo under
Biogen [*] Technology) shall terminate on a Terminated Product-by-Terminated
Product and country-by- country basis, upon [*]. (b) License to Sangamo under
Biogen [*] Technology. (i) Upon Sangamo’s request, Biogen shall grant and hereby
does grant to Sangamo an exclusive, worldwide, royalty-bearing license, with the
right to grant sublicenses through multiple tiers, under the Biogen[*]
Technology to Exploit the Terminated Products in the Field in the applicable
Terminated Regions. (ii) [*] termination of this Agreement, [*] to exercise the
license granted pursuant to this Section 12.5(b)(ii) (License to Sangamo under
Biogen [*] Technology), [*]. [*] within a period of [*] days after the effective
date of termination, then [*]. If [*], then [*]. (c) Sell-Off Right. Subject to
the payment of all amounts required under Section 9.3 (Milestone Payments) and
Section 9.4 (Royalties), Biogen will have the right to sell or otherwise dispose
of any inventory of any Terminated Product on hand at the time of such
termination or in the process of Manufacturing for a period of [*] months
following the effective date of termination; provided that any revenue obtained
from such disposal will be treated as Net Sales and the provisions of Article 9
(Financial Provisions) will apply to such Net Sales and, in the event that such
sales result in the achievement of a Milestone Event, the Milestone Payment due
upon achievement of such Milestone Event will be payable. 84 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7091.jpg]
Confidential (d) Transition to Sangamo. Subject to Biogen’s sell off right in
Section 12.5(c) (Sell-Off Right), within a reasonable period of time following
notice of termination with respect to one or more Terminated Products, the
Parties shall meet to agree upon a transition plan to effect an orderly and
timely transition to Sangamo of all Development, Manufacture and
Commercialization activities and responsibilities with respect to such
Terminated Products (such plan, a “Transition Plan”), which shall incorporate
the following elements (which elements do not require agreement after notice of
termination) and such other elements as may be agreed by the Parties and
reasonably necessary to effectuate the transition of such activities to Sangamo:
(i) Upon Sangamo’s written request, assignment and transfer to Sangamo (or its
designee) of all Regulatory Materials [*] the Terminated Products (in the form
such Terminated Products exist as of the effective date of termination) in the
Territory (including any pending regulatory filings with respect to the
Terminated Products). If Biogen is prohibited by applicable Law from assigning
or transferring ownership of any of the foregoing items to Sangamo, then Biogen
shall grant Sangamo (or its designee) a right of reference or use to such item
and shall take other actions reasonably requested by Sangamo to provide Sangamo
or its designee access to and the benefit of such Regulatory Materials,
including the data contained or referenced therein. Each Party shall take
actions reasonably necessary to effect such assignment and transfer or grant of
right of reference or use to Sangamo (or its designee), including by making such
filings with Regulatory Authorities in the Territory that may be necessary to
record such assignment or effect such transfer. (ii) Upon Sangamo’s written
request, assignment and transfer to Sangamo (or its designee) of all rights,
title and interests in and to all pharmacological, toxicological and clinical
test data and results, research data, reports and batch records, safety data and
all other data Controlled by Biogen or its Affiliates generated in, and [*], the
Development, Manufacture or Commercialization of any Terminated Product (in the
form such Terminated Products exist as of the effective date of termination),
subject to a retained right by Biogen to use such data to continue prosecution
of any Patent Rights conceived by Biogen and its Affiliates in the course of
conducting its activities under this Agreement. Such assigned data, results,
reports and records shall be deemed the Confidential Information of both
Parties. (iii) Biogen shall promptly provide Sangamo with a copy of each
agreement between Biogen (or its Affiliates) and a Third Party relating to any
Terminated Product or the Development, Manufacture and Commercialization of any
Terminated Product, solely to the extent that Biogen has the right to disclose
such agreement to Sangamo without violating any confidentiality or other
obligations to such Third Party, and upon Sangamo’s request, Biogen shall use
reasonable efforts to assign or sublicense, and shall ensure that its Affiliates
use reasonable efforts to assign or sublicense, to Sangamo any such agreement
that solely relates to Terminated Products, to the extent permitted under the
terms thereof. Upon Sangamo’s request, Biogen shall provide reasonable
assistance to Sangamo in connection with any such agreement that is not
assignable or sublicensable to Sangamo by introducing Sangamo to such Third
Party and granting its consent or authorization, to the extent required, for
such Third Party to contract directly with Sangamo with respect to the
Development, Manufacture or Commercialization, as applicable, of any Terminated
Product in the Terminated Region(s). 85 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7092.jpg]
Confidential (iv) If, at the time of such termination, Biogen (or its Affiliates
or Sublicensees) is conducting any Clinical Trials for any Terminated Product,
then, at Sangamo’s election on a trial-by-trial and site-by-site basis: (A)
Biogen shall cooperate with Sangamo to transfer the conduct of all such Clinical
Trials at such sites to Sangamo and Sangamo shall assume any and all liability
for such Clinical Trials at such sites after the effective date of such
termination; or (B) Biogen shall, at its expense, orderly wind down the conduct
of any such Clinical Trial or site which is not assumed by Sangamo under clause
(B). (v) On a Terminated Product-by-Terminated Product basis, (A) if the
Agreement is terminated with respect to a Terminated Product in all of the
Territory after the First Commercial Sale of such Terminated Product, then upon
Sangamo’s written request and [*] assignment and transfer to Sangamo (or its
designee) of all rights, title and interests in and to all Trademarks that are
owned by Biogen (or its Affiliates) and are at such time used to Commercialize
such Terminated Product (excluding the corporate name or logos of Biogen and its
Affiliates or sublicensees) and (B) if the Agreement is terminated with respect
to one or more Terminated Regions but not all of the Territory after the First
Commercial Sale of in a Terminated Region, then upon Sangamo’s written request
and [*] Biogen shall grant and hereby grants Sangamo an exclusive license under
all Trademarks that are owned by Biogen (or its Affiliates) and are at such time
used to Commercialize such Terminated Product (excluding the corporate name or
logos of Biogen and its Affiliates or sublicensees) for Sangamo and its
Affiliates and Sublicensees to Commercialize such Terminated Product in the
Terminated Region(s). (vi) Following Biogen’s sell-off period, if applicable, at
Sangamo’s request, Biogen shall deliver to Sangamo all or part of Biogen’s or
its Affiliate’s inventory of the Terminated Product for the Terminated Region,
and Sangamo shall reimburse Biogen for its cost [*] for such delivered
inventory. (vii) If Biogen is, itself or through its Affiliate, Manufacturing
any Terminated Product at the time of the notice of termination, then Biogen
shall, upon Sangamo’s request, supply such Terminated Product to Sangamo at its
cost of goods [*] for a reasonable period of time (not to exceed [*] months)
until Sangamo establishes an alternative supplier (which alternative supplier
Sangamo shall use reasonable efforts to establish) and reasonably assist Sangamo
in establishing an alternative supplier for such Terminated Product. 12.6
Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination. For
clarity, termination of this Agreement for any reason shall be without prejudice
to Sangamo’s right to receive all payments (including milestone and royalties)
accrued prior to the effective date of termination. Without limiting the
foregoing, the following provisions shall survive the expiration or termination
of this Agreement: [*]. 12.7 Termination Not Sole Remedy; Cumulative Remedies.
Termination is not the sole remedy under this Agreement and, whether or not
termination is effected and except as expressly set forth in this Agreement, all
other remedies shall remain available except as agreed to otherwise herein.
Except as expressly set forth herein, no remedy referred to in this Agreement is
86 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7093.jpg]
Confidential intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law. ARTICLE 13 REPRESENTATIONS AND WARRANTIES 13.1 Mutual
Representations and Warranties. Each Party represents and warrants to the other
Party as of the Execution Date that: (a) such Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized; (b) such Party: (i) has the requisite power and authority and the
legal right to enter into this Agreement and to perform its obligations
hereunder, and (ii) has taken all requisite action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; (c) this Agreement has been duly executed on behalf of such Party and
is a legal, valid and binding obligation on such Party, enforceable against such
Party in accordance with its terms; (d) all necessary consents, approvals and
authorizations of all Governmental Authorities and other persons or entities
required to be obtained by such Party in connection with the execution and
delivery of this Agreement have been obtained; and (e) the execution and
delivery of this Agreement and the performance of such Party’s obligations
hereunder: (i) do not conflict with or violate any requirement of applicable
Laws, regulations or orders of Governmental Authorities, (ii) do not conflict
with, or constitute a breach or default under, any contractual obligation of
such Party, including with respect to Sangamo any Upstream License or the
exclusivity restrictions set forth therein and (iii) do not conflict with or
result in a breach of any provision of the organizational documents of such
Party. 13.2 Additional Representations and Warranties by Sangamo. Sangamo
represents and warrants to Biogen as of the Execution Date that: (a) it has the
full right, power and authority to grant all of the licenses and rights granted
to Biogen under this Agreement; (b) (i) Sangamo does not own any Patent Rights
that would otherwise qualify as Licensed Patent Rights but for the fact that it
does not Control such Patent Rights, (ii) Sangamo owns or otherwise Controls all
Patent Rights listed on Schedule 1.116 (Licensed Patent Rights) and (iii) except
as otherwise noted on Schedule 1.116 (Licensed Patent Rights), Sangamo
exclusively owns all rights, title and interests in and to such Patent Rights;
(c) attached hereto as Schedule 13.2(c) (Sangamo Platform Technology) is a
complete and accurate list of all Patent Rights within the Sangamo Platform
Technology that 87 [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7094.jpg]
Confidential Sangamo anticipates using to conduct the Research Activities
pursuant to initial Research Plans for Tau, SNCA and [*] attached to this
Agreement as Schedule 4.2 (Initial Research Plans); (d) Except as set forth in
Schedule 13.2(d) (Additional Representations and Warranties by Sangamo), since
[*], there is no pending litigation or litigation that has been threatened in a
writing delivered to Sangamo, that alleges, or any written communication
delivered to Sangamo alleging, that Sangamo’s practice of the Licensed
Technology or the [*] has infringed, misappropriated or otherwise violated, or
would infringe, misappropriate or otherwise violate, any Intellectual Property
of any Third Party in any manner that would be reasonably expected to have any
effect on the performance of activities under this Agreement; (e) to Sangamo’s
Knowledge and except as disclosed to Biogen before the Execution Date, the
composition of matter of the Therapeutic Candidate for Tau or SNCA existing as
of the Execution Date does not infringe any issued patent of any Third Party or,
if and when issued, any claim within any published patent application of any
Third Party; (f) there is no pending action by Third Party that challenges the
ownership, scope, duration, validity, enforceability, priority or right to use
any Licensed Patent Rights or the Patent Rights included in the [*] (including,
by way of example, through the institution of or written threat of institution
of interference, inter partes review, reexamination, protest, opposition,
nullity, or similar invalidity proceeding before the United States Patent and
Trademark Office or any foreign patent authority or court); (g) to Sangamo’s
Knowledge, no Third Party is infringing, misappropriating or otherwise
violating, or threatening to infringe, misappropriate or otherwise violate, the
Licensed Technology or the [*] with respect to Tau, SNCA, [*] or any Reserved
Target; (h) all fees required to be paid by Sangamo in any jurisdiction where a
Licensed Patent Right has issued in order to maintain such Licensed Patent Right
in such jurisdiction have been timely paid and the Licensed Patent Rights that
have issued are subsisting and, to Sangamo’s Knowledge, valid and enforceable;
(i) Sangamo has not previously assigned, transferred, conveyed or granted any
license or other rights under the Licensed Technology that would conflict with
or limit the scope of any of the rights or licenses granted to Biogen hereunder;
(j) Sangamo’s rights, title and interests to all Licensed Technology are free of
any lien or security interest; (k) Since [*], Sangamo has obtained, or caused
its Affiliates, as applicable, to obtain, assignments from the inventors of any
Licensed Technology and [*], in each case, who were employees of Sangamo or its
Affiliates at the time of the invention, of all inventorship rights to such
Licensed Technology and [*], and all such assignments are valid and enforceable;
88 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7095.jpg]
Confidential (l) Since [*], the inventorship of the Licensed Patent Rights is
properly identified on each issued patent or patent application in the Licensed
Patent Rights for which all inventors were employees of Sangamo or its
Affiliates at the time of such invention; (m) except as set forth on Schedule
1.217 (Upstream Licenses), there are no Third Party agreements pursuant to which
Sangamo Controls any of the Licensed Technology, and, except for any joint
owners set forth on Schedule 1.116 (Licensed Patent Rights), no Third Party has
any rights, title or interests in or to, or any license under, any of the
Licensed Technology that would conflict with the rights and licenses granted to
Biogen hereunder; (n) Sangamo has provided Biogen with a redacted copy of each
Upstream License, each Upstream License is in full force and effect, and no
written notice of default or termination has been received or given under any
Upstream License, and, to Sangamo’s Knowledge, there is no act or omission by
Sangamo or its Affiliates that would provide a right to terminate any such
agreement; (o) Sangamo and its Affiliates have taken commercially reasonable
measures consistent with industry practices to protect the secrecy,
confidentiality and value of all Licensed Know-How that constitutes trade
secrets under applicable Law (including requiring all employees, consultants,
and independent contractors to execute binding and enforceable agreements
requiring all such employees, consultants, and independent contractors to
maintain the confidentiality of such Licensed Know-How) and, to Sangamo’s
Knowledge, such Licensed Know-How has not been used, disclosed to or discovered
by any Third Party except pursuant to such confidentiality agreements and there
has not been a breach by any party to such confidentiality agreements; (p)
Sangamo has the right under the Licensed Technology to grant the licenses to
Biogen as purported to be granted pursuant to this Agreement, and it has not
granted any license to any Third Party under the Licensed Technology that is
inconsistent with the license granted to Biogen hereunder; (q) to Sangamo’s
Knowledge, the conduct of the Research Activities by Sangamo under the Research
Collaboration as contemplated by the Research Plans attached to this Agreement
as Schedule 4.2 (Initial Research Plans), does not infringe any Patent Right or
misappropriate any Know-How, in each case, of any Third Party; (r) to Sangamo’s
Knowledge, all information disclosed to Biogen by Sangamo under the
Confidentiality Agreement relating to the [*], the Licensed Technology and the
materials and methods to be employed by Sangamo in the performance by or on
behalf of Sangamo of the Research Activities under Research Collaboration and
otherwise under this Agreement is, at the time of disclosure, accurate in all
material respects; (s) there is no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal, regulatory or otherwise, in law or in equity,
pending or, to Sangamo’s Knowledge, threatened against Sangamo, or any of its
Affiliates or, to Sangamo’s Knowledge, against any Third Party, in each case,
relating 89 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7096.jpg]
Confidential to the Licensed Technology, the [*] or any activities or
transactions contemplated by or under this Agreement; (t) except as otherwise
stated on Schedule 1.77 (Excluded Targets), each of the Excluded Targets set
forth on Schedule 1.77 (Excluded Targets) are subject to one or more Pre-
Existing Restrictions as of the Execution Date; (u) neither Sangamo, nor its
Affiliates, nor any of their employees, officers, subcontractors, or consultants
who have rendered services relating to the [*]: (i) has ever been Debarred or is
subject to debarment or convicted of a crime for which an entity or person could
be Debarred; or (ii) have ever been under indictment for a crime for which a
person or entity could be so Debarred; and (v) Sangamo has not intentionally
failed to furnish Biogen with any information requested by Biogen in writing, or
intentionally concealed from Biogen any information in its possession, including
information relating to the Licensed Technology or [*], in each case, that
Sangamo reasonably believes would be material to Biogen’s decision to enter into
this Agreement and undertake the commitments and obligations set forth herein.
13.3 Additional Representations and Warranties by Biogen. Biogen represents and
warrants to Sangamo as of the Execution Date that it has the full right, power
and authority to grant all of the licenses and rights granted to Sangamo under
this Agreement. 13.4 Mutual Covenants. (a) No Debarment. In the course of the
research, Development, manufacture and Commercialization of the Products,
neither Party nor its Affiliates or sublicensees shall use any employee or
consultant who has been debarred by any Regulatory Authority, or, to such
Party’s or its Affiliates’ knowledge, is the subject of debarment proceedings by
a Regulatory Authority. Each Party shall notify the other Party promptly upon
becoming aware that any of its or its Affiliates’ or sublicensees’ employees or
consultants has been debarred or is the subject of debarment proceedings by any
Regulatory Authority. (b) Compliance. Each Party and its Affiliates shall comply
in all material respects with all applicable Laws (including all anti-bribery
laws) in the research, Development, manufacture and Commercialization of the
Products and performance of its obligations under this Agreement. 13.5 Covenants
of Sangamo. Sangamo hereby covenants to Biogen as follows: (a) Sangamo will not
assign, transfer, convey or grant any license or other rights to its rights,
title and interests in or to the Licensed Technology (or agree to do any of the
foregoing) in any way that would conflict with any of the rights or licenses
granted to Biogen hereunder; 90 [*] = Certain confidential information contained
in this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7097.jpg]
Confidential (b) Sangamo will not, and will cause its Affiliates not to incur or
permit to exist, with respect to any Licensed Technology, any lien, encumbrance,
charge, security interest, mortgage, liability, or other restriction (including
in connection with any indebtedness) that would conflict with any of the rights
or licenses granted to Biogen hereunder; (c) Sangamo will, and will ensure that
its Affiliates and Subcontractors obtain written agreements from any and all
Persons involved in or performing any Research Activities by or on behalf of
Sangamo that assign, to the extent legally permissible, (or exclusively license,
with a right to grant sublicenses) such Persons’ rights, title and interests in
and to any Inventions or other Intellectual Property developed or invented in
the performance of such activities that specifically relate to the Products or
their use, manufacture or sale to Sangamo prior to any such person performing
such activities; (d) Sangamo will not prematurely terminate and not breach any
Upstream Licenses in a manner that would give rise to the right of an Upstream
Licensor to terminate such Upstream License; (e) Sangamo will promptly notify
Biogen of any breach by Sangamo or a Third Party of any Upstream License, and in
the event of a breach by Sangamo and failure by Sangamo to cure such breach in a
timely manner, will permit Biogen to cure such breach on Sangamo’s behalf upon
Biogen’s reasonable written request; (f) Sangamo will not amend, modify or
terminate any Upstream License in a manner that would adversely affect Biogen’s
rights hereunder (other than in a de minimis manner) without first obtaining
Biogen’s written consent, which consent may be withheld in Biogen’s sole
discretion; and (g) Sangamo will not, and will, to the extent it legally can, so
cause its Affiliates not to, directly or indirectly, sue, assert any claim or
counterclaim against, or otherwise participate in any action or proceeding
against Biogen or its Affiliates or their respective Sublicensees in any action
that claims or otherwise asserts that Biogen or its Affiliates or their
respective Sublicensees is or are liable for infringing any Patent Rights [*] as
a result of Biogen’s Exploitation (expressly excluding [*]) of the Therapeutic
Candidates or Products strictly in accordance with, and not in violation of, any
applicable terms and conditions of this Agreement. Biogen and each of its
Affiliates that is not party to this Agreement is a third party beneficiary of
this Section 13.5(g). If Sangamo or any of its Affiliates [*], then Sangamo or
such Affiliate, as applicable, will [*] the same covenant to the same extent as
made by Sangamo and its Affiliates in this Section 13.5(g). If Sangamo [*] and
[*], then Sangamo or such Affiliate, as applicable, will [*] the same covenant
to the same extent as made by Sangamo and its Affiliates in this Section
13.5(g). 13.6 Covenants of Biogen. Biogen hereby covenants to Sangamo as
follows: (a) Biogen will, and will ensure that its Affiliates and Subcontractors
obtain written agreements from any and all Persons involved in or performing any
activities under this Agreement by or on behalf of Biogen that assign, to the
extent legally permissible, (or exclusively license, with a right to grant
sublicenses) such Persons’ rights, title and interests in and to any 91 [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7098.jpg]
Confidential Inventions or other Intellectual Property developed or invented in
the performance of such activities that specifically relate to the Products or
their use, manufacture or sale to Biogen prior to any such person performing
such activities; (b) Biogen will not assign, transfer, convey or grant any
license or other rights to its rights, title and interests in or to the [*] in
any way that would conflict with any of the rights or licenses granted to
Sangamo hereunder; and (c) Biogen will not, and will cause its Affiliates not to
incur or permit to exist, with respect to any [*], any lien, encumbrance,
charge, security interest, mortgage, liability, or other restriction (including
in connection with any indebtedness) that would conflict with any of the rights
or licenses granted to Sangamo hereunder. Notwithstanding any provision to the
contrary set forth in this Agreement, [*] any covenant set forth in Section
13.6(b) or Section 13.6(c) above [*]. 13.7 No Other Warranties. EXCEPT AS
EXPRESSLY STATED IN THIS ARTICLE 13 (Representations and Warranties), (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF BIOGEN OR SANGAMO; AND (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON- INFRINGEMENT. Both Parties understand that the
Products are the subject of ongoing research and development and that neither
Party can assure the safety, effectiveness, Regulatory Approval, Pricing
Approval or commercial success of any Product. ARTICLE 14 INDEMNIFICATION;
LIABILITY; INSURANCE 14.1 Indemnification by Sangamo. Sangamo shall indemnify,
defend and hold harmless Biogen and its Affiliates, and each of their respective
directors, officers, employees and agents (collectively “Biogen Indemnitees”),
from and against all losses, liabilities, damages and expenses, including
reasonable attorneys’ fees and costs (collectively, “Liabilities”), to the
extent resulting from any claims, demands, actions or other proceedings by any
Third Party arising out of: (a) the conduct of the Research Activities by or on
behalf of Sangamo (including by an Affiliate or Subcontractor of Sangamo),
except to the extent [*] pursuant to [*]; (b) the breach of any representation,
warranty or covenant under this Agreement by or on behalf of Sangamo or any of
its Affiliates; (c) any claims of any nature arising out of the Exploitation of
any Therapeutic Candidate or Product or practice of the Licensed Technology by
or on behalf of Sangamo or its Affiliates or Sublicensees, in each case, prior
to the Effective Date or after the effective date of 92 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7099.jpg]
Confidential termination of this Agreement; or the gross negligence,
recklessness or wrongful intentional acts or omissions of any Sangamo
Indemnitees in the course of performing activities under this Agreement; except,
in each case, to the extent such claims fall within the scope of Biogen’s
indemnification obligations under Section 14.2 (Indemnification by Biogen). 14.2
Indemnification by Biogen. Biogen shall indemnify, defend and hold harmless
Sangamo and its Affiliates, Upstream Licensors and each of their respective
directors, officers, employees and agents (collectively “Sangamo Indemnitees”),
from and against all Liabilities to the extent resulting from any claims,
demands, actions or other proceedings by any Third Party arising out of: (a) the
conduct of the Research Activities by or on behalf of Biogen (including by an
Affiliate or Subcontractor of Biogen) or the conduct of the Research Activities
by or on behalf of Sangamo (including by an Affiliate or Subcontractor), to the
extent[*] pursuant to [*]; (b) the breach of any representation, warranty or
covenant under this Agreement by or on behalf of Biogen or any of its
Affiliates; (c) the gross negligence, recklessness or wrongful intentional acts
or omissions of any Biogen Indemnitees in the course of performing activities
under this Agreement; or (d) the Exploitation of any Product by or on behalf of
Biogen or its Affiliates or Sublicensees; except, in each case, to the extent
such claims fall within the scope of Sangamo’s indemnification obligations under
Section 14.1 (Indemnification by Sangamo). 14.3 Indemnification Procedure. (a)
Notice. If either Party is seeking indemnification under Section 14.1
(Indemnification by Sangamo) or 14.2 (Indemnification by Biogen) (the
“Indemnified Party”), it shall promptly inform the other Party (the
“Indemnifying Party”) of the claim giving rise to the obligation to indemnify
pursuant to such Section as soon as reasonably practicable after receiving
notice of the claim, provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby. (b) Control. The
Indemnifying Party shall have the right, exercisable by notice to the
Indemnified Party within ten (10) Business Days after receipt of notice from the
Indemnified Party of the commencement of or assertion of any Third Party claim,
to assume the direction and control of the defense, litigation, settlement,
appeal or other disposition of any such claim for which it is obligated to
indemnify the Indemnified Party (including the right to settle the claim solely
for monetary consideration) with counsel selected by the Indemnifying Party and
reasonably acceptable to the Indemnified Party. During such time as the
Indemnifying Party is controlling 93 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7100.jpg]
Confidential the defense of such Third Party claim, the Indemnified Party shall
cooperate with the Indemnifying Party, and shall cause its Affiliates and agents
to cooperate upon request of the Indemnifying Party, in the defense or
prosecution of the claim, including by furnishing such records, information and
testimony and attending such conferences, discovery proceedings, hearings,
trials or appeals as may reasonably be requested by the Indemnifying Party. In
the event that the Indemnifying Party does not notify the Indemnified Party of
the Indemnifying Party’s intent to defend any Third Party claim within ten (10)
Business Days after notice thereof, the Indemnified Party may (without further
notice to the Indemnifying Party) undertake the defense thereof with counsel of
its choice and at the Indemnifying Party’s expense (including reasonable,
out-of-pocket attorneys’ fees and costs and expenses of enforcement or defense).
The Indemnifying Party or the Indemnified Party, as the case may be, shall have
the right to participate (including the right to conduct discovery, interview
and examine witnesses and participate in all settlement conferences), but not
control, at its own expense and with counsel of its choice, in the defense of
any claim that has been assumed by the other Party. (c) Settlement. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any compromise or settlement that commits the
Indemnified Party to take, or to forbear to take, any action. Neither the
Indemnifying Party nor the Indemnified Party shall make any admission of
liability in respect of any claim without the prior written consent of the other
party. 14.4 Mitigation of Loss. Each Indemnified Party shall take and shall
procure that its Affiliates take all such reasonable steps and action as are
reasonably necessary or as the Indemnifying Party may reasonably require in
order to mitigate any claims (or potential losses or damages) under this Article
14 (Indemnification; Liability; Insurance). Nothing in this Agreement shall or
shall be deemed to relieve any Party of any common law or other duty to mitigate
any losses incurred by it. 14.5 Limitation of Liability. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL (INCLUDING ANY CLAIMS FOR
LOST PROFITS OR REVENUES), INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 14.5 (LIMITATION OF LIABILITY) IS INTENDED TO OR SHALL LIMIT OR RESTRICT
(A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 14.1
(INDEMNIFICATION BY SANGAMO) OR 14.2 (INDEMNIFICATION BY BIOGEN), (B) ANY
DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 11 (CONFIDENTIALITY;
PUBLICATION), SECTION 13.2(b)(ii), SECTION 13.2(b)(iii) OR SECTION 2.5
(EXCLUSIVITY). THE PARTIES ACKNOWLEDGE AND AGREE THAT DAMAGES AVAILABLE FOR
PAYMENT BREACHES UNDER THE AGREEMENT ARE DIRECT DAMAGES AND SHALL NOT BE
CLASSIFIED AS LOST PROFITS OR REVENUES FOR PURPOSES OF THIS SECTION 14.5
(LIMITATION OF LIABIITY). 94 [*] = Certain confidential information contained in
this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7101.jpg]
Confidential 14.6 Knowledge and Investigation. Neither Party may make any claim
for a breach of any representation or warranty after the Execution Date if such
Party had knowledge of such breach as of the Execution Date. 14.7 Insurance.
Each Party shall procure and maintain, during the Term, commercial general
liability insurance, including product liability insurance, with minimum “A-”
Best rated insurance carriers to cover its indemnification obligations under
Section 14.1 (Indemnification by Sangamo) or Section 14.2 (Indemnification by
Biogen), as applicable, in each case with limits of not less than [*] per
occurrence and in the aggregate. Each Party shall provide the other Party with
evidence of such insurance by furnishing a certificate of insurance upon
request. It is understood that such insurance shall not be construed to create a
limit of either Party’s liability, including with respect to its indemnification
obligations under this Article 14 (Indemnification; Liability; Insurance).
Notwithstanding the foregoing, Biogen may self-insure to the extent that it
self-insures for its other activities. ARTICLE 15 ANTITRUST 15.1 Effective Date.
Except for Section 2.5 (Exclusivity), Article 11 (Confidentiality; Publication)
and this Article 15 (Antitrust), which will each become effective as of the
Execution Date, this Agreement will become effective on the date (the “Effective
Date”) that is the later of the date of the Closing (as such term is defined in
the Stock Purchase Agreement) and the date on which: (a) the Parties shall have
complied with all applicable requirements of all Antitrust Laws, including the
HSR Act; (b) the waiting period under the HSR Act shall have expired or earlier
been terminated; (c) no judicial or administrative proceeding opposing
consummation of all or any part of this Agreement shall be pending; (d) no Law,
order or injunction (whether temporary, preliminary or permanent) prohibiting
consummation of the transactions contemplated by this Agreement or any material
portion hereof shall be in effect; (e) no investigation brought by a
Governmental Authority is pending that would reasonably be expected to lead to
any of the foregoing in clauses (c) or (d) hereof that would be material in the
context of the transactions contemplated by this Agreement; and (f) no
requirements or conditions shall have been formally requested or imposed by the
Federal Trade Commission and the Department of Justice in connection therewith
that are not reasonably and mutually satisfactory to the Parties (each of (a)-
(f), collectively, the “HSR Conditions,” such date on which all of the HSR
Conditions have been met, the “Antitrust Clearance Date”), unless either Party
exercises its termination right under Section 15.3 (Outside Date) at any time
prior to the Antitrust Clearance Date. 15.2 HSR Filing. The Parties shall each
as promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice any notifications required to be filed under the Hart-Scott-Rodino
Act of 1976, as amended, along with the rules and regulations promulgated
thereunder (the “HSR Act”); provided that the Parties shall each file the
notifications required to be filed under the HSR Act (the “Required Filings”) no
later than ten (10) Business Days after the Execution Date of this Agreement.
Each Party shall be responsible for its own costs in connection with such
filing, except that Biogen shall be solely responsible for the applicable filing
fees. The Parties shall use 95 [*] = Certain confidential information contained
in this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7102.jpg]
Confidential reasonable efforts to respond promptly to any requests for
additional information made by either of such agencies, and to cause the waiting
periods under the HSR Act to terminate or expire at the earliest possible date
after the date of filing. Each Party shall provide the other Party with any
information, data or assistance requested for use in written or oral
communications with the U.S. Federal Trade Commission, the U.S. Department of
Justice or any other applicable Governmental Authority with respect to the
Antitrust Laws, and such receiving Party shall be free to provide any such
information, data or assistance to its external counsel where necessary. 15.3
Outside Date. This Agreement will terminate (a) at the election of either Party,
immediately upon written notice to the other Party, if the U.S. Federal Trade
Commission or the U.S. Department of Justice seeks a permanent injunction under
applicable antitrust and non- competition laws against Biogen or Sangamo to
enjoin the transactions contemplated by this Agreement and the Stock Purchase
Agreement; or (b) at the election of Biogen, immediately upon written notice to
Sangamo, in the event that the Antitrust Clearance Date will not have occurred
on or prior to [*] days after the effective date of the Required Filing, and in
such case, the Parties have not agreed in writing to extend the Antitrust
Clearance Date; provided, however, that Biogen may elect in its sole discretion
to extend such v day period for an additional [*] days if at the end of such
initial [*] day period, (i) either Party is subject to a pending action,
proceeding or investigation brought by a Governmental Authority related to the
Antitrust Laws or any of the Required Filings, or (ii) either Party is engaged
in any discussions with or has received any inquiries or requests for additional
information from the U.S. Federal Trade Commission, the U.S. Department of
Justice or any other applicable Governmental Authority with respect to the
Antitrust Laws or any of the Required Filings. In the event of such termination,
this Agreement will be of no further force and effect. ARTICLE 16 GENERAL
PROVISIONS 16.1 Force Majeure. Neither Party shall be held liable to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in performing any obligation under this Agreement to the extent
such failure or delay is caused by or results from causes beyond the reasonable
control and not caused by the negligence, intentional conduct or misconduct of
the affected Party, including embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquakes or
other acts of God, or acts, generally applicable action or inaction by any
governmental authority (but excluding any government action or inaction that is
specific to such Party, its Affiliates or sublicensees, such as revocation or
non-renewal of such Party’s license to conduct business), and occurring without
its fault or negligence. The affected Party shall notify the other Party in
writing of such force majeure circumstances as soon as reasonably practical, and
shall promptly undertake and continue diligently all reasonable efforts
necessary to cure such force majeure circumstances or to perform its obligations
in spite of the ongoing circumstances. 16.2 Assignment. This Agreement may not
be assigned or otherwise transferred, nor may any right or obligation hereunder
be assigned or transferred, by either Party without the prior 96 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7103.jpg]
Confidential written consent of the other Party. Notwithstanding the foregoing,
(a) either Party may, without consent of the other Party, assign this Agreement
and its rights and obligations hereunder in whole or in part to an Affiliate of
such Party, or in whole to its successor in interest in connection with the sale
of all or substantially all of its stock or its assets, or in connection with a
merger, acquisition or similar transaction and (b) Sangamo may, without consent
of Biogen, assign to any Third Party Sangamo’s right to receive any payment from
Biogen under this Agreement; provided that, prior to any assignment by Sangamo
of its right to receive any payment from Biogen under this Agreement, Sangamo
shall provide Biogen with written notice of its intent to do so at least sixty
(60) days in advance and Sangamo shall consider in good faith any reasonable
proposal provided by Biogen related to receiving assignment of such rights. Each
Party shall promptly notify the other Party of any assignment or transfer under
the provisions of this Section 16.2 (Assignment). Any attempted assignment not
in accordance with the foregoing shall be null and void and of no legal effect.
Any permitted assignee shall assume all assigned obligations of its assignor
under this Agreement. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Parties and their respected
successors and permitted assigns. 16.3 Severability. If any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, unless the absence of the invalidated provision(s) adversely affects
the substantive rights of the Parties. The Parties shall in such an instance use
their best efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) that, insofar as practical,
implement the purposes of this Agreement. 16.4 Notices. All notices that are
required or permitted hereunder shall be in writing and sufficient if delivered
personally, sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows (with a courtesy copy sent by email, which will not
constitute notice): If to Sangamo: Sangamo Therapeutics, Inc. 7000 Marina Blvd
Brisbane, CA 94005 Attn: Chief Executive Officer Email: smacrae@sangamo.com with
a copy to: Sangamo Therapeutics, Inc. 7000 Marina Blvd Brisbane, CA 94005 Attn:
General Counsel Email: legal@sangamo.com and 97 [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7104.jpg]
Confidential Cooley LLP 3175 Hanover Street Palo Alto, CA 94304 Attn: Marya
Postner, Ph.D. Email: mpostner@cooley.com If to Biogen: Biogen MA, Inc. 225
Binney Street Cambridge, MA 02142 Attention: Chief Legal Officer E-mail:
legaldepartment@biogen.com with a copy to: Ropes & Gray LLP Prudential Tower 800
Boylston Street Boston, MA 02199-3600 Attention: Mark W. Bellomy, Esq. Email:
mark.bellomy@ropesgray.com or to such other address(es) as the Party to whom
notice is to be given may have furnished to the other Party in writing in
accordance herewith. Any such notice shall be deemed to have been given: (a)
when delivered if personally delivered on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day); (b) on the Business
Day after dispatch if sent by nationally-recognized overnight courier; or (c) on
the fifth (5th) Business Day following the date of mailing, if sent by mail.
16.5 Injunctive Relief. Notwithstanding any provision to the contrary set forth
in this Agreement, in the event of an actual or threatened breach or other
default or non-performance hereunder, the aggrieved Party may seek equitable
relief (including restraining orders, specific performance or other injunctive
relief) in any court or other forum, without first submitting to the dispute
resolution procedures set forth in Section 16.6 (Dispute Resolution). 16.6
Dispute Resolution. The Parties recognize that disputes as to certain matters
may from time to time arise that relate to either Party’s rights or obligations
hereunder, including the interpretation, alleged breach, enforcement,
termination or validity of this Agreement (a “Dispute”), but expressly excluding
(i) matters within the JSC’s authority, which shall be resolved in accordance
with Section 3.6 (Decision-Making) and (ii) matters relating to the [*], which
shall be resolved by baseball arbitration in accordance with [*]. It is the
objective of the Parties to establish procedures to facilitate the resolution of
such Disputes arising under this Agreement in an expedient manner by mutual
cooperation. To accomplish this objective, the Parties agree that if a Dispute
arises under this Agreement, and the Parties are unable to resolve such Dispute
within [*] days after such Dispute is first identified by either Party in
writing to the other, then the Parties 98 [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7105.jpg]
Confidential shall refer such Dispute to the Executive Officers of the Parties
for attempted resolution by good faith negotiations within [*] days after such
notice is received. If the Executive Officers are not able to resolve such
Dispute within [*] days, then [*], consistent with [*]. 16.7 Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
[*] without reference to any rules of conflict of laws; provided that the United
Nations Convention on Contracts for International Sale of Goods shall not apply.
16.8 Jurisdiction; Venue. Each Party irrevocably submits to the exclusive
jurisdiction of (a) the [*] of the [*], and (b) the United States District Court
for the [*], for the purposes of any suit, action, or other proceeding arising
out of this Agreement or out of any transaction contemplated hereby. Each Party
agrees to commence any such action, suit, or proceeding either in the United
States District Court for the [*] or if such suit, action, or other proceeding
may not be brought in such court for jurisdictional reasons, in the [*] of the
[*]. Notwithstanding the foregoing, if neither the [*] of the [*] nor the United
States District Court for the [*], as applicable, have subject matter
jurisdiction of such action, suit or proceeding, then such action, suit or
proceeding may be brought in any court of competent jurisdiction. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the [*] of the [*] or (ii) the United
States District Court for the [*], and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit, or proceeding brought in any such court has been
brought in an inconvenient forum. Each Party irrevocable consents to service of
process in the manner provided under Section 16.4 (Notices) or by first class
certified mail, return receipt requested, postage prepaid. THE PARTIES
EXPRESSLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE AND FOREGO ANY RIGHT TO TRIAL
BY JURY. 16.9 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Sangamo or Biogen from time to time, and both Parties agrees to comply with all
such export control laws. 16.10 Performance by Affiliates. Each Party recognizes
that the other Party may perform some or all of its obligations under this
Agreement through Affiliates to the extent permitted under this Agreement;
provided, however, that such other Party will remain responsible for the
performance by its Affiliates as if such obligations were performed by such
other Party. BIMA and BIG shall be jointly and severally liable for the
performance of Biogen’s obligations under this Agreement. 16.11 Entire
Agreement; Amendments. This Agreement, together with the Schedules hereto,
contains the entire understanding of the Parties with respect to the subject
matter hereof. Any other express or implied agreements and understandings,
negotiations, writings and commitments, either oral or written, with respect to
the subject matter hereof (including prior drafts of this Agreement or the
schedules hereto) are superseded by the terms of this Agreement. The Schedules
to this Agreement are incorporated herein by reference and shall be deemed a
part of 99 [*] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7106.jpg]
Confidential this Agreement. This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by authorized
representative(s) of both Parties hereto. The Parties agree that the Mutual
Confidentiality Agreement between the Parties dated as of [*], as amended by the
First Amendment to the Mutual Confidentiality Agreement, dated [*]
(collectively, the “Confidentiality Agreement”) is hereby terminated, but each
Party’s information that was the subject of confidentiality obligations under
such Confidentiality Agreement shall been deemed to be Confidential Information
of such Party under this Agreement. 16.12 Headings. The captions to the several
Articles, Sections (and subsections) and Schedules hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Articles, Sections and Schedules hereof. 16.13 Independent Contractors.
It is expressly agreed that Sangamo and Biogen shall be independent contractors
and that the relationship between the Parties (including BIG and BIMA) shall not
constitute a partnership, joint venture or agency. Neither Sangamo nor Biogen
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other Party. The Parties (and any
successor, assignee, transferee or Affiliate of a Party) shall not treat or
report the relationship between the Parties arising under this Agreement as a
partnership for United States tax purposes, unless required by law. 16.14
Waiver. No provision of this Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either Party hereto of any right hereunder,
or of any failure of the other Party to perform, or of any breach by the other
Party, shall not be deemed a waiver of any other right hereunder or of any other
breach by or failure of such other Party whether of a similar nature or
otherwise. 16.15 Waiver of Rule of Construction. Each Party has had the
opportunity to consult with counsel in connection with the review, drafting and
negotiation of this Agreement. Accordingly, the rule of construction that any
ambiguity in this Agreement shall be construed against the drafting Party shall
not apply. 16.16 Business Day Requirements. In the event that any notice or
other action or omission is required to be taken by a Party under this Agreement
on a day that is not a Business Day then such notice or other action or omission
shall be deemed to be required to be taken on the next occurring Business Day.
16.17 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement,
including the filing of additional assignments, agreements, documents and
instruments, as the other Party may at any time and from time to time reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes of, or to better assure and confirm unto such other
Party its rights and remedies under, this Agreement. 100 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7107.jpg]
Confidential 16.18 Counterparts. This Agreement may be executed in two or more
counterparts each of which taken together shall be deemed an original, but all
of which together shall constitute one and the same instrument. Counterparts may
be delivered via electronic mail, including Adobe™ Portable Document Format
(PDF) or any electronic signature complying with the U.S. Federal ESIGN Act of
2000, and any counterpart so delivered will be deemed to be original signatures,
will be valid and binding upon the Parties, and, upon delivery, will constitute
due execution of this Agreement. <SIGNATURE PAGE FOLLOWS> 101 [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7108.jpg]
Confidential IN WITNESS WHEREOF, the Parties intending to be bound have caused
this Collaboration and License Agreement to be executed by their duly authorized
representatives as of the Execution Date. Sangamo Therapeutics, Inc. Biogen MA,
Inc. By: /s/ Alexander Macrae By: /s/ Michael Vounatsos Name: Dr. Sandy Macrae
Name: Michel Vounatsos Title: President and CEO Title: CEO Biogen International
GmbH By: /s/ Johanna Friedl-Naderer Name: Johanna Friedl-Naderer Title:
President Europe and Canada [*] = Certain confidential information contained in
this document, marked by brackets, has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7109.jpg]
Schedule 1.77 Excluded Targets [*] Gene ID Name (GenBank) Full Gene Name Alias
[*] [*] [*] [*] (three rows omitted) • [*] [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7110.jpg]
Confidential Schedule 1.116 Licensed Patent Rights Ref. Assignee(s) Country
Status Title Application No. Filing Publication No. Patent No. No. Date [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] (11 pages omitted) Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7111.jpg]
Schedule 1.165 Reserved Targets [*] [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7112.jpg]
Schedule 1.217 Upstream Licenses 1) [*] 2) [*] [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7113.jpg]
Schedule 2.4 Upstream License Provisions Applicable to Biogen [*] [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7114.jpg]
Schedule 4.2 Initial Research Plans [ ] [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7115.jpg]
Schedule 4.7(e) Data Package [*] [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7116.jpg]
Schedule 5.3(c) Form of AAV Vector Report [*] [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7117.jpg]
Schedule 7.2(d) Approved CMOs 1. [*] 2. [*] [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7118.jpg]
Schedule 7.8 [*]. [*] = Certain confidential information contained in this
document, marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7119.jpg]
[*] [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7120.jpg]
Schedule 11.6(a) Academic Research Agreements 1. [*] [*] = Certain confidential
information contained in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7121.jpg]
Schedule 11.7(a) Press Release [*] [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7122.jpg]
Schedule [*] Baseball Arbitration 1. Any arbitration proceedings conducted under
this Schedule [*] shall be conducted through expedited “baseball arbitration”
conducted by a single, independent arbitrator with at least five (5) years
expertise in the negotiation of biotechnology and pharmaceutical license
agreements. 2. If the Parties do not agree on such a single arbitrator within
[*] days after request by a Party for arbitration, then each Party shall select,
within the ensuing [*] days, a representative who meets the foregoing arbitrator
criteria, and the two (2) representatives shall select, within [*] days after
the selection of the second representative, an arbitrator who meets the
foregoing criteria. 3. Within [*] days after the arbitrator’s selection, each
Party will deliver to both the arbitrator and the other Party a detailed written
proposal setting forth its proposed [*] (the “Proposed Terms” of such Party).
The Parties will also provide the arbitrator a copy of this Agreement, as may be
amended at such time. 4. Neither Party may have any other communications (either
written or oral) with the arbitrator other than for the sole purpose of engaging
the arbitrator or as expressly permitted in this Schedule [*]. 5. Within [*]
days after the arbitrator’s appointment, the arbitrator will select one of the
two Proposed Terms (without modification) provided by the Parties that he or she
believes is most consistent with the intention underlying and agreed principles
set forth in this Agreement and most accurately reflects industry norms for a
transaction of this type. The decision of the arbitrator shall be final, binding
and unappealable. 6. For clarity, the arbitrator must select one of the two sets
of Proposed Terms [*] and may not combine elements of both Proposed Terms or
take any other action. 7. Each Party shall bear its own attorneys’ fees, costs
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the arbitrator. [*] = Certain confidential information
contained in this document, marked by brackets, has been omitted and filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7123.jpg]
Schedule 13.2(c) Sangamo Platform Technology Ref Assignee(s) Country Status
Title Application No. Publication No. Filing Date Patent No. No. Code [*] [*]
[*] [*] Issued [*] [*] [*] [*] [*] (22 pages omitted) [*] [*] = Certain
confidential information contained in this document, marked by brackets, has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[sgmo-20200331xexfe7124.jpg]
Schedule 13.2(d) Additional Representations and Warranties by Sangamo [*] [*] =
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 